Exhibit 10.f

 

Execution Version

 

 

 

CREDIT AGREEMENT

 

dated as of April 16, 2009

 

among

 

CONTINENTAL MATERIALS CORPORATION,

as the Company,

 

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

 

and

 

THE PRIVATEBANK AND TRUST COMPANY,

as Administrative Agent and Arranger

 

 

 

--------------------------------------------------------------------------------


 

SECTION 1

 

DEFINITIONS

 

1

1.1

 

Definitions

 

1

1.2

 

Other Interpretive Provisions

 

22

 

 

 

 

 

SECTION 2

 

COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES

 

23

2.1

 

Commitments

 

23

 

 

2.1.1

Revolving Loan Commitment

 

23

 

 

2.1.2

Term Loan Commitment

 

23

 

 

2.1.3

L/C Commitment

 

23

2.2

 

Loan Procedures

 

24

 

 

2.2.1

Various Types of Loans

 

24

 

 

2.2.2

Borrowing Procedures

 

24

 

 

2.2.3

Conversion and Continuation Procedures

 

24

2.3

 

Letter of Credit Procedures

 

25

 

 

2.3.1

L/C Applications

 

25

 

 

2.3.2

Participations in Letters of Credit

 

26

 

 

2.3.3

Reimbursement Obligations

 

26

 

 

2.3.4

Funding by Lenders to Issuing Lender

 

27

2.4

 

Commitments Several

 

28

2.5

 

Certain Conditions

 

28

 

 

 

 

 

SECTION 3

 

EVIDENCING OF LOANS

 

28

3.1

 

Notes

 

28

3.2

 

Recordkeeping

 

28

 

 

 

 

 

SECTION 4

 

INTEREST

 

29

4.1

 

Interest Rates

 

29

4.2

 

Interest Payment Dates

 

29

4.3

 

Setting and Notice of LIBOR Rates

 

29

4.4

 

Computation of Interest

 

29

 

 

 

 

 

SECTION 5

 

FEES

 

29

5.1

 

Non-Use Fee

 

29

5.2

 

Letter of Credit Fees

 

30

5.3

 

Administrative Agent’s Fees

 

30

 

 

 

 

 

SECTION 6

 

REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS

 

30

6.1

 

Reduction or Termination of the Revolving Commitment

 

30

 

 

6.1.1

Voluntary Reduction or Termination of the Revolving Commitment

 

30

 

 

6.1.2

All Reductions of the Revolving Commitment

 

31

6.2

 

Prepayments

 

31

 

 

6.2.1

Voluntary Prepayments

 

31

6.3

 

Manner of Prepayments

 

32

 

--------------------------------------------------------------------------------


 

 

 

6.3.1

All Prepayments

 

32

6.4

 

Repayments

 

32

 

 

6.4.1

Revolving Loans

 

32

 

 

6.4.2

Term Loan

 

32

 

 

 

 

 

SECTION 7

 

MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES

 

33

7.1

 

Making of Payments

 

33

7.2

 

Application of Certain Payments

 

33

7.3

 

Due Date Extension

 

33

7.4

 

Setoff

 

33

7.5

 

Proration of Payments

 

34

7.6

 

Taxes

 

34

 

 

 

 

 

SECTION 8

 

INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS

 

36

8.1

 

Increased Costs

 

36

8.2

 

Basis for Determining Interest Rate Inadequate or Unfair

 

37

8.3

 

Changes in Law Rendering LIBOR Loans Unlawful

 

37

8.4

 

Funding Losses

 

37

8.5

 

Right of Lenders to Fund through Other Offices

 

38

8.6

 

Discretion of Lenders as to Manner of Funding

 

38

8.7

 

Mitigation of Circumstances; Replacement of Lenders

 

38

8.8

 

Conclusiveness of Statements; Survival of Provisions

 

38

 

 

 

 

 

SECTION 9

 

REPRESENTATIONS AND WARRANTIES

 

38

9.1

 

Organization

 

38

9.2

 

Authorization; No Conflict

 

39

9.3

 

Validity and Binding Nature

 

39

9.4

 

Financial Condition

 

39

9.5

 

No Material Adverse Change

 

40

9.6

 

Litigation and Contingent Liabilities

 

40

9.7

 

Ownership of Properties; Liens

 

40

9.8

 

Equity Ownership; Subsidiaries

 

40

9.9

 

Pension Plans

 

40

9.10

 

Investment Company Act

 

41

9.11

 

Intentionally Omitted

 

41

9.12

 

Regulation U

 

41

9.13

 

Taxes

 

41

9.14

 

Solvency, etc.

 

41

9.15

 

Environmental Matters

 

42

9.16

 

Insurance

 

42

9.17

 

Real Property

 

42

9.18

 

Information

 

42

9.19

 

Intellectual Property

 

43

9.20

 

Burdensome Obligations

 

43

 

ii

--------------------------------------------------------------------------------


 

9.21

 

Labor Matters

 

43

9.22

 

No Default

 

43

9.23

 

Inactive Subsidiaries

 

43

 

 

 

 

 

SECTION 10

 

AFFIRMATIVE COVENANTS

 

43

10.1

 

Reports, Certificates and Other Information

 

43

 

 

10.1.1

Annual Report

 

43

 

 

10.1.2

Interim Reports

 

44

 

 

10.1.3

Compliance Certificates

 

44

 

 

10.1.4

Reports to the SEC and to Shareholders

 

45

 

 

10.1.5

Notice of Default, Litigation and ERISA Matters

 

45

 

 

10.1.6

Borrowing Base Certificates and Additional Monthly Reports

 

45

 

 

10.1.7

Management Reports

 

46

 

 

10.1.8

Projections

 

46

 

 

10.1.9

Subordinated Debt Notices

 

46

 

 

10.1.10

Other Information

 

46

10.2

 

Books, Records and Inspections

 

46

10.3

 

Maintenance of Property; Insurance

 

47

10.4

 

Compliance with Laws, Material Contracts; Payment of Taxes and Liabilities

 

48

10.5

 

Maintenance of Existence, etc.

 

48

10.6

 

Use of Proceeds

 

48

10.7

 

Employee Benefit Plans

 

48

10.8

 

Environmental Matters

 

48

10.9

 

Further Assurances

 

49

10.10

 

Deposit Accounts

 

49

10.11

 

Interest Rate Protection

 

49

10.12

 

Rocky Mountain Transaction

 

50

 

 

 

 

 

SECTION 11

 

NEGATIVE COVENANTS

 

50

11.1

 

Debt

 

50

11.2

 

Liens

 

50

11.3

 

Intentionally Omitted

 

50

11.4

 

Restricted Payments

 

50

11.5

 

Mergers, Consolidations, Sales

 

51

11.6

 

Modification of Organizational Documents

 

51

11.7

 

Transactions with Affiliates

 

51

11.8

 

Unconditional Purchase Obligations

 

51

11.9

 

Inconsistent Agreements

 

52

11.10

 

Business Activities; Issuance of Equity

 

52

11.11

 

Investments

 

52

11.12

 

Restriction of Amendments to Certain Documents

 

53

11.13

 

Financial Covenants

 

53

 

 

11.13.1

Minimum Adjusted EBITDA

 

53

 

 

11.13.2

Minimum Fixed Charge Coverage Ratio

 

54

 

 

11.13.3

Minimum Tangible Net Worth

 

54

 

iii

--------------------------------------------------------------------------------


 

 

 

11.13.4

Maximum Adjusted Total Cash Flow Leverage

 

54

 

 

11.13.5

Capital Expenditures

 

54

 

 

 

 

 

SECTION 12

 

EFFECTIVENESS; CONDITIONS OF LENDING, ETC

 

54

12.1

 

Initial Credit Extension

 

54

 

 

12.1.1

Notes

 

55

 

 

12.1.2

Authorization Documents

 

55

 

 

12.1.3

Consents, etc.

 

55

 

 

12.1.4

Borrowing Request and Letter of Direction

 

55

 

 

12.1.5

Guaranty and Collateral Agreement

 

55

 

 

12.1.6

Perfection Certificate

 

55

 

 

12.1.7

Mortgages

 

55

 

 

12.1.8

Williams Furnace Mortgaged Property

 

55

 

 

12.1.9

Draft 2008 Financial Statements

 

57

 

 

12.1.10

Opinions of Counsel

 

57

 

 

12.1.11

Insurance

 

57

 

 

12.1.12

Intentionally Omitted

 

57

 

 

12.1.13

Payment of Fees

 

57

 

 

12.1.16

Field Audit Report

 

58

 

 

12.1.17

Search Results; Lien Terminations

 

58

 

 

12.1.18

Filings, Registrations and Recordings

 

58

 

 

12.1.19

Borrowing Base Certificate

 

58

 

 

12.1.20

Closing Certificate

 

58

 

 

12.1.21

Other

 

58

12.2

 

Conditions

 

58

 

 

12.2.1

Compliance with Warranties, No Default, etc.

 

58

 

 

 

 

 

SECTION 13

 

EVENTS OF DEFAULT AND THEIR EFFECT

 

59

13.1

 

Events of Default

 

59

 

 

13.1.1

Non-Payment of the Loans, etc.

 

59

 

 

13.1.2

Cross-Default

 

59

 

 

13.1.3

Bankruptcy, Insolvency, etc.

 

59

 

 

13.1.4

Non-Compliance with Loan Documents

 

59

 

 

13.1.5

Representations; Warranties

 

60

 

 

13.1.6

Pension Plans

 

60

 

 

13.1.7

Litigation

 

60

 

 

13.1.8

Invalidity of Collateral Documents, etc.

 

60

 

 

13.1.9

Invalidity of Subordination Provisions, etc.

 

60

 

 

13.1.10

Change of Control

 

61

 

 

13.1.11

Material Adverse Effect. The occurrence of any event having a Material Adverse
Effect

 

61

13.2

 

Effect of Event of Default

 

61

 

 

 

 

 

SECTION 14

 

THE AGENT

 

61

14.1

 

Appointment and Authorization

 

61

14.2

 

Issuing Lender

 

62

 

iv

--------------------------------------------------------------------------------


 

14.3

 

Delegation of Duties

 

62

14.4

 

Exculpation of Administrative Agent

 

62

14.5

 

Reliance by Administrative Agent

 

62

14.6

 

Notice of Default

 

63

14.7

 

Credit Decision

 

63

14.8

 

Indemnification

 

64

14.9

 

Administrative Agent in Individual Capacity

 

64

14.10

 

Successor Administrative Agent

 

64

14.11

 

Collateral Matters

 

65

14.12

 

Administrative Agent May File Proofs of Claim

 

65

 

 

 

 

 

SECTION 15

 

GENERAL

 

66

15.1

 

Waiver; Amendments

 

66

15.2

 

Confirmations

 

67

15.3

 

Notices

 

67

15.4

 

Computations

 

67

15.5

 

Costs, Expenses and Taxes

 

67

15.6

 

Assignments; Participations

 

68

 

 

15.6.1

Assignments

 

68

 

 

15.6.2

Participations

 

69

15.7

 

Register

 

69

15.8

 

GOVERNING LAW

 

69

15.9

 

Confidentiality

 

70

15.10

 

Severability

 

70

15.11

 

Nature of Remedies

 

70

15.12

 

Entire Agreement

 

71

15.13

 

Counterparts

 

71

15.14

 

Successors and Assigns

 

71

15.15

 

Captions

 

71

15.16

 

Customer Identification - USA Patriot Act Notice

 

71

15.17

 

INDEMNIFICATION BY THE COMPANY

 

71

15.18

 

Nonliability of Lenders

 

72

15.19

 

FORUM SELECTION AND CONSENT TO JURISDICTION

 

73

15.20

 

WAIVER OF JURY TRIAL

 

73

 

v

--------------------------------------------------------------------------------


 

ANNEXES

 

ANNEX A

Lenders and Pro Rata Shares

ANNEX B

Addresses for Notices

ANNEX C

Applicable Margin

 

SCHEDULES

 

SCHEDULE 9.6

Litigation and Contingent Liabilities

SCHEDULE 9.8

Equity Ownership and Subsidiaries

SCHEDULE 9.16

Insurance

SCHEDULE 9.17

Real Property

SCHEDULE 9.21

Labor Matters

SCHEDULE 11.1

Existing Debt

SCHEDULE 11.2

Existing Liens

SCHEDULE 11.11

Investments

SCHEDULE 12.1

Debt to be Repaid

 

EXHIBITS

 

EXHIBIT A

Form of Note (Section 3.1)

EXHIBIT B

Form of Compliance Certificate (Section 10.1.3)

EXHIBIT C

Form of Borrowing Base Certificate (Section 1.1)

EXHIBIT D

Form of Assignment Agreement (Section 15.6.1)

EXHIBIT E

Form of Notice of Borrowing (Section 2.2.2)

EXHIBIT F

Form of Notice of Conversion/Continuation (Section 2.2.3)

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT dated as of April 16, 2009 (this “Agreement”) is entered
into among CONTINENTAL MATERIALS CORPORATION, a Delaware corporation (the
“Company”), the financial institutions that are or may from time to time become
parties hereto (together with their respective successors and assigns, the
“Lenders”) and THE PRIVATEBANK AND TRUST COMPANY, an Illinois state chartered
bank (in its individual capacity, “PVBT”), as administrative agent for the
Lenders and as arranger.

 

The Lenders have agreed to make available to the Company a term loan and a
revolving credit facility (which includes letters of credit) upon the terms and
conditions set forth herein.

 

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

 


SECTION 1            DEFINITIONS.


 


1.1           DEFINITIONS.  WHEN USED HEREIN THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS:


 

Account Debtor is defined in the Guaranty and Collateral Agreement.

 

Account or Accounts is defined in the UCC.

 

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

 

Adjusted EBITDA means EBITDA for the applicable Computation Period plus any
gains from Asset Dispositions, any extraordinary gains and any gains from
discontinued operations (in each case, any gains shall be net of all costs and
expenses incurred in connection therewith and such gains shall only be included
to the extent such gains were subtracted in the calculation of EBITDA).

 

Adjusted Total Cash Flow Leverage Ratio means, as of the last day of any Fiscal
Quarter, the ratio of (a) Total Debt as of such day (excluding, for purposes of
the calculation of this financial covenant only, any Funded Debt resulting from
Revolving Loans made on the Closing Date to provide cash collateral in
replacement of, or as collateral for, the Existing LCs, but only for so long as
such cash collateral is outstanding) to (b) Adjusted EBITDA for the Computation
Period ending on such day.  For the sake of clarity, this calculation shall be
used to determine financial covenant compliance (not for the determination of
the pricing of the Obligations).

 

--------------------------------------------------------------------------------


 

Administrative Agent means PVBT in its capacity as administrative agent for the
Lenders hereunder and any successor thereto in such capacity.

 

Affected Loan - see Section 8.3.

 

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans.  A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 5% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.  Unless expressly stated otherwise
herein, neither the Administrative Agent nor any Lender shall be deemed an
Affiliate of any Loan Party.

 

Agent Fee Letter means the Fee Letter dated as of February 3, 2009 (effective
February 19, 2009) between the Company and the Agent, as the same may be
amended, restated or supplemented from time to time.

 

Agreement - see the Preamble.

 

Applicable Margin - see Annex C hereto.

 

Asset Disposition means the sale, lease, assignment or other transfer for value
(each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of such Loan Party (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Loan Party) condemnation, confiscation, requisition, seizure or taking
thereof) other than (a) the Disposition of any asset which is to be replaced,
and is in fact replaced, within ninety (90) days with another asset performing
the same or a similar function, and (b) the sale or lease of inventory in the
ordinary course of business.

 

Assignee - see Section 15.6.1.

 

Assignment Agreement - see Section 15.6.1.

 

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses.

 

Bank Product Agreements means those certain cash management service agreements
entered into from time to time between any Loan Party and a Lender or its
Affiliates in connection with any of the Bank Products.

 

Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of

 

2

--------------------------------------------------------------------------------


 

money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all such amounts that a Loan
Party is obligated to reimburse to the Administrative Agent or any Lender as a
result of the Administrative Agent or such Lender purchasing participations or
executing indemnities or reimbursement obligations with respect to the Bank
Products provided to the Loan Parties pursuant to the Bank Product Agreements.

 

Bank Products means any service or facility extended to any Loan Party by any
Lender or its Affiliates including:  (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH transactions,
(f) cash management, including controlled disbursement, accounts or services, or
(g) Hedging Agreements.

 

Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Prime Rate.

 

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

 

Base Rate Margin - see the definition of Applicable Margin.

 

Borrowing Base means an amount equal to the total of (a) 80% of the unpaid
amount (net of such reserves and allowances as the Administrative Agent deems
necessary in its reasonable discretion) of all Eligible Accounts, plus (b) the
lesser of (i) 50% of the value of all Eligible Inventory valued at the lower of
cost (determined on a first in-first out or average basis, as the case may be,
consistent with past practice) or market value (net of such reserves and
allowances as the Administrative Agent deems necessary in its reasonable
discretion, including, without limitation, reserves in respect of slow-moving
Inventory noted in any field audit report), and (ii) $10,000,000, minus (c) the
Term Loan Reserve.  Notwithstanding anything to the contrary contained herein,
the availability provided by (x) the Dating Program Accounts shall not exceed
$5,000,000 in the aggregate, and (y) the foreign Accounts covered by foreign
account receivable insurance shall not exceed $250,000 in the aggregate.

 

Borrowing Base Certificate means a certificate substantially in the form of
Exhibit C.

 

Business Day means any day on which PVBT is open for commercial banking business
in Chicago, Illinois and, in the case of a Business Day which relates to a LIBOR
Loan, on which dealings are carried on in the London interbank eurodollar
market.

 

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

 

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

3

--------------------------------------------------------------------------------


 

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a Trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

 

Cash Collateralize means to deliver cash collateral to the Administrative Agent,
to be held as cash collateral for outstanding Letters of Credit in an amount
equal to 102% of the outstanding undrawn face amount of such Letters of Credit,
pursuant to documentation reasonably satisfactory to the Administrative Agent. 
Derivatives of such term have corresponding meanings.

 

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate
of deposit, time deposit or banker’s acceptance, maturing not more than one year
after such time, or any overnight Federal Funds transaction that is issued or
sold by any Lender or its holding company (or by a commercial banking
institution that is a member of the Federal Reserve System and has a combined
capital and surplus and undivided profits of not less than $500,000,000),
(d) any repurchase agreement entered into with any Lender (or commercial banking
institution of the nature referred to in clause (c)) which (i) is secured by a
fully perfected security interest in any obligation of the type described in any
of clauses (a) through (c) above and (ii) has a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such Lender (or other commercial banking institution) thereunder,
(e) money market accounts or mutual funds which invest exclusively in assets
satisfying the foregoing requirements, and (f) other short term liquid
investments approved in writing by the Administrative Agent.

 

Change of Control means the occurrence of any of the following events: (a) a
transfer of or accumulation of a majority of the outstanding voting stock of the
Company shall be acquired, directly or indirectly, by any Person (including any
group acting together), who own on the date hereof less than 10% of such voting
stock, or (b) the Company shall cease to, directly or indirectly, own and
control 100% of each class of the outstanding Capital Securities of each
Subsidiary.

 

Closing Date - see Section 12.1.

 

Code means the Internal Revenue Code of 1986.

 

Collateral as such term is defined in the Guaranty and Collateral Agreement of
even date herewith executed by the Loan Parties.

 

4

--------------------------------------------------------------------------------


 

Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which a mortgagee or lessor
of real property on which Collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
any Loan Party, acknowledges the Liens of the Administrative Agent and waives
any Liens held by such Person on such property, and, in the case of any such
agreement with a mortgagee or lessor, permits the Administrative Agent
reasonable access to and use of such real property following the occurrence and
during the continuance of an Event of Default to assemble, complete and sell any
Collateral stored or otherwise located thereon.

 

Collateral Documents means, collectively, the Guaranty and Collateral Agreement,
each Mortgage, each Environmental Indemnity Agreement, each Collateral Access
Agreement, each Perfection Certificate, each control agreement and any other
agreement or instrument pursuant to which the Company, any Subsidiary or any
other Person grants or purports to grant collateral to the Administrative Agent
for the benefit of the Lenders or otherwise relates to such collateral.

 

Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement.  The initial
amount of each Lender’s commitment to make Loans is set forth on Annex A.

 

Company - see the Preamble.

 

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

 

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

 

Consolidated Net Income means, with respect to the Company and its Subsidiaries
for any period, the net income (or loss) of the Company and its Subsidiaries for
such period

 

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person:  (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise):  (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other

 

5

--------------------------------------------------------------------------------


 

than for value received; (d) agrees to lease property or to purchase securities,
property or services from such other Person with the purpose or intent of
assuring the owner of such indebtedness or obligation of the ability of such
other Person to make payment of the indebtedness or obligation; (e) to induce
the issuance of, or in connection with the issuance of, any letter of credit for
the benefit of such other Person; or (f) undertakes or agrees otherwise to
assure a creditor against loss.  The amount of any Contingent Liability shall
(subject to any limitation set forth herein) be deemed to be the outstanding
principal amount (or maximum permitted principal amount, if larger) of the
indebtedness, obligation or other liability guaranteed or supported thereby.

 

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

 

Dating Program means the extended terms program made available to the customers
of Williams Furnace and Phoenix Manufacturing, permitting such customers to
place orders and receive product during the period from (i) with respect to
Williams Furnace, April 1 to August 31 of a particular year, which program
requires such customers to pay one hundred percent (100%) of the invoiced amount
by October 10 of such year and (ii) with respect to Phoenix Manufacturing,
October 1 of a particular year to April 30 of the immediately succeeding year
(the “following year”), which program requires such customers to pay fifty
percent (50.0%) of the invoiced amount by June 10 of the following year, and the
remaining invoiced amount by July 10 of the following year, such programs to be
on the terms and conditions in place on the date hereof or such other terms and
conditions that are reasonably satisfactory to the Administrative Agent.

 

Dating Program Accounts means the Accounts owing to Williams Furnace or Phoenix
Manufacturing pursuant to the Dating Program.

 

Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (d) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person; provided that if such
Person has not assumed or otherwise become liable for such indebtedness, such
indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (e) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (f) all
Hedging Obligations of such Person, (g) all Contingent Liabilities of such
Person, (h) all Debt of any partnership of which such Person is a general
partner and (i) any Capital Securities or other equity instrument, whether or
not mandatorily redeemable, that under GAAP is characterized as debt, whether
pursuant to financial accounting standards board issuance No. 150 or otherwise.

 

6

--------------------------------------------------------------------------------


 

Debt to be Repaid means Debt listed on Schedule 12.1.

 

Designated Proceeds - see Section 6.2.2(a).

 

Dollar and the sign “$” mean lawful money of the United States of America.

 

Draft 2008 Financial Statements means the draft audited, consolidated financial
statements of the Company and its Subsidiaries for the 2008 Fiscal Year, which
draft is dated on or about April 14, 2009.

 

Drennen Road Transaction means the transactions consummated pursuant to that
certain Possession and Use Agreement dated as of December 17, 2008 (the
“Possession and Use Agreement”) by and between the Company and the City of
Colorado Springs (the “City”) pursuant to which the Company made an irrevocable
grant of possession to the City for certain of the Company’s property located on
Drennen Road, Colorado Springs, Colorado (as such property is more fully
described in the Possession and Use Agreement) for an initial purchase price of
$2,113,600.00 and certain other amounts to be paid at a later date, the amount
of which is currently being negotiated between the Company and the City.  If
such negotiations do not produce an agreed upon amount within one-hundred eighty
(180) days following the date of the Possession and Use Agreement, the City will
initiate eminent domain proceedings.

 

EBITDA means, for any Computation Period, the sum of the following with respect
to the Company and its Subsidiaries each as determined in accordance with GAAP:

 

(A)           CONSOLIDATED NET INCOME, PLUS

 

(B)           FEDERAL, STATE AND OTHER INCOME TAXES DEDUCTED IN THE
DETERMINATION OF CONSOLIDATED NET INCOME, PLUS

 

(C)           INTEREST EXPENSE DEDUCTED IN THE DETERMINATION OF CONSOLIDATED NET
INCOME, PLUS

 

(D)           DEPRECIATION, DEPLETION AND AMORTIZATION EXPENSE DEDUCTED IN THE
DETERMINATION OF CONSOLIDATED NET INCOME, PLUS

 

(E)           ANY OTHER NON-CASH CHARGES AND ANY EXTRAORDINARY CHARGES DEDUCTED
IN THE DETERMINATION OF CONSOLIDATED NET INCOME, INCLUDING ANY ASSET IMPAIRMENT
CHARGES AND WRITE DOWNS OF GOODWILL (PROVIDED, HOWEVER, EXCEPT FOR NON-CASH
CHARGES ARISING IN FISCAL YEAR 2008 AND 2009 RELATING TO ROCKY MOUNTAIN AND
OTHER NON-CASH CHARGES UP TO $1,000,000 IN ANY TWELVE MONTH PERIOD
(COLLECTIVELY, THE “PERMITTED NON-CASH CHARGES”), ALL NON-CASH CHARGES (OTHER
THAN THE PERMITTED NON-CASH CHARGES) ARISING AFTER THE DATE HEREOF SHALL BE
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT), MINUS

 

(F)            ANY GAINS FROM ASSET DISPOSITIONS, ANY EXTRAORDINARY GAINS AND
ANY GAINS FROM DISCONTINUED OPERATIONS INCLUDED IN THE DETERMINATION OF
CONSOLIDATED NET INCOME.

 

Eligible Account shall mean an Account owing to any Loan Party which meets each
of the following requirements:

 

7

--------------------------------------------------------------------------------


 

(A)           IT ARISES FROM THE SALE OR LEASE OF GOODS OR THE RENDERING OF
SERVICES WHICH HAVE BEEN FULLY PERFORMED BY SUCH LOAN PARTY; AND IF IT ARISES
FROM THE SALE OR LEASE OF GOODS, (I) SUCH GOODS COMPLY WITH SUCH ACCOUNT
DEBTOR’S SPECIFICATIONS (IF ANY) AND HAVE BEEN DELIVERED TO SUCH ACCOUNT DEBTOR
AND (II) THE APPLICABLE LOAN PARTY HAS POSSESSION OF, OR IF REQUESTED BY THE
ADMINISTRATIVE AGENT, HAS DELIVERED TO ADMINISTRATIVE AGENT, DELIVERY RECEIPTS
EVIDENCING SUCH DELIVERY;

 

(B)           IT (X) IS SUBJECT TO A PERFECTED, FIRST-PRIORITY LIEN IN FAVOR OF
THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS, AND (Y) IS NOT SUBJECT
TO ANY OTHER ASSIGNMENT, CLAIM OR LIEN, IN EACH CASE, OTHER THAN PERMITTED
LIENS;

 

(C)           IT IS A VALID, LEGALLY ENFORCEABLE AND UNCONDITIONAL OBLIGATION OF
THE ACCOUNT DEBTOR WITH RESPECT THERETO, AND IS NOT SUBJECT TO THE FULFILLMENT
OF ANY CONDITION WHATSOEVER OR ANY COUNTERCLAIM, CREDIT, ALLOWANCE, DISCOUNT,
REBATE OR ADJUSTMENT BY THE ACCOUNT DEBTOR WITH RESPECT THERETO, OR TO ANY CLAIM
BY SUCH ACCOUNT DEBTOR DENYING LIABILITY THEREUNDER IN WHOLE OR IN PART AND THE
ACCOUNT DEBTOR HAS NOT REFUSED TO ACCEPT AND/OR HAS NOT RETURNED OR OFFERED TO
RETURN ANY OF THE GOODS OR SERVICES WHICH ARE THE SUBJECT OF SUCH ACCOUNT;

 

(D)           THERE IS NO BANKRUPTCY, INSOLVENCY OR LIQUIDATION PROCEEDING
PENDING BY OR AGAINST THE ACCOUNT DEBTOR WITH RESPECT THERETO;

 

(E)           THE ACCOUNT DEBTOR WITH RESPECT THERETO IS A RESIDENT OR CITIZEN
OF, AND IS LOCATED WITHIN, THE UNITED STATES, UNLESS THE SALE OF GOODS OR
SERVICES GIVING RISE TO SUCH ACCOUNT IS ON LETTER OF CREDIT, BANKER’S
ACCEPTANCE, OTHER CREDIT SUPPORT TERMS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, OR, IN THE CASE OF FOREIGN ACCOUNTS OWED TO WILLIAMS
FURNACE OR PHOENIX MANUFACTURING, ANY SUCH ACCOUNT COVERED BY FOREIGN ACCOUNT
RECEIVABLE INSURANCE IN AT LEAST THE AMOUNT OF SUCH ACCOUNT (IN THE CASE OF EACH
SUCH FOREIGN ACCOUNT, THE AMOUNT OF SUCH ACCOUNT FOR PURPOSES OF THE BORROWING
BASE CALCULATION SHALL BE EQUAL TO NINETY-FIVE PERCENT (95%) OF THE ORIGINAL
AMOUNT OF SUCH ACCOUNT MINUS $25,000 REPRESENTING THE APPLICABLE DEDUCTIBLE);

 

(F)            IT IS NOT AN ACCOUNT ARISING FROM A “SALE ON APPROVAL,” “SALE OR
RETURN,” “CONSIGNMENT” OR “BILL AND HOLD” OR SUBJECT TO ANY OTHER REPURCHASE OR
RETURN AGREEMENT;

 

(G)           IT IS NOT AN ACCOUNT WITH RESPECT TO WHICH POSSESSION AND/OR
CONTROL OF THE GOODS SOLD GIVING RISE THERETO IS HELD, MAINTAINED OR RETAINED BY
ANY LOAN PARTY (OR BY ANY AGENT OR CUSTODIAN OF ANY LOAN PARTY) FOR THE ACCOUNT
OF OR SUBJECT TO FURTHER AND/OR FUTURE DIRECTION FROM THE ACCOUNT DEBTOR WITH
RESPECT THERETO;

 

(H)           IT ARISES IN THE ORDINARY COURSE OF BUSINESS OF THE APPLICABLE
LOAN PARTY;

 

(I)            IF THE ACCOUNT DEBTOR IS THE UNITED STATES OR ANY DEPARTMENT,
AGENCY OR INSTRUMENTALITY THEREOF, THE APPLICABLE LOAN PARTY HAS ASSIGNED ITS
RIGHT TO PAYMENT OF SUCH ACCOUNT TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF
THE LENDERS PURSUANT TO THE ASSIGNMENT OF CLAIMS ACT OF 1940, AND EVIDENCE
(REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT) OF SUCH ASSIGNMENT HAS
BEEN DELIVERED TO THE ADMINISTRATIVE AGENT;

 

(J)            IF THE ACCOUNT IS EVIDENCED BY CHATTEL PAPER OR AN INSTRUMENT,
THE ORIGINALS OF SUCH CHATTEL PAPER OR INSTRUMENT SHALL HAVE BEEN ENDORSED
AND/OR ASSIGNED AND DELIVERED TO THE

 

8

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT OR, IN THE CASE OF ELECTRONIC CHATTEL PAPER, SHALL BE IN
THE CONTROL OF THE ADMINISTRATIVE AGENT, IN EACH CASE IN A MANNER SATISFACTORY
TO THE ADMINISTRATIVE AGENT;

 

(K)           SUCH ACCOUNT IS EVIDENCED BY AN INVOICE DELIVERED TO THE RELATED
ACCOUNT DEBTOR AND IS NOT MORE THAN (I) SIXTY (60) DAYS PAST THE DUE DATE
THEREOF AS REFLECTED IN THE ORIGINAL INVOICE THEREFOR, OR (II) ONE-HUNDRED (120)
DAYS PAST THE ORIGINAL INVOICE DATE THEREFOR (PROVIDED, HOWEVER, THE
REQUIREMENTS SET FORTH IN THIS CLAUSE (K) SHALL NOT APPLY TO THE DATING PROGRAM
ACCOUNTS TO THE EXTENT THE APPLICABLE ACCOUNT DEBTORS ARE IN COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THE DATING PROGRAM WITH RESPECT TO THE APPLICABLE DATING
PROGRAM ACCOUNTS AND A SENIOR OFFICER CERTIFIES IN THE APPLICABLE BORROWING BASE
CERTIFICATE THAT TO HIS OR HER KNOWLEDGE SUCH ACCOUNT DEBTORS ARE IN COMPLIANCE
WITH THE DATING PROGRAM);

 

(L)            IT IS NOT AN ACCOUNT WITH RESPECT TO AN ACCOUNT DEBTOR THAT IS
LOCATED IN ANY JURISDICTION WHICH HAS ADOPTED A STATUTE OR OTHER REQUIREMENT
WITH RESPECT TO WHICH ANY PERSON THAT OBTAINS BUSINESS FROM WITHIN SUCH
JURISDICTION MUST FILE A NOTICE OF BUSINESS ACTIVITIES REPORT OR MAKE ANY OTHER
REQUIRED FILINGS IN A TIMELY MANNER IN ORDER TO ENFORCE ITS CLAIMS IN SUCH
JURISDICTION’S COURTS UNLESS (X) SUCH NOTICE OF BUSINESS ACTIVITIES REPORT HAS
BEEN DULY AND TIMELY FILED OR THE APPLICABLE LOAN PARTY IS EXEMPT FROM FILING
SUCH REPORT AND HAS PROVIDED THE ADMINISTRATIVE AGENT WITH SATISFACTORY EVIDENCE
OF SUCH EXEMPTION OR (Y) THE FAILURE TO MAKE SUCH FILINGS MAY BE CURED
RETROACTIVELY BY THE APPLICABLE LOAN PARTY FOR A NOMINAL FEE;

 

(M)          THE ACCOUNT DEBTOR WITH RESPECT THERETO IS NOT A LOAN PARTY OR AN
AFFILIATE OF ANY LOAN PARTY;

 

(N)           IT IS NOT OWED BY AN ACCOUNT DEBTOR WITH RESPECT TO WHICH
TWENTY-FIVE PERCENT (25%) OR MORE OF THE AGGREGATE AMOUNT OF OUTSTANDING
ACCOUNTS OWED AT SUCH TIME BY SUCH ACCOUNT DEBTOR IS CLASSIFIED AS INELIGIBLE
UNDER CLAUSE (K) OF THIS DEFINITION; AND

 

(O)           IF THE AGGREGATE AMOUNT OF ALL ACCOUNTS OWED BY THE ACCOUNT DEBTOR
THEREON EXCEEDS TWENTY-FIVE PERCENT (25%) OF THE AGGREGATE AMOUNT OF ALL
ACCOUNTS AT SUCH TIME, THEN ALL ACCOUNTS OWED BY SUCH ACCOUNT DEBTOR IN EXCESS
OF SUCH AMOUNT SHALL BE DEEMED INELIGIBLE.

 

An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account; provided, however, if such Account then meets each of the
foregoing requirements it shall again be deemed an Eligible Account.

 

Eligible Inventory shall mean Inventory of any Loan Party which meets each of
the following requirements:

 

(A)           IT (X) IS SUBJECT TO A PERFECTED, FIRST-PRIORITY LIEN IN FAVOR OF
THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS AND (Y) IS NOT SUBJECT
TO ANY OTHER ASSIGNMENT, CLAIM OR LIEN, IN EACH CASE, OTHER THAN PERMITTED
LIENS;

 

(B)           IT IS SALABLE AND NOT SLOW-MOVING, OBSOLETE OR DISCONTINUED;

 

9

--------------------------------------------------------------------------------


 

(C)           IT IS IN THE POSSESSION AND CONTROL OF THE APPLICABLE LOAN PARTY
AND IT IS STORED AND HELD AT LOCATIONS OWNED BY THE APPLICABLE LOAN PARTY OR, IF
ANY SUCH LOCATION IS NOT SO OWNED, THE ADMINISTRATIVE AGENT IS IN POSSESSION OF
A COLLATERAL ACCESS AGREEMENT WITH RESPECT THERETO;

 

(D)           IT IS NOT INVENTORY PRODUCED IN VIOLATION OF THE FAIR LABOR
STANDARDS ACT AND SUBJECT TO THE “HOT GOODS” PROVISIONS CONTAINED IN TITLE
29 U.S.C. §215;

 

(E)           IT IS NOT SUBJECT TO ANY AGREEMENT OR LICENSE WHICH WOULD RESTRICT
THE ADMINISTRATIVE AGENT’S ABILITY TO SELL OR OTHERWISE DISPOSE OF SUCH
INVENTORY;

 

(F)            IT IS LOCATED IN THE UNITED STATES OR IN ANY TERRITORY OR
POSSESSION OF THE UNITED STATES THAT HAS ADOPTED ARTICLE 9 OF THE UCC;

 

(G)           IT IS NOT “IN TRANSIT” TO THE APPLICABLE LOAN PARTY OR HELD BY THE
APPLICABLE LOAN PARTY ON CONSIGNMENT;

 

(H)           IT IS NOT “WORK-IN-PROGRESS” INVENTORY;

 

(I)            IT IS NOT SUPPLY ITEMS OR PACKAGING;

 

(J)            IT IS NOT IDENTIFIED TO ANY PURCHASE ORDER OR CONTRACT TO THE
EXTENT PROGRESS OR ADVANCE PAYMENTS ARE RECEIVED WITH RESPECT TO SUCH INVENTORY;

 

(K)           IT DOES NOT BREACH ANY OF THE REPRESENTATIONS, WARRANTIES OR
COVENANTS PERTAINING TO INVENTORY SET FORTH IN THE LOAN DOCUMENTS; AND

 

(L)            THE ADMINISTRATIVE AGENT SHALL NOT HAVE DETERMINED IN THE
EXERCISE OF ITS REASONABLE CREDIT JUDGMENT THAT IT IS UNACCEPTABLE DUE TO AGE,
TYPE, CATEGORY, QUALITY, QUANTITY AND/OR ANY OTHER REASON WHATSOEVER.

Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory; provided, however, if such Inventory then meets each of the foregoing
requirements it shall again be deemed Eligible Inventory.

 

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

 

Environmental Indemnity Agreement means the Hazardous Substance Remediation and
Indemnification Agreement dated as of the date hereof executed and delivered by
the Company in favor of the Administrative Agent, in form and substance
satisfactory to the Administrative Agent and as amended, restated or
supplemented from time to time.

 

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter

 

10

--------------------------------------------------------------------------------


 

arising out of or relating to public health and safety, or pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.

 

ERISA means the Employee Retirement Income Security Act of 1974.

 

Event of Default means any of the events described in Section 13.1.

 

Excess Cash Flow means, for any period, the remainder of (a) Adjusted EBITDA for
such period, minus (b) the sum, without duplication, of (i) scheduled repayments
of principal of the Term Loan made during such period, plus (ii) voluntary
prepayments of the Term Loan pursuant to Section 6.2.1 during such period, plus
(iii) mandatory prepayments of the Term Loan made pursuant to Section 6.2.2
during such period to the extent the amount of such mandatory prepayment was
included in Adjusted EBITDA for such period, plus (iv) cash payments made in
such period with respect to Capital Expenditures, plus (v) all income taxes paid
in cash by the Loan Parties during such period, plus (vi) cash Interest Expense
of the Loan Parties during such period.

 

Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which the
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.

 

Existing LCs shall mean (a) that certain outstanding letter of credit issued by
the Company’s prior lender to St. Paul Fire and Marine Insurance Co. in the
amount of $4,490,000, which shall be cancelled on or prior to the Closing Date
and replaced with proceeds of a Revolving Loan, and (b) that certain outstanding
letter of credit issued by the Company’s prior lender to the Colorado Department
of Revenue, Motor Vehicle Business Group in the amount of $20,000, which shall
remain outstanding on the Closing Date and be cash collateralized with proceeds
of a Revolving Loan.

 

Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent.  The Administrative
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.

 

Final 2008 Financial Statements - see Section 9.4.

 

11

--------------------------------------------------------------------------------


 

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

 

Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on the Saturday closest to
December 31 of each year.  References to a Fiscal Year with a number
corresponding to any calendar year (e.g., “Fiscal Year 2009”) refer to the
Fiscal Year ending on the Saturday closest to December 31 of such calendar year.

 

Fixed Charge Coverage Ratio means, for any Computation Period, the ratio of
(a) the total for such period of Adjusted EBITDA minus the sum of income taxes
paid in cash by the Loan Parties and all unfinanced Capital Expenditures to
(b) the sum for such period of (i) Interest Expense plus (ii) required payments
of principal of Funded Debt (including the Term Loan but excluding the Revolving
Loans).

 

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

 

Funded Debt means, as to any Person, all Debt of such Person that matures more
than one year from the date of its creation (or is renewable or extendible, at
the option of such Person, to a date more than one year from such date).

 

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

 

Group - see Section 2.2.1.

 

Guaranty and Collateral Agreement means the Guaranty and Collateral Agreement
dated as of the date hereof executed and delivered by the Loan Parties, together
with any joinders thereto and any other guaranty and collateral agreement
executed by a Loan Party, in each case in form and substance satisfactory to the
Administrative Agent and as amended, restated or supplemented from time to time.

 

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

 

12

--------------------------------------------------------------------------------


 

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

 

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement.  The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.

 

Hedging Obligation Amount means $300,000 in the event the Company enters into a
Hedging Agreement under Section 10.11 hereof covering fifty percent (50%) or
more of the Term Loan Commitment (provided, that if the Company enters into a
Hedging Agreement with respect to a lesser percentage of the Term Loan
Commitment, the reserve amount shall be reduced on a proportionate basis).

 

Inactive Subsidiaries means, collectively, Continental Copper, Inc., an Arizona
corporation and Wholly-Owned Subsidiary of the Company, and Continental
Catalina, Inc., an Arizona corporation and Wholly-Owned Subsidiary of
Continental Copper, Inc.

 

Indemnified Liabilities - see Section 15.17.

 

Interest Expense means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

 

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:

 

(a)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

 

(b)           any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period;

 

(c)           the Company may not select any Interest Period for a Revolving 
Loan which would extend beyond the scheduled Termination Date; and

 

(d)           the Company may not select any Interest Period for any portion of
the Term Loan if, after giving effect to such selection, the aggregate principal
amount of the Term Loan having Interest Periods ending after any date on which
an installment of the Term Loan is scheduled to be repaid would exceed the

 

13

--------------------------------------------------------------------------------


 

aggregate principal amount of the Term Loan scheduled to be outstanding after
giving effect to such repayment.

 

Inventory is defined in the Guaranty and Collateral Agreement.

 

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

 

Issuing Lender means any Lender selected by the Required Lenders after the date
hereof, and their successors and assigns in such capacity.

 

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.

 

L/C Fee Rate - see the definition of Applicable Margin.

 

Lender - see the Preamble.  References to the “Lenders” shall include the
Issuing Lender; for purposes of clarification only, to the extent that PVBT (or
any successor Issuing Lender) may have any rights or obligations in addition to
those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced.  In addition to the foregoing, for the
purpose of identifying the Persons entitled to share in the Collateral and the
proceeds thereof under, and in accordance with the provisions of, this Agreement
and the Collateral Documents, the term “Lender” shall include Affiliates of a
Lender providing a Bank Product.

 

Lender Party - see Section 15.17.

 

Letter of Credit - see Section 2.1.3.

 

LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.

 

LIBOR Margin - see the definition of Applicable Margin.

 

LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder.  A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

 

LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which United States dollar deposits for a period equal to the relevant
Interest Period are offered in the London Interbank Eurodollar market at
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period (or three Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by the Administrative Agent in its sole

 

14

--------------------------------------------------------------------------------


 

discretion), divided by (b) a number determined by subtracting from 1.00 the
then stated maximum reserve percentage for determining reserves to be maintained
by member banks of the Federal Reserve System for Eurocurrency funding or
liabilities as defined in Regulation D (or any successor category of liabilities
under Regulation D), or as the LIBOR Rate is otherwise determined by the
Administrative Agent in its sole and absolute discretion.  The Administrative
Agent’s determination of the LIBOR Rate shall be conclusive, absent manifest
error and shall remain fixed during such Interest Period.  Notwithstanding
anything to the contrary contained herein, for purposes of calculating the rate
of interest in this Agreement and any Note, in no event shall the LIBOR Rate be
below two percent (2.0%).

 

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the Collateral Documents, the Subordination Agreements (if any) and all
documents, instruments and agreements delivered in connection with the
foregoing.

 

Loan Party means the Company and each Subsidiary (including, without limitation,
each Guarantor referenced in the Guaranty and Collateral Agreement).

 

Loan or Loans means, as the context may require, Revolving Loans and the Term
Loan.

 

Mandatory Prepayment Event - see Section 6.2.2(a).

 

Margin Stock means any “margin stock” as defined in Regulation U.

 

Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.

 

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business or
properties of the Loan Parties taken as a whole, (b) a material impairment of
the ability of any Loan Party to perform any of the Obligations under any Loan
Document or (c) a material adverse effect upon any substantial portion of the
collateral under the Collateral Documents or upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document.

 

Mining Royalty Agreement means that certain Fee Sand and Gravel Lease, dated as
of October 21, 1996, by and between Valco Inc. and the Company, as amended,
restated or modified from time to time.

 

Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Administrative Agent a Lien on real property of any Loan
Party.

 

15

--------------------------------------------------------------------------------


 

Mortgaged Property means the following real property locations (and the
buildings and other structures located thereon) as more fully described in the
applicable Mortgage:  (i) parcel(s) of land located in Colton, California owned
by Williams Furnace, (ii) parcel(s) of land located in Colorado Springs,
Colorado owned by McKinney Door and Hardware, Inc., and (iii) parcel(s) of land
located in Colorado Springs, Colorado owned by Transit Mix Concrete Co.

 

Multiemployer Pension Plan means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any other member of the
Controlled Group may have any liability.

 

Net Cash Proceeds means:

 

(a)                                  with respect to any Asset Disposition, the
aggregate cash proceeds (including cash proceeds received pursuant to policies
of insurance or by way of deferred payment of principal pursuant to a note,
installment receivable or otherwise, but only as and when received) received by
any Loan Party pursuant to such Asset Disposition net of (i) the direct costs
relating to such sale, transfer or other disposition (including sales
commissions and legal, accounting and investment banking fees), (ii) taxes paid
or reasonably estimated by the Company to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (iii) amounts required to be applied to the repayment of any
Debt secured by a Lien on the asset subject to such Asset Disposition (other
than the Loans);

 

(b)                                 with respect to any issuance of Capital
Securities, the aggregate cash proceeds received by any Loan Party pursuant to
such issuance, net of the direct costs relating to such issuance (including
sales and underwriters’ commissions); and

 

(c)                                  with respect to any issuance of Debt, the
aggregate cash proceeds received by any Loan Party pursuant to such issuance,
net of the direct costs of such issuance (including up-front, underwriters’ and
placement fees).

 

Net Worth means, as of any date, the sum of the capital stock and additional
paid-in capital plus retained earnings (or minus accumulated deficit) calculated
in conformity with GAAP.

 

Non-U.S. Participant - see Section 7.6(d).

 

Non-Use Fee Rate - see the definition of Applicable Margin.

 

Note means a promissory note substantially in the form of Exhibit A.

 

Notice of Borrowing - see Section 2.2.2.

 

Notice of Conversion/Continuation - see Section 2.2.3.

 

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document

 

16

--------------------------------------------------------------------------------


 

including Attorney Costs and any reimbursement obligations of each Loan Party in
respect of Letters of Credit and surety bonds, all Hedging Obligations permitted
hereunder which are owed to any Lender or its Affiliate or Administrative Agent,
and all Bank Products Obligations, all in each case howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due.

 

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

 

Participant - see Section 15.6.2.

 

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

 

Perfection Certificate means a perfection certificate executed and delivered to
the Administrative Agent by a Loan Party.

 

Permitted Lien means (i) Liens for Taxes, assessments or other governmental
charges not at the time delinquent or thereafter payable without penalty or
being contested in good faith by appropriate proceedings and, in each case, for
which it maintains adequate reserves in accordance with GAAP and in respect of
which no Lien senior to the Liens of the Administrative Agent has been filed;
(ii) Liens arising in the ordinary course of business (such as (a) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law, and (b) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services, which do not in the aggregate materially detract from the
value of the property or assets of any Loan Party or materially impair the use
thereof in the operation of any Loan Party’s business and, in each case, for
which it maintains adequate reserves in accordance with GAAP and in respect of
which no Lien senior to the Liens of the Administrative Agent has been filed;
(iii) Liens described on Schedule 11.2 as of the Closing Date; (iv) attachments,
appeal bonds, judgments and other similar Liens, for sums not exceeding Two
Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) arising in connection
with court proceedings, provided the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are being actively
contested in good faith and by appropriate proceedings and to the extent such
judgments or awards do not constitute an Event of Default under Section 13.1.7
hereof; (v) easements, rights of way, restrictions, minor defects or
irregularities in title (including leasehold title) and other similar Liens not
interfering in any material respect with the ordinary conduct of the business of
any Loan Party; (vi) subject to the limitation set forth in Section 11.1(v),
Liens arising in connection with capitalized leases (and attaching only to the
property being leased) and Liens that constitute purchase money security
interests on any property securing Indebtedness

 

17

--------------------------------------------------------------------------------


 

incurred for the purpose of financing all or any part of the cost of acquiring
such property, provided that any such Lien attaches to such property within
twenty (20) days of the acquisition thereof and attaches solely to the property
so acquired; (vii) Liens granted to the Administrative Agent for the benefit of
the Lenders hereunder and under the other Loan Documents; (viii) customary
rights of set-off in favor of banks existing solely with respect to cash and
cash equivalents on deposit in one or more accounts maintained by any Loan Party
and not in violation of this Agreement (to the extent arising in the ordinary
course of business and not in connection with any financing); (ix) the filing of
UCC financing statements solely as a precautionary measure in connection with
operating leases permitted under this Agreement; (x) Liens on premium refunds
and insurance proceeds granted in favor of insurance companies (or their
financing affiliates) in connection with the financing of insurance premiums;
and (xi) extensions, renewals or replacements of any Lien referred to in clauses
(i) through (x) of this definition, provided that the principal amount of the
Debt secured thereby is not increased and that any such extension, renewal or
replacement is limited to the assets originally encumbered thereby.

 

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

Phoenix Manufacturing means Phoenix Manufacturing, Inc., an Arizona corporation
and a Loan Party.

 

Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time.  Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.  Notwithstanding anything to the contrary contained herein, for
purposes of calculating the rate of interest in this Agreement and any Note, in
no event shall the Prime Rate be below four percent (4.0%).

 

Pro Rata Share means:

 

(a)                                  with respect to a Lender’s obligation to
make Revolving Loans, participate in Letters of Credit, reimburse the Issuing
Lender, and receive payments of principal, interest, fees, costs, and expenses
with respect thereto, (x) prior to the Revolving Commitment being terminated or
reduced to zero, the percentage obtained by dividing (i) such Lender’s Revolving
Commitment, by (ii) the aggregate Revolving Commitment of all Lenders and
(y) from and after the time the Revolving Commitment has been terminated or
reduced to zero, the percentage obtained by dividing (i) the aggregate unpaid
principal amount of such Lender’s Revolving Outstandings by (ii) the aggregate
unpaid principal amount of all Revolving Outstandings;

 

18

--------------------------------------------------------------------------------


 

(b)                                 with respect to a Lender’s obligation to
make the Term Loan and receive payments of interest, fees, and principal with
respect thereto, (x) prior to the making of the Term Loan, the percentage
obtained by dividing (i) such Lender’s Term Loan Commitment, by (ii) the
aggregate amount of all Lenders’ Term Loan Commitments, and (y) from and after
the making of the Term Loan, the percentage obtained by dividing (i) the
principal amount of such Lender’s Term Loan by (ii) the aggregate principal
amount of the Term Loan; and

 

(c)                                  with respect to all other matters as to a
particular Lender, the percentage obtained by dividing (i) such Lender’s
Revolving Commitment plus such Lender’s Term Loan Commitment, by (ii) the
aggregate amount of the Revolving Commitment of all Lenders plus the Term Loan
Commitment of all Lenders; provided that in the event the Commitments have been
terminated or reduced to zero, Pro Rata Share shall be the percentage obtained
by dividing (A) the principal amount of such Lender’s Revolving Outstandings
plus the unpaid principal amount of such Lender’s Term Loan by (B) the principal
amount of all outstanding Revolving Outstandings plus the unpaid principal
amount of all Term Loans of all Lenders.

 

PVBT - see the Preamble.

 

Regulation D means Regulation D of the FRB.

 

Regulation U means Regulation U of the FRB.

 

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement  of Section 4043(a), or the failure of a Pension Plan
to meet the minimum funding standards of Section 412 of the Code (without regard
to whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA)
or under Section 302 of ERISA.

 

Required Lenders means, at any time, Lenders having Pro Rata Shares (as
determined pursuant to clause (c) of the definition of “Pro Rata Shares”)
aggregating at least sixty-six and two-thirds percent (66.67%); provided that if
at any time there are two or fewer Lenders, “Required Lenders” shall mean all
Lenders.

 

Revolving Commitment means $20,000,000, as reduced from time to time pursuant to
Section 6.1.

 

Revolving Loan - see Section 2.1.1.

 

Revolving Loan Availability means the lesser of (i) the Revolving Commitment and
(ii) the Borrowing Base.

 

Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit, plus (c) the Hedging Obligation Amount.

 

19

--------------------------------------------------------------------------------


 

Rocky Mountain means Rocky Mountain Ready Mix Concrete, Inc., a Colorado
corporation and a Subsidiary of the Company.

 

Rocky Mountain Transaction means the sale of substantially all of the assets of
Rocky Mountain or the sale of all of the Capital Securities owned by the Company
in Rocky Mountain.

 

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

 

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer, the corporate
secretary, the controller or the treasurer of such Loan Party.

 

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit to the
extent such unreimbursed amounts have not been converted into Revolving Loans.

 

Subordinated Debt means any unsecured Debt of the Company which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by the Required Lenders.

 

Subordinated Debt Documents means all documents and instruments relating to the
Subordinated Debt and all amendments and modifications thereof approved by the
Administrative Agent.

 

Subordination Agreements means all subordination agreements executed by a holder
of Subordinated Debt in favor of the Administrative Agent and the Lenders from
time to time after the Closing Date in form and substance and on terms and
conditions satisfactory to Administrative Agent.

 

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. 
Unless the context otherwise requires, each reference to Subsidiaries herein
shall be a reference to Subsidiaries of the Company.

 

Tangible Net Worth means the sum of the following with respect to the Company
and its Subsidiaries:  (i) Net Worth plus Subordinated Debt, if any; minus
(ii) goodwill, patents, trademarks, service marks, trade names, copyrights,
prepaid expenses, deposits, deferred charges and all other intangible assets and
all items that are treated as intangible assets under GAAP; minus (iii) all
obligations owed to the Company or any of its Subsidiaries by any Affiliate or
any of its Subsidiaries; and minus (iv) all loans owed by its officers,
stockholders, Subsidiaries or employees.

 

20

--------------------------------------------------------------------------------


 

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

 

Term Loan Commitment means $10,000,000.

 

Term Loan Maturity Date means the earlier of (a) April 16, 2012 or (b) the
Termination Date.

 

Term Loan — see Section 2.1.2.

 

Term Loan Reserve means $5,000,000; provided that the Term Loan Reserve shall be
eliminated to the extent (and only to the extent) the Williams Furnace Valuation
equals or exceeds $5,000,000.

 

Termination Date means the earlier to occur of (a) April 16, 2012 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or
Section 13.

 

Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Company or any other
member of the Controlled Group from such Pension Plan during a plan year in
which Company or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA,
(d) the institution by the PBGC of proceedings to terminate such Pension Plan or
(e) any event or condition that might constitute grounds under Section 4042 of
ERISA for the termination of, or appointment of a trustee to administer, such
Pension Plan.

 

Total Cash Flow Leverage Ratio means, as of the last day of any Fiscal Quarter,
the ratio of (a) Total Debt as of such day to (b) EBITDA for the Computation
Period ending on such day.  For the sake of clarity, this calculation shall be
used to determine the pricing of the Obligations (not for the determination of
financial covenant compliance).

 

Total Debt means all Debt of the Company and its Subsidiaries, determined on a
consolidated basis, excluding (a) contingent obligations in respect of
Contingent Liabilities (except to the extent constituting Contingent Liabilities
in respect of Debt of a Person other than any Loan Party), (b) Hedging
Obligations, (c) Debt of the Company to Subsidiaries and Debt of Subsidiaries to
the Company or to other Subsidiaries, and (d) contingent obligations in respect
of undrawn letters of credit.

 

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

Type - see Section 2.2.1.

 

UCC is defined in the Guaranty and Collateral Agreement.

 

21

--------------------------------------------------------------------------------


 

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

 

Williams Furnace means Williams Furnace Co., a Delaware corporation and a Loan
Party.

 

Williams Furnace Valuation means an amount determined pursuant to the following
formula:  (a) $7,000,000 multiplied by seventy-five percent (75%), minus (b) the
Williams Furnace Remediation Expense.

 

Williams Furnace Remediation Expense means the aggregate estimated remediation
expense reasonably determined by the Administrative Agent in consultation with
its environmental consultants and agents after receipt of the Phase II results
in respect of the Mortgaged Property owned by Williams Furnace.

 

Withholding Certificate - see Section 7.6(d).

 

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.


 


1.2                                 OTHER INTERPRETIVE PROVISIONS.  (A)  THE
MEANINGS OF DEFINED TERMS ARE EQUALLY APPLICABLE TO THE SINGULAR AND PLURAL
FORMS OF THE DEFINED TERMS.

 

(B)                                 SECTION, ANNEX, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.

 

(C)                                  THE TERM “INCLUDING” IS NOT LIMITING AND
MEANS “INCLUDING WITHOUT LIMITATION.”

 

(D)                                 IN THE COMPUTATION OF PERIODS OF TIME FROM A
SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND
INCLUDING”; THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING”, AND THE
WORD “THROUGH” MEANS “TO AND INCLUDING.”

 

(E)                                  UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN,
(I) REFERENCES TO AGREEMENTS (INCLUDING THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS) AND OTHER CONTRACTUAL INSTRUMENTS SHALL BE DEEMED TO INCLUDE ALL
SUBSEQUENT AMENDMENTS, RESTATEMENTS, SUPPLEMENTS AND OTHER MODIFICATIONS
THERETO, BUT ONLY TO THE EXTENT SUCH AMENDMENTS, RESTATEMENTS, SUPPLEMENTS AND
OTHER MODIFICATIONS ARE NOT PROHIBITED BY THE TERMS OF ANY LOAN DOCUMENT, AND
(II) REFERENCES TO ANY STATUTE OR REGULATION SHALL BE CONSTRUED AS INCLUDING ALL
STATUTORY AND REGULATORY PROVISIONS AMENDING, REPLACING, SUPPLEMENTING OR
INTERPRETING SUCH STATUTE OR REGULATION.

 

22

--------------------------------------------------------------------------------


 

(F)                                    THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS MAY USE SEVERAL DIFFERENT LIMITATIONS, TESTS OR MEASUREMENTS TO
REGULATE THE SAME OR SIMILAR MATTERS.  ALL SUCH LIMITATIONS, TESTS AND
MEASUREMENTS ARE CUMULATIVE AND EACH SHALL BE PERFORMED IN ACCORDANCE WITH ITS
TERMS.

 

(G)                                 THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
ARE THE RESULT OF NEGOTIATIONS AMONG AND HAVE BEEN REVIEWED BY COUNSEL TO THE
ADMINISTRATIVE AGENT, THE COMPANY, THE LENDERS AND THE OTHER PARTIES THERETO AND
ARE THE PRODUCTS OF ALL PARTIES.  ACCORDINGLY, THEY SHALL NOT BE CONSTRUED
AGAINST THE ADMINISTRATIVE AGENT OR THE LENDERS MERELY BECAUSE OF THE
ADMINISTRATIVE AGENT’S OR LENDERS’ INVOLVEMENT IN THEIR PREPARATION.


 


SECTION 2


COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.


 


2.1                                 COMMITMENTS.  ON AND SUBJECT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT, EACH OF THE LENDERS, SEVERALLY AND FOR ITSELF
ALONE, AGREES TO MAKE LOANS TO, AND TO ISSUE OR PARTICIPATE IN LETTERS OF CREDIT
FOR THE ACCOUNT OF, THE COMPANY AS FOLLOWS:


 


2.1.1            REVOLVING LOAN COMMITMENT.  EACH LENDER WITH A REVOLVING LOAN
COMMITMENT AGREES TO MAKE LOANS ON A REVOLVING BASIS (“REVOLVING LOANS”) FROM
TIME TO TIME UNTIL THE TERMINATION DATE IN SUCH LENDER’S PRO RATA SHARE OF SUCH
AGGREGATE AMOUNTS AS THE COMPANY MAY REQUEST FROM ALL LENDERS; PROVIDED THAT THE
REVOLVING OUTSTANDINGS WILL NOT AT ANY TIME EXCEED REVOLVING LOAN AVAILABILITY.


 


2.1.2            TERM LOAN COMMITMENT.  EACH LENDER WITH A TERM LOAN COMMITMENT
AGREES TO MAKE A LOAN TO THE COMPANY (COLLECTIVELY, THE “TERM LOAN”) ON THE
CLOSING DATE IN SUCH LENDER’S PRO RATA SHARE OF THE TERM LOAN COMMITMENT.  THE
COMMITMENTS OF THE LENDERS TO MAKE TERM LOANS SHALL EXPIRE CONCURRENTLY WITH THE
MAKING OF THE TERM LOANS ON THE CLOSING DATE.


 


2.1.3            L/C COMMITMENT.  SUBJECT TO SECTION 2.3.1, THE ISSUING LENDER
AGREES TO ISSUE LETTERS OF CREDIT, IN EACH CASE CONTAINING SUCH TERMS AND
CONDITIONS AS ARE PERMITTED BY THIS AGREEMENT AND ARE REASONABLY SATISFACTORY TO
THE ISSUING LENDER (EACH, A “LETTER OF CREDIT”), AT THE REQUEST OF AND FOR THE
ACCOUNT OF THE COMPANY OR THE OTHER LOAN PARTIES AT THE DIRECTION OF THE COMPANY
FROM TIME TO TIME BEFORE THE SCHEDULED TERMINATION DATE AND, AS MORE FULLY SET
FORTH IN SECTION 2.3.2, EACH LENDER AGREES TO PURCHASE A PARTICIPATION IN EACH
SUCH LETTER OF CREDIT; PROVIDED THAT (A) THE AGGREGATE STATED AMOUNT OF ALL
LETTERS OF CREDIT SHALL NOT AT ANY TIME EXCEED $5,000,000 AND (B) THE REVOLVING
OUTSTANDINGS SHALL NOT AT ANY TIME EXCEED REVOLVING LOAN AVAILABILITY.  THE
COMPANY ACKNOWLEDGES AND AGREES THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, NO LETTERS OF CREDIT WILL BE ISSUED HEREUNDER UNTIL SUCH TIME
AS AN ADDITIONAL LENDER BECOMES A PARTY TO THE LOAN DOCUMENTS AND THE COMPANY
ENTERS INTO ALL REQUIRED LETTER OF CREDIT AGREEMENTS AND DOCUMENTS WITH SUCH
ADDITIONAL LENDER; PROVIDED, HOWEVER, IN THE EVENT THE COMPANY OR ANY OTHER LOAN
PARTY REQUIRES A LETTER OF CREDIT PRIOR TO THE DATE ON WHICH AN ADDITIONAL
LENDER BECOMES A PARTY TO THE LOAN DOCUMENTS, PVBT WILL ACT AS THE INITIAL
ISSUING LENDER (TO THE EXTENT THE BENEFICIARY WILL ACCEPT A LETTER OF CREDIT
ISSUED BY PVBT) ONCE THE COMPANY ENTERS INTO ALL REQUIRED LETTER OF CREDIT
AGREEMENTS AND DOCUMENTS WITH PVBT.

 

23

--------------------------------------------------------------------------------



 


2.2                                 LOAN PROCEDURES.


 


2.2.1            VARIOUS TYPES OF LOANS.  EACH REVOLVING LOAN SHALL BE, AND THE
TERM LOAN MAY BE DIVIDED INTO TRANCHES WHICH ARE, EITHER A BASE RATE LOAN OR A
LIBOR LOAN (EACH A “TYPE” OF LOAN), AS THE COMPANY SHALL SPECIFY IN THE RELATED
NOTICE OF BORROWING OR CONVERSION PURSUANT TO SECTION 2.2.2 OR 2.2.3.  LIBOR
LOANS HAVING THE SAME INTEREST PERIOD WHICH EXPIRE ON THE SAME DAY ARE SOMETIMES
CALLED A “GROUP” OR COLLECTIVELY “GROUPS”.  BASE RATE LOANS AND LIBOR LOANS MAY
BE OUTSTANDING AT THE SAME TIME, PROVIDED THAT NOT MORE THAN THREE (3) DIFFERENT
GROUPS OF LIBOR LOANS SHALL BE OUTSTANDING WITH RESPECT TO THE REVOLVING
COMMITMENT AT ANY ONE TIME, AND NOT MORE THAN THREE (3) DIFFERENT GROUPS OF
LIBOR LOANS SHALL BE OUTSTANDING WITH RESPECT TO THE TERM LOAN COMMITMENT AT ANY
ONE TIME.  ALL BORROWINGS, CONVERSIONS AND REPAYMENTS OF LOANS SHALL BE EFFECTED
SO THAT EACH LENDER WILL HAVE A RATABLE SHARE (ACCORDING TO ITS PRO RATA SHARE)
OF ALL TYPES AND GROUPS OF LOANS.


 


2.2.2            BORROWING PROCEDURES.  THE COMPANY SHALL GIVE WRITTEN NOTICE
(EACH SUCH WRITTEN NOTICE, A “NOTICE OF BORROWING”) SUBSTANTIALLY IN THE FORM OF
EXHIBIT E OR TELEPHONIC NOTICE (FOLLOWED IMMEDIATELY BY A NOTICE OF BORROWING)
TO THE ADMINISTRATIVE AGENT OF EACH PROPOSED BORROWING NOT LATER THAN (A) IN THE
CASE OF A BASE RATE BORROWING, 11:00 A.M., CHICAGO TIME, ON THE PROPOSED DATE OF
SUCH BORROWING, AND (B) IN THE CASE OF A LIBOR BORROWING, 11:00 A.M., CHICAGO
TIME, AT LEAST THREE BUSINESS DAYS PRIOR TO THE PROPOSED DATE OF SUCH
BORROWING.  EACH SUCH NOTICE SHALL BE EFFECTIVE UPON RECEIPT BY THE
ADMINISTRATIVE AGENT, SHALL BE IRREVOCABLE, AND SHALL SPECIFY THE DATE, AMOUNT
AND TYPE OF BORROWING AND, IN THE CASE OF A LIBOR BORROWING, THE INITIAL
INTEREST PERIOD THEREFOR.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER THEREOF.  NOT LATER THAN
1:00 P.M., CHICAGO TIME, ON THE DATE OF A PROPOSED BORROWING, EACH LENDER SHALL
PROVIDE THE ADMINISTRATIVE AGENT AT THE OFFICE SPECIFIED BY THE ADMINISTRATIVE
AGENT WITH IMMEDIATELY AVAILABLE FUNDS COVERING SUCH LENDER’S PRO RATA SHARE OF
SUCH BORROWING AND, SO LONG AS THE ADMINISTRATIVE AGENT HAS NOT RECEIVED WRITTEN
NOTICE THAT THE CONDITIONS PRECEDENT SET FORTH IN SECTION 12 WITH RESPECT TO
SUCH BORROWING HAVE NOT BEEN SATISFIED, THE ADMINISTRATIVE AGENT SHALL PAY OVER
THE FUNDS RECEIVED BY THE ADMINISTRATIVE AGENT TO THE COMPANY ON THE REQUESTED
BORROWING DATE.  EACH BORROWING SHALL BE ON A BUSINESS DAY.  EACH BASE RATE
BORROWING SHALL BE IN AN AGGREGATE AMOUNT OF AT LEAST $100,000 AND AN INTEGRAL
MULTIPLE OF $100,000, AND EACH LIBOR BORROWING SHALL BE IN AN AGGREGATE AMOUNT
OF AT LEAST $500,000 AND AN INTEGRAL MULTIPLE OF AT LEAST $100,000.


 


2.2.3            CONVERSION AND CONTINUATION PROCEDURES.  (A)  SUBJECT TO
SECTION 2.2.1, THE COMPANY MAY, UPON IRREVOCABLE WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH CLAUSE (B) BELOW:


 

(A)                              ELECT, AS OF ANY BUSINESS DAY, TO CONVERT ANY
LOANS (OR ANY PART THEREOF IN AN AGGREGATE AMOUNT NOT LESS THAN $500,000 OR A
HIGHER INTEGRAL MULTIPLE OF $100,000) INTO LOANS OF THE OTHER TYPE; OR

 

(B)                                ELECT, AS OF THE LAST DAY OF THE APPLICABLE
INTEREST PERIOD, TO CONTINUE ANY LIBOR LOANS HAVING INTEREST PERIODS EXPIRING ON
SUCH DAY (OR ANY PART THEREOF IN AN AGGREGATE

 

24

--------------------------------------------------------------------------------


 

AMOUNT NOT LESS THAN $500,000 OR A HIGHER INTEGRAL MULTIPLE OF $100,000) FOR A
NEW INTEREST PERIOD;

 

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$500,000 and an integral multiple of $100,000.

 

(B)                                 THE COMPANY SHALL GIVE WRITTEN NOTICE (EACH
SUCH WRITTEN NOTICE, A “NOTICE OF CONVERSION/CONTINUATION”) SUBSTANTIALLY IN THE
FORM OF EXHIBIT F OR TELEPHONIC NOTICE (FOLLOWED IMMEDIATELY BY A NOTICE OF
CONVERSION/CONTINUATION) TO THE ADMINISTRATIVE AGENT OF EACH PROPOSED CONVERSION
OR CONTINUATION NOT LATER THAN (I) IN THE CASE OF CONVERSION INTO BASE RATE
LOANS, 11:00 A.M., CHICAGO TIME, ON THE PROPOSED DATE OF SUCH CONVERSION AND
(II) IN THE CASE OF CONVERSION INTO OR CONTINUATION OF LIBOR LOANS, 11:00 A.M.,
CHICAGO TIME, AT LEAST THREE BUSINESS DAYS PRIOR TO THE PROPOSED DATE OF SUCH
CONVERSION OR CONTINUATION, SPECIFYING IN EACH CASE:

 

(A)                              THE PROPOSED DATE OF CONVERSION OR
CONTINUATION;

 

(B)                                THE AGGREGATE AMOUNT OF LOANS TO BE CONVERTED
OR CONTINUED;

 

(C)                                THE TYPE OF LOANS RESULTING FROM THE PROPOSED
CONVERSION OR CONTINUATION; AND

 

(D)                               IN THE CASE OF CONVERSION INTO, OR
CONTINUATION OF, LIBOR LOANS, THE DURATION OF THE REQUESTED INTEREST PERIOD
THEREFOR.

 

(C)                                  IF UPON THE EXPIRATION OF ANY INTEREST
PERIOD APPLICABLE TO LIBOR LOANS, THE COMPANY HAS FAILED TO SELECT TIMELY A NEW
INTEREST PERIOD TO BE APPLICABLE TO SUCH LIBOR LOANS, THE COMPANY SHALL BE
DEEMED TO HAVE ELECTED TO CONVERT SUCH LIBOR LOANS INTO BASE RATE LOANS
EFFECTIVE ON THE LAST DAY OF SUCH INTEREST PERIOD.

 

(D)                                 THE ADMINISTRATIVE AGENT WILL PROMPTLY
NOTIFY EACH LENDER OF ITS RECEIPT OF A NOTICE OF CONVERSION OR CONTINUATION
PURSUANT TO THIS SECTION 2.2.3 OR, IF NO TIMELY NOTICE IS PROVIDED BY THE
COMPANY, OF THE DETAILS OF ANY AUTOMATIC CONVERSION.

 

(E)                                  ANY CONVERSION OF A LIBOR LOAN ON A DAY
OTHER THAN THE LAST DAY OF AN INTEREST PERIOD THEREFOR SHALL BE SUBJECT TO
SECTION 8.4.

 


2.3                                 LETTER OF CREDIT PROCEDURES.


 


2.3.1            L/C APPLICATIONS.  THE COMPANY SHALL EXECUTE AND DELIVER TO THE
ISSUING LENDER THE MASTER LETTER OF CREDIT AGREEMENT FROM TIME TO TIME IN
EFFECT.  THE COMPANY SHALL GIVE NOTICE TO THE ADMINISTRATIVE AGENT AND THE
ISSUING LENDER OF THE PROPOSED ISSUANCE OF EACH LETTER OF CREDIT ON A BUSINESS
DAY WHICH IS AT LEAST THREE (3) BUSINESS DAYS (OR SUCH LESSER NUMBER OF DAYS AS
THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER SHALL AGREE IN ANY PARTICULAR
INSTANCE IN THEIR SOLE DISCRETION) PRIOR TO THE PROPOSED DATE OF ISSUANCE OF
SUCH LETTER OF CREDIT.  EACH SUCH NOTICE SHALL BE ACCOMPANIED BY AN L/C
APPLICATION, DULY EXECUTED BY THE COMPANY AND IN ALL RESPECTS SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND THE

 

25

--------------------------------------------------------------------------------



 


ISSUING LENDER, TOGETHER WITH SUCH OTHER DOCUMENTATION AS THE ADMINISTRATIVE
AGENT OR THE ISSUING LENDER MAY REQUEST IN SUPPORT THEREOF, IT BEING UNDERSTOOD
THAT EACH L/C APPLICATION SHALL SPECIFY, AMONG OTHER THINGS, THE DATE ON WHICH
THE PROPOSED LETTER OF CREDIT IS TO BE ISSUED, THE EXPIRATION DATE OF SUCH
LETTER OF CREDIT (WHICH SHALL NOT BE LATER THAN THE SCHEDULED TERMINATION DATE
(UNLESS SUCH LETTER OF CREDIT IS CASH COLLATERALIZED)) AND WHETHER SUCH LETTER
OF CREDIT IS TO BE TRANSFERABLE IN WHOLE OR IN PART.  ANY LETTER OF CREDIT
OUTSTANDING AFTER THE SCHEDULED TERMINATION DATE WHICH IS CASH COLLATERALIZED
FOR THE BENEFIT OF THE ISSUING LENDER SHALL BE THE SOLE RESPONSIBILITY OF THE
ISSUING LENDER.  SO LONG AS THE ISSUING LENDER HAS NOT RECEIVED WRITTEN NOTICE
THAT THE CONDITIONS PRECEDENT SET FORTH IN SECTION 12 WITH RESPECT TO THE
ISSUANCE OF SUCH LETTER OF CREDIT HAVE NOT BEEN SATISFIED, THE ISSUING LENDER
SHALL ISSUE SUCH LETTER OF CREDIT ON THE REQUESTED ISSUANCE DATE.  THE ISSUING
LENDER SHALL PROMPTLY ADVISE THE ADMINISTRATIVE AGENT OF THE ISSUANCE OF EACH
LETTER OF CREDIT AND OF ANY AMENDMENT THERETO, EXTENSION THEREOF OR EVENT OR
CIRCUMSTANCE CHANGING THE AMOUNT AVAILABLE FOR DRAWING THEREUNDER.  IN THE EVENT
OF ANY INCONSISTENCY BETWEEN THE TERMS OF THE MASTER LETTER OF CREDIT AGREEMENT,
ANY L/C APPLICATION AND THE TERMS OF THIS AGREEMENT, THE TERMS OF THIS AGREEMENT
SHALL CONTROL.


 


2.3.2            PARTICIPATIONS IN LETTERS OF CREDIT.  CONCURRENTLY WITH THE
ISSUANCE OF EACH LETTER OF CREDIT, THE ISSUING LENDER SHALL BE DEEMED TO HAVE
SOLD AND TRANSFERRED TO EACH LENDER WITH A REVOLVING LOAN COMMITMENT, AND EACH
SUCH LENDER SHALL BE DEEMED IRREVOCABLY AND UNCONDITIONALLY TO HAVE PURCHASED
AND RECEIVED FROM THE ISSUING LENDER, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED
INTEREST AND PARTICIPATION, TO THE EXTENT OF SUCH LENDER’S PRO RATA SHARE, IN
SUCH LETTER OF CREDIT AND THE COMPANY’S REIMBURSEMENT OBLIGATIONS WITH RESPECT
THERETO.  IF THE COMPANY DOES NOT PAY ANY REIMBURSEMENT OBLIGATION WHEN DUE, THE
COMPANY SHALL BE DEEMED TO HAVE IMMEDIATELY REQUESTED THAT THE LENDERS MAKE A
REVOLVING LOAN WHICH IS A BASE RATE LOAN IN A PRINCIPAL AMOUNT EQUAL TO SUCH
REIMBURSEMENT OBLIGATIONS.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY SUCH
LENDERS OF SUCH DEEMED REQUEST AND, WITHOUT THE NECESSITY OF COMPLIANCE WITH THE
REQUIREMENTS OF SECTION 2.2.2, SECTION 12.2 OR OTHERWISE SUCH LENDER SHALL MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT ITS PRO RATA SHARE OF SUCH LOAN.  THE
PROCEEDS OF SUCH LOAN SHALL BE PAID OVER BY THE ADMINISTRATIVE AGENT TO THE
ISSUING LENDER FOR THE ACCOUNT OF THE COMPANY IN SATISFACTION OF SUCH
REIMBURSEMENT OBLIGATIONS.  FOR THE PURPOSES OF THIS AGREEMENT, THE
UNPARTICIPATED PORTION OF EACH LETTER OF CREDIT SHALL BE DEEMED TO BE THE
ISSUING LENDER’S “PARTICIPATION” THEREIN.  THE ISSUING LENDER HEREBY AGREES,
UPON REQUEST OF THE ADMINISTRATIVE AGENT OR ANY LENDER, TO DELIVER TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER A LIST OF ALL OUTSTANDING LETTERS OF CREDIT
ISSUED BY THE ISSUING LENDER, TOGETHER WITH SUCH INFORMATION RELATED THERETO AS
THE ADMINISTRATIVE AGENT OR SUCH LENDER MAY REASONABLY REQUEST.


 


2.3.3            REIMBURSEMENT OBLIGATIONS.  (A) THE COMPANY HEREBY
UNCONDITIONALLY AND IRREVOCABLY AGREES TO REIMBURSE THE ISSUING LENDER FOR EACH
PAYMENT OR DISBURSEMENT MADE BY THE ISSUING LENDER UNDER ANY LETTER OF CREDIT
HONORING ANY DEMAND FOR PAYMENT MADE BY THE BENEFICIARY THEREUNDER, IN EACH CASE
ON THE DATE THAT SUCH PAYMENT OR DISBURSEMENT IS MADE.  ANY AMOUNT NOT
REIMBURSED ON THE DATE OF SUCH PAYMENT OR DISBURSEMENT SHALL BEAR INTEREST FROM
THE DATE OF SUCH PAYMENT OR DISBURSEMENT TO THE DATE THAT THE ISSUING LENDER IS
REIMBURSED BY THE COMPANY THEREFOR AT A RATE PER ANNUM EQUAL TO THE BASE RATE
FROM TIME TO TIME IN EFFECT PLUS THE BASE RATE MARGIN FROM TIME TO TIME IN
EFFECT (PLUS THE DEFAULT RATE OF

 

26

--------------------------------------------------------------------------------



 


INTEREST SET FORTH IN SECTION 4.1 TO THE EXTENT AN EVENT OF DEFAULT EXISTS).  IF
ANY REIMBURSEMENT OBLIGATION IS NOT PAID ON THE DAY A PAYMENT OR DISBURSEMENT IS
MADE BY THE ISSUING LENDER UNDER A LETTER OF CREDIT, THE COMPANY HEREBY
AUTHORIZES AND DIRECTS THE ADMINISTRATIVE AGENT TO INCREASE THE PRINCIPAL
BALANCE OF THE REVOLVING LOAN AS A BASE RATE LOAN IN AN AMOUNT EQUAL TO SUCH
PAYMENT OR DISBURSEMENT MADE BY THE ISSUING LENDER WITH RESPECT TO SUCH LETTER
OF CREDIT, EXCEPT THAT IF REVOLVING LOANS ARE NOT AVAILABLE AT SUCH TIME AS A
RESULT OF THE EXISTENCE OF AN EVENT OF DEFAULT OR OTHERWISE, THE REIMBURSEMENT
OBLIGATION (INCLUDING ALL INTEREST ACCRUED THEREON) SHALL BE PAYABLE ON DEMAND. 
THE ISSUING LENDER SHALL NOTIFY THE COMPANY AND THE ADMINISTRATIVE AGENT
WHENEVER ANY DEMAND FOR PAYMENT IS MADE UNDER ANY LETTER OF CREDIT BY THE
BENEFICIARY THEREUNDER; PROVIDED THAT THE FAILURE OF THE ISSUING LENDER TO SO
NOTIFY THE COMPANY OR THE ADMINISTRATIVE AGENT SHALL NOT AFFECT THE RIGHTS OF
THE ISSUING LENDER OR THE LENDERS IN ANY MANNER WHATSOEVER.


 

(b)                                 The Company’s reimbursement obligations
hereunder shall be irrevocable and unconditional under all circumstances,
including (a) any lack of validity or enforceability of any Letter of Credit,
this Agreement or any other Loan Document, (b) the existence of any claim,
set-off, defense or other right which any Loan Party may have at any time
against a beneficiary named in a Letter of Credit, any transferee of any Letter
of Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, the Issuing Lender, any Lender or any other Person,
whether in connection with any Letter of Credit, this Agreement, any other Loan
Document, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between any Loan Party and the beneficiary
named in any Letter of Credit), (c) the validity, sufficiency or genuineness of
any document which the Issuing Lender has determined complies on its face with
the terms of the applicable Letter of Credit, even if such document should later
prove to have been forged, fraudulent, invalid or insufficient in any respect or
any statement therein shall have been untrue or inaccurate in any respect, or
(d) the surrender or impairment of any security for the performance or
observance of any of the terms hereof.  Without limiting the foregoing, no
action or omission whatsoever by the Administrative Agent or any Lender
(excluding any Lender in its capacity as the Issuing Lender) under or in
connection with any Letter of Credit or any related matters shall result in any
liability of the Administrative Agent or any Lender to the Company, or relieve
the Company of any of its obligations hereunder to any such Person.

 


2.3.4            FUNDING BY LENDERS TO ISSUING LENDER.  IF THE ISSUING LENDER
MAKES ANY PAYMENT OR DISBURSEMENT UNDER ANY LETTER OF CREDIT AND (A) THE COMPANY
HAS NOT REIMBURSED THE ISSUING LENDER IN FULL FOR SUCH PAYMENT OR DISBURSEMENT
BY 11:00 A.M., CHICAGO TIME, ON THE DATE OF SUCH PAYMENT OR DISBURSEMENT, (B) A
REVOLVING LOAN MAY NOT BE MADE IN ACCORDANCE WITH SECTION 2.3.2 (AS THE RESULT
OF THE EXISTENCE OF AN EVENT OF DEFAULT OR OTHERWISE) OR (C) ANY REIMBURSEMENT
RECEIVED BY THE ISSUING LENDER FROM THE COMPANY IS OR MUST BE RETURNED OR
RESCINDED UPON OR DURING ANY BANKRUPTCY OR REORGANIZATION OF THE COMPANY OR
OTHERWISE, EACH OTHER LENDER WITH A REVOLVING LOAN COMMITMENT SHALL BE OBLIGATED
TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING LENDER, IN
FULL OR PARTIAL PAYMENT OF THE PURCHASE PRICE OF ITS PARTICIPATION IN SUCH
LETTER OF CREDIT, ITS PRO RATA SHARE OF SUCH PAYMENT OR DISBURSEMENT (BUT NO
SUCH PAYMENT SHALL DIMINISH THE OBLIGATIONS OF THE COMPANY UNDER SECTION 2.3.3),
AND, UPON NOTICE FROM THE ISSUING LENDER, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH OTHER LENDER THEREOF.  EACH OTHER LENDER IRREVOCABLY AND
UNCONDITIONALLY AGREES TO SO PAY TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY

 

27

--------------------------------------------------------------------------------



 


AVAILABLE FUNDS FOR THE ISSUING LENDER’S ACCOUNT THE AMOUNT OF SUCH OTHER
LENDER’S PRO RATA SHARE OF SUCH PAYMENT OR DISBURSEMENT.  IF AND TO THE EXTENT
ANY LENDER SHALL NOT HAVE MADE SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT
BY 2:00 P.M., CHICAGO TIME, ON THE BUSINESS DAY ON WHICH SUCH LENDER RECEIVES
NOTICE FROM THE ADMINISTRATIVE AGENT OF SUCH PAYMENT OR DISBURSEMENT (IT BEING
UNDERSTOOD THAT ANY SUCH NOTICE RECEIVED AFTER NOON, CHICAGO TIME, ON ANY
BUSINESS DAY SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT FOLLOWING
BUSINESS DAY), SUCH LENDER AGREES TO PAY INTEREST ON SUCH AMOUNT TO THE
ADMINISTRATIVE AGENT FOR THE ISSUING LENDER’S ACCOUNT FORTHWITH ON DEMAND, FOR
EACH DAY FROM THE DATE SUCH AMOUNT WAS TO HAVE BEEN DELIVERED TO THE
ADMINISTRATIVE AGENT TO THE DATE SUCH AMOUNT IS PAID, AT A RATE PER ANNUM EQUAL
TO (A) FOR THE FIRST THREE DAYS AFTER DEMAND, THE FEDERAL FUNDS RATE FROM TIME
TO TIME IN EFFECT AND (B) THEREAFTER, THE BASE RATE FROM TIME TO TIME IN
EFFECT.  ANY LENDER’S FAILURE TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT ITS
PRO RATA SHARE OF ANY SUCH PAYMENT OR DISBURSEMENT SHALL NOT RELIEVE ANY OTHER
LENDER OF ITS OBLIGATION HEREUNDER TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
SUCH OTHER LENDER’S PRO RATA SHARE OF SUCH PAYMENT, BUT NO LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH OTHER LENDER’S PRO RATA SHARE OF ANY SUCH PAYMENT OR
DISBURSEMENT.


 


2.4                                 COMMITMENTS SEVERAL.  THE FAILURE OF ANY
LENDER TO MAKE A REQUESTED LOAN ON ANY DATE SHALL NOT RELIEVE ANY OTHER LENDER
OF ITS OBLIGATION (IF ANY) TO MAKE A LOAN ON SUCH DATE, BUT NO LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE ANY LOAN TO BE MADE BY
SUCH OTHER LENDER.


 


2.5                                 CERTAIN CONDITIONS.  EXCEPT AS OTHERWISE
PROVIDED IN SECTIONS 2.2.2 AND 2.3.4 OF THIS AGREEMENT, NO LENDER SHALL HAVE AN
OBLIGATION TO MAKE ANY LOAN, OR TO PERMIT THE CONTINUATION OF OR ANY CONVERSION
INTO ANY LIBOR LOAN, AND THE ISSUING LENDER SHALL NOT HAVE ANY OBLIGATION TO
ISSUE ANY LETTER OF CREDIT, IF AN EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT
EXISTS.


 


SECTION 3                                   EVIDENCING OF LOANS.


 


3.1                                 NOTES.  THE REVOLVING LOANS OF EACH LENDER
SHALL BE EVIDENCED BY A NOTE, WITH APPROPRIATE INSERTIONS, PAYABLE TO THE ORDER
OF SUCH LENDER IN A FACE PRINCIPAL AMOUNT EQUAL TO SUCH LENDER’S REVOLVING LOAN
COMMITMENT.  THE TERM LOAN OF EACH LENDER SHALL BE EVIDENCED BY A NOTE, WITH
APPROPRIATE INSERTIONS, PAYABLE TO THE ORDER OF SUCH LENDER IN A FACE PRINCIPAL
AMOUNT EQUAL TO SUCH LENDER’S TERM LOAN COMMITMENT.


 


3.2                                 RECORDKEEPING.  THE ADMINISTRATIVE AGENT, ON
BEHALF OF EACH LENDER, SHALL RECORD IN ITS RECORDS, THE DATE AND AMOUNT OF EACH
LOAN MADE BY EACH LENDER, EACH REPAYMENT OR CONVERSION THEREOF AND, IN THE CASE
OF EACH LIBOR LOAN, THE DATES ON WHICH EACH INTEREST PERIOD FOR SUCH LOAN SHALL
BEGIN AND END.  THE AGGREGATE UNPAID PRINCIPAL AMOUNT SO RECORDED SHALL BE
REBUTTABLY PRESUMPTIVE EVIDENCE OF THE PRINCIPAL AMOUNT OF THE LOANS OWING AND
UNPAID.  THE FAILURE TO SO RECORD ANY SUCH AMOUNT OR ANY ERROR IN SO RECORDING
ANY SUCH AMOUNT SHALL NOT, HOWEVER, LIMIT OR OTHERWISE AFFECT THE OBLIGATIONS OF
THE COMPANY HEREUNDER OR UNDER ANY NOTE TO REPAY THE PRINCIPAL AMOUNT OF THE
LOANS HEREUNDER, TOGETHER WITH ALL INTEREST ACCRUING THEREON.

 

28

--------------------------------------------------------------------------------



 


SECTION 4                                   INTEREST.


 


4.1                                 INTEREST RATES.  THE COMPANY PROMISES TO PAY
INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH LOAN FOR THE PERIOD COMMENCING
ON THE DATE OF SUCH LOAN UNTIL SUCH LOAN IS PAID IN FULL AS FOLLOWS:


 

(A)                                  AT ALL TIMES WHILE SUCH LOAN IS A BASE RATE
LOAN, AT A RATE PER ANNUM EQUAL TO THE SUM OF THE BASE RATE FROM TIME TO TIME IN
EFFECT PLUS THE BASE RATE MARGIN FROM TIME TO TIME IN EFFECT; AND

 

(B)                                 AT ALL TIMES WHILE SUCH LOAN IS A LIBOR
LOAN, AT A RATE PER ANNUM EQUAL TO THE SUM OF THE LIBOR RATE APPLICABLE TO EACH
INTEREST PERIOD FOR SUCH LOAN PLUS THE LIBOR MARGIN FROM TIME TO TIME IN EFFECT;

 

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall
automatically be increased by 2%; provided further that such increase may
thereafter be rescinded by the Required Lenders, notwithstanding Section 15.1.

 


4.2                                 INTEREST PAYMENT DATES.  ACCRUED INTEREST ON
EACH BASE RATE LOAN SHALL BE PAYABLE IN ARREARS ON THE LAST DAY OF EACH CALENDAR
MONTH AND ON THE TERMINATION DATE.  ACCRUED INTEREST ON EACH LIBOR LOAN SHALL BE
PAYABLE ON THE LAST DAY OF EACH INTEREST PERIOD RELATING TO SUCH LOAN (AND, IN
THE CASE OF A LIBOR LOAN WITH AN INTEREST PERIOD IN EXCESS OF THREE MONTHS, ON
THE THREE-MONTH ANNIVERSARY OF THE FIRST DAY OF SUCH INTEREST PERIOD), UPON A
PREPAYMENT OF SUCH LOAN, AND AT MATURITY.  AFTER THE TERMINATION DATE, AND AT
ANY TIME AN EVENT OF DEFAULT EXISTS, ACCRUED INTEREST ON ALL LOANS SHALL BE
PAYABLE ON DEMAND.


 


4.3                                 SETTING AND NOTICE OF LIBOR RATES.  THE
APPLICABLE LIBOR RATE FOR EACH INTEREST PERIOD SHALL BE DETERMINED BY THE
ADMINISTRATIVE AGENT, AND NOTICE THEREOF SHALL BE GIVEN BY THE ADMINISTRATIVE
AGENT PROMPTLY TO THE COMPANY AND EACH LENDER.  EACH DETERMINATION OF THE
APPLICABLE LIBOR RATE BY THE ADMINISTRATIVE AGENT SHALL BE CONCLUSIVE AND
BINDING UPON THE PARTIES HERETO, IN THE ABSENCE OF DEMONSTRABLE ERROR.  THE
ADMINISTRATIVE AGENT SHALL, UPON WRITTEN REQUEST OF THE COMPANY OR ANY LENDER,
DELIVER TO THE COMPANY OR SUCH LENDER A STATEMENT SHOWING THE COMPUTATIONS USED
BY THE ADMINISTRATIVE AGENT IN DETERMINING ANY APPLICABLE LIBOR RATE HEREUNDER.


 


4.4                                 COMPUTATION OF INTEREST.  INTEREST ON LIBOR
LOANS SHALL BE COMPUTED FOR THE ACTUAL NUMBER OF DAYS ELAPSED ON THE BASIS OF A
YEAR OF 360 DAYS.  INTEREST ON BASE RATE LOANS SHALL BE COMPUTED FOR THE ACTUAL
NUMBER OF DAYS ELAPSED ON THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS
APPLICABLE.  THE APPLICABLE INTEREST RATE FOR EACH BASE RATE LOAN SHALL CHANGE
SIMULTANEOUSLY WITH EACH CHANGE IN THE BASE RATE.


 


SECTION 5                                   FEES.


 


5.1                                 NON-USE FEE.  THE COMPANY AGREES TO PAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A NON-USE FEE, FOR THE
PERIOD FROM THE CLOSING DATE TO THE TERMINATION DATE, AT THE NON-USE FEE RATE IN
EFFECT FROM TIME TO TIME ON SUCH LENDER’S PRO RATA SHARE (AS ADJUSTED FROM TIME
TO TIME) OF THE AVERAGE UNUSED AMOUNT OF THE REVOLVING COMMITMENT DURING

 

29

--------------------------------------------------------------------------------



 


EACH CALENDAR QUARTER.  FOR PURPOSES OF CALCULATING USAGE UNDER THIS SECTION,
THE REVOLVING COMMITMENT SHALL BE DEEMED USED TO THE EXTENT OF REVOLVING
OUTSTANDINGS.  SUCH NON-USE FEE SHALL BE PAYABLE IN ARREARS ON THE LAST DAY OF
EACH CALENDAR QUARTER AND ON THE TERMINATION DATE FOR ANY PERIOD THEN ENDING FOR
WHICH SUCH NON-USE FEE SHALL NOT HAVE PREVIOUSLY BEEN PAID.  THE NON-USE FEE
SHALL BE COMPUTED FOR THE ACTUAL NUMBER OF DAYS ELAPSED ON THE BASIS OF A YEAR
OF 360 DAYS.


 


5.2                                 LETTER OF CREDIT FEES.  (A)  THE COMPANY
AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A
LETTER OF CREDIT FEE FOR EACH LETTER OF CREDIT EQUAL TO THE L/C FEE RATE IN
EFFECT FROM TIME TO TIME ON SUCH LENDER’S PRO RATA SHARE (AS ADJUSTED FROM TIME
TO TIME) OF THE UNDRAWN AMOUNT OF SUCH LETTER OF CREDIT (COMPUTED FOR THE ACTUAL
NUMBER OF DAYS ELAPSED ON THE BASIS OF A YEAR OF 360 DAYS); PROVIDED THAT,
UNLESS THE REQUIRED LENDERS OTHERWISE CONSENT, THE RATE APPLICABLE TO EACH
LETTER OF CREDIT SHALL BE INCREASED BY 2% AT ANY TIME THAT AN EVENT OF DEFAULT
EXISTS.  SUCH LETTER OF CREDIT FEE SHALL BE PAYABLE IN ARREARS ON THE LAST DAY
OF EACH CALENDAR QUARTER AND ON THE TERMINATION DATE (OR SUCH LATER DATE ON
WHICH SUCH LETTER OF CREDIT EXPIRES OR IS TERMINATED) FOR THE PERIOD FROM THE
DATE OF THE ISSUANCE OF EACH LETTER OF CREDIT (OR THE LAST DAY ON WHICH THE
LETTER OF CREDIT FEE WAS PAID WITH RESPECT THERETO) TO THE DATE SUCH PAYMENT IS
DUE OR, IF EARLIER, THE DATE ON WHICH SUCH LETTER OF CREDIT EXPIRED OR WAS
TERMINATED.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, WITH
RESPECT TO THE LETTER OF CREDIT FEE THAT IS PAYABLE AT THE L/C FEE RATE AS
PROVIDED IN THIS SECTION 5.2, 0.25% OF SUCH LETTER OF CREDIT FEE SHALL BE
CONSIDERED A FRONTING FEE PAYABLE ENTIRELY TO THE ISSUING LENDER.


 

(B)                                 IN ADDITION, WITH RESPECT TO EACH LETTER OF
CREDIT, THE COMPANY AGREES TO PAY TO THE ISSUING LENDER, FOR ITS OWN ACCOUNT,
SUCH REASONABLE FEES AND EXPENSES AS THE ISSUING LENDER CUSTOMARILY REQUIRES IN
CONNECTION WITH THE ISSUANCE, NEGOTIATION, PROCESSING AND/OR ADMINISTRATION OF
LETTERS OF CREDIT IN SIMILAR SITUATIONS.

 


5.3                                 ADMINISTRATIVE AGENT’S FEES.  THE COMPANY
AGREES TO PAY TO THE ADMINISTRATIVE AGENT SUCH AGENT’S FEES AS ARE MUTUALLY
AGREED TO FROM TIME TO TIME BY THE COMPANY AND THE ADMINISTRATIVE AGENT
INCLUDING THE FEES SET FORTH IN THE AGENT FEE LETTER.  THE COMPANY ACKNOWLEDGES
AND AGREES THAT THE AGENT FEE LETTER CONTINUES TO BE IN FULL FORCE AND EFFECT
FOR ALL PURPOSES.


 


SECTION 6                                   REDUCTION OR TERMINATION OF THE
REVOLVING COMMITMENT; PREPAYMENTS.


 


6.1                                 REDUCTION OR TERMINATION OF THE REVOLVING
COMMITMENT.


 


6.1.1            VOLUNTARY REDUCTION OR TERMINATION OF THE REVOLVING
COMMITMENT.  THE COMPANY MAY FROM TIME TO TIME ON AT LEAST FIVE (5) BUSINESS
DAYS’ PRIOR WRITTEN NOTICE GIVEN IN ACCORDANCE WITH SECTION 15.3 HEREOF (WHICH
THE ADMINISTRATIVE AGENT SHALL PROMPTLY ADVISE EACH LENDER THEREOF) PERMANENTLY
REDUCE THE REVOLVING COMMITMENT TO AN AMOUNT NOT LESS THAN THE REVOLVING
OUTSTANDINGS.  ANY SUCH REDUCTION SHALL BE IN AN AMOUNT NOT LESS THAN $500,000
OR A HIGHER INTEGRAL MULTIPLE OF $100,000.  CONCURRENTLY WITH ANY REDUCTION OF
THE REVOLVING COMMITMENT TO ZERO, THE COMPANY SHALL PAY ALL ACCRUED INTEREST ON
THE REVOLVING LOANS, ALL ACCRUED NON-USE FEES AND ALL ACCRUED LETTER OF CREDIT
FEES AND SHALL CASH COLLATERALIZE IN FULL ALL OBLIGATIONS ARISING WITH RESPECT
TO THE LETTERS OF CREDIT.

 

30

--------------------------------------------------------------------------------



 


6.1.2            ALL REDUCTIONS OF THE REVOLVING COMMITMENT.  ALL REDUCTIONS OF
THE REVOLVING COMMITMENT SHALL REDUCE THE COMMITMENTS RATABLY AMONG THE LENDERS
ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES.


 


6.2                                 PREPAYMENTS.


 


6.2.1            VOLUNTARY PREPAYMENTS.  THE COMPANY MAY FROM TIME TO TIME
PREPAY THE LOANS IN WHOLE OR IN PART; PROVIDED THAT THE COMPANY SHALL GIVE THE
ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY ADVISE EACH LENDER) NOTICE THEREOF
NOT LATER THAN 11:00 A.M., CHICAGO TIME, ON THE DAY OF SUCH PREPAYMENT (WHICH
SHALL BE A BUSINESS DAY), SPECIFYING THE LOANS TO BE PREPAID AND THE DATE AND
AMOUNT OF PREPAYMENT.  ANY SUCH PARTIAL PREPAYMENT SHALL BE IN AN AMOUNT EQUAL
TO $500,000 OR A HIGHER INTEGRAL MULTIPLE OF $100,000.


 

6.2.2                        MANDATORY PREPAYMENTS.

 

(A)                                  THE COMPANY SHALL MAKE A PREPAYMENT OF THE
TERM LOAN UNTIL PAID IN FULL UPON THE OCCURRENCE OF ANY OF THE FOLLOWING (EACH A
“MANDATORY PREPAYMENT EVENT”) AT THE FOLLOWING TIMES AND IN THE FOLLOWING
AMOUNTS (SUCH APPLICABLE AMOUNTS BEING REFERRED TO AS “DESIGNATED PROCEEDS”):

 

(i)                                   Concurrently with the receipt by any Loan
Party of any Net Cash Proceeds from any Asset Disposition (excluding (1) any
proceeds from the Drennen Road Transaction received by the Company or any other
Loan Party prior to the date hereof, (2) the first $1,000,000 of proceeds from
the Drennen Road Transaction received by the Company or any other Loan Party
after the date hereof, (3) an amount equal to fifty percent (50%) of the
proceeds from the Drennen Road Transaction in excess of $1,000,000 received by
the Company or any other Loan Party after the date hereof, (4) an amount equal
to fifty percent (50%) of the proceeds received by the Company or any other Loan
Party from the sale of water storage rights related to any agreement entered
into among the Company or Transit Mix Concrete Co., Valco, Inc. and the Woodmoor
Water Reclamation District or other Woodmoor, Colorado government agency, and
(5) in addition to the foregoing, an aggregate of $200,000 in proceeds per
Fiscal Year in respect of Asset Dispositions occurring in such Fiscal Year), in
an amount equal to 100% of such Net Cash Proceeds.

 

(ii)                                Concurrently with the receipt by any Loan
Party of any Net Cash Proceeds from any issuance of Capital Securities of any
Loan Party (excluding (x) any issuance of Capital Securities pursuant to any
employee or director option program, benefit plan or compensation program and
(y) any issuance by a Subsidiary to the Company or another Subsidiary), in an
amount equal to 100% of such Net Cash Proceeds.

 

(iii)                             Concurrently with the receipt by any Loan
Party of any Net Cash Proceeds from any issuance of any Debt of any Loan Party
(excluding Subordinated

 

31

--------------------------------------------------------------------------------


 

Debt permitted under Section 11.1), in an amount equal to 100% of such Net Cash
Proceeds.

 

(iv)                            Within one-hundred twenty (120) days after the
end of each Fiscal Year (commencing with Fiscal Year 2009), in an amount equal
to fifty percent (50.0%) of Excess Cash Flow for such Fiscal Year.

 

(B)                                 IF ON ANY DAY THE REVOLVING OUTSTANDINGS
EXCEED THE BORROWING BASE, THE COMPANY SHALL IMMEDIATELY PREPAY REVOLVING LOANS
AND/OR CASH COLLATERALIZE THE OUTSTANDING LETTERS OF CREDIT, OR DO A COMBINATION
OF THE FOREGOING, IN AN AMOUNT SUFFICIENT TO ELIMINATE SUCH EXCESS.

 

(C)                                  IF ON ANY DAY ON WHICH THE REVOLVING
COMMITMENT IS REDUCED PURSUANT TO SECTION 6.1 THE REVOLVING OUTSTANDINGS EXCEED
THE REVOLVING COMMITMENT, THE COMPANY SHALL IMMEDIATELY PREPAY REVOLVING LOANS
OR CASH COLLATERALIZE THE OUTSTANDING LETTERS OF CREDIT, OR DO A COMBINATION OF
THE FOREGOING, IN AN AMOUNT SUFFICIENT TO ELIMINATE SUCH EXCESS.

 


6.3                                 MANNER OF PREPAYMENTS.


 


6.3.1            ALL PREPAYMENTS.  EACH VOLUNTARY PARTIAL PREPAYMENT OF THE TERM
LOAN SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A HIGHER INTEGRAL MULTIPLE OF
$100,000.  ANY PARTIAL PREPAYMENT OF A GROUP OF LIBOR LOANS SHALL BE SUBJECT TO
THE PROVISO TO SECTION 2.2.3(A).  ANY PREPAYMENT OF A LIBOR LOAN ON A DAY OTHER
THAN THE LAST DAY OF AN INTEREST PERIOD THEREFOR SHALL INCLUDE INTEREST ON THE
PRINCIPAL AMOUNT BEING REPAID AND SHALL BE SUBJECT TO SECTION 8.4.  ALL
PREPAYMENTS OF THE TERM LOAN SHALL BE APPLIED PRO RATA AND IN THE INVERSE ORDER
OF MATURITY TO THE REMAINING INSTALLMENTS THEREOF.  EXCEPT AS OTHERWISE PROVIDED
BY THIS AGREEMENT, ALL PRINCIPAL PAYMENTS IN RESPECT OF THE LOANS SHALL BE
APPLIED FIRST, TO REPAY OUTSTANDING BASE RATE LOANS AND THEN TO REPAY
OUTSTANDING LIBOR RATE LOANS IN DIRECT ORDER OF INTEREST PERIOD MATURITIES.


 


6.4                                 REPAYMENTS.


 


6.4.1            REVOLVING LOANS.  THE REVOLVING LOANS OF EACH LENDER SHALL BE
PAID IN FULL AND THE REVOLVING COMMITMENT SHALL TERMINATE ON THE TERMINATION
DATE.


 


6.4.2            TERM LOAN.  THE PRINCIPAL AMOUNT OF THE TERM LOAN SHALL BE PAID
IN INSTALLMENTS AS FOLLOWS:


 

Payment Date

 

Term Loan

 

 

 

 

 

June 30, 2009

 

$

250,000

 

September 30, 2009

 

$

250,000

 

December 31, 2009

 

$

250,000

 

March 31, 2010

 

$

250,000

 

June 30, 2010

 

$

375,000

 

September 30, 2010

 

$

375,000

 

December 31, 2010

 

$

375,000

 

 

32

--------------------------------------------------------------------------------


 

Payment Date

 

Term Loan

 

 

 

 

 

March 31, 2011

 

$

375,000

 

June 30, 2011

 

$

500,000

 

September 30, 2011

 

$

500,000

 

December 31, 2011

 

$

500,000

 

March 31, 2012

 

$

500,000

 

 

Unless sooner paid in full, the outstanding principal balance of the Term Loan
shall be paid in full on the Term Loan Maturity Date.

 


SECTION 7                                   MAKING AND PRORATION OF PAYMENTS;
SETOFF; TAXES.


 


7.1                                 MAKING OF PAYMENTS.  ALL PAYMENTS OF
PRINCIPAL OR INTEREST ON THE NOTES, AND OF ALL FEES, SHALL BE MADE BY THE
COMPANY TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE OFFICE
SPECIFIED BY THE ADMINISTRATIVE AGENT NOT LATER THAN 2:00 P.M., CHICAGO TIME, ON
THE DATE DUE; AND FUNDS RECEIVED AFTER THAT HOUR SHALL BE DEEMED TO HAVE BEEN
RECEIVED BY THE ADMINISTRATIVE AGENT ON THE FOLLOWING BUSINESS DAY.  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO EACH LENDER ITS SHARE OF ALL SUCH
PAYMENTS RECEIVED IN COLLECTED FUNDS BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF SUCH LENDER.  ALL PAYMENTS UNDER SECTION 8.1 SHALL BE MADE BY THE COMPANY
DIRECTLY TO THE LENDER ENTITLED THERETO WITHOUT SETOFF, COUNTERCLAIM OR OTHER
DEFENSE.


 


7.2                                 APPLICATION OF CERTAIN PAYMENTS.  SO LONG AS
NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, (A) PAYMENTS MATCHING
SPECIFIC SCHEDULED PAYMENTS THEN DUE SHALL BE APPLIED TO THOSE SCHEDULED
PAYMENTS AND (B) VOLUNTARY AND MANDATORY PREPAYMENTS SHALL BE APPLIED AS SET
FORTH IN SECTIONS 6.2 AND 6.3.  AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, ALL AMOUNTS COLLECTED OR RECEIVED BY THE ADMINISTRATIVE
AGENT OR ANY LENDER AS PROCEEDS FROM THE SALE OF, OR OTHER REALIZATION UPON, ALL
OR ANY PART OF THE COLLATERAL SHALL BE APPLIED AS SET FORTH IN THE GUARANTY AND
COLLATERAL AGREEMENT.  CONCURRENTLY WITH EACH REMITTANCE TO ANY LENDER OF ITS
SHARE OF ANY SUCH PAYMENT, THE ADMINISTRATIVE AGENT SHALL ADVISE SUCH LENDER AS
TO THE APPLICATION OF SUCH PAYMENT.


 


7.3                                 DUE DATE EXTENSION.  IF ANY PAYMENT OF
PRINCIPAL OR INTEREST WITH RESPECT TO ANY OF THE LOANS, OR OF ANY FEES, FALLS
DUE ON A DAY WHICH IS NOT A BUSINESS DAY, THEN SUCH DUE DATE SHALL BE EXTENDED
TO THE IMMEDIATELY FOLLOWING BUSINESS DAY (UNLESS, IN THE CASE OF A LIBOR LOAN,
SUCH IMMEDIATELY FOLLOWING BUSINESS DAY IS THE FIRST BUSINESS DAY OF A CALENDAR
MONTH, IN WHICH CASE SUCH DUE DATE SHALL BE THE IMMEDIATELY PRECEDING BUSINESS
DAY) AND, IN THE CASE OF PRINCIPAL, ADDITIONAL INTEREST SHALL ACCRUE AND BE
PAYABLE FOR THE PERIOD OF ANY SUCH EXTENSION.


 


7.4                                 SETOFF.  THE COMPANY, FOR ITSELF AND EACH
OTHER LOAN PARTY, AGREES THAT THE ADMINISTRATIVE AGENT AND EACH LENDER HAVE ALL
RIGHTS OF SET-OFF AND BANKERS’ LIEN PROVIDED BY APPLICABLE LAW, AND IN ADDITION
THERETO, THE COMPANY, FOR ITSELF AND EACH OTHER LOAN PARTY, AGREES THAT AT ANY
TIME ANY EVENT OF DEFAULT EXISTS, THE ADMINISTRATIVE AGENT AND EACH LENDER MAY
APPLY TO THE PAYMENT OF ANY OBLIGATIONS OF THE COMPANY AND EACH OTHER LOAN PARTY
HEREUNDER, WHETHER OR NOT THEN DUE, ANY AND ALL BALANCES, CREDITS, DEPOSITS,
ACCOUNTS OR MONEYS OF THE

 

33

--------------------------------------------------------------------------------



 


COMPANY AND EACH OTHER LOAN PARTY THEN OR THEREAFTER WITH THE ADMINISTRATIVE
AGENT OR SUCH LENDER.


 


7.5                                 PRORATION OF PAYMENTS.  IF ANY LENDER SHALL
OBTAIN ANY PAYMENT OR OTHER RECOVERY (WHETHER VOLUNTARY, INVOLUNTARY, BY
APPLICATION OF OFFSET OR OTHERWISE, ON ACCOUNT OF (A) PRINCIPAL OF OR INTEREST
ON ANY LOAN, BUT EXCLUDING (I) ANY PAYMENT PURSUANT TO SECTION 8.7 OR 15.6 AND
(II) PAYMENTS OF INTEREST ON ANY AFFECTED LOAN) OR (B) ITS PARTICIPATION IN ANY
LETTER OF CREDIT) IN EXCESS OF ITS APPLICABLE PRO RATA SHARE OF PAYMENTS AND
OTHER RECOVERIES OBTAINED BY ALL LENDERS ON ACCOUNT OF PRINCIPAL OF AND INTEREST
ON THE LOANS (OR SUCH PARTICIPATION) THEN HELD BY THEM, THEN SUCH LENDER SHALL
PURCHASE FROM THE OTHER LENDERS SUCH PARTICIPATIONS IN THE LOANS (OR
SUB-PARTICIPATIONS IN LETTERS OF CREDIT) HELD BY THEM AS SHALL BE NECESSARY TO
CAUSE SUCH PURCHASING LENDER TO SHARE THE EXCESS PAYMENT OR OTHER RECOVERY
RATABLY WITH EACH OF THEM; PROVIDED THAT IF ALL OR ANY PORTION OF THE EXCESS
PAYMENT OR OTHER RECOVERY IS THEREAFTER RECOVERED FROM SUCH PURCHASING LENDER,
THE PURCHASE SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF
SUCH RECOVERY.


 


7.6                                 TAXES.


 

(A)                                  ALL PAYMENTS MADE BY THE COMPANY HEREUNDER
OR UNDER ANY LOAN DOCUMENTS SHALL BE MADE WITHOUT SETOFF, COUNTERCLAIM, OR OTHER
DEFENSE.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL PAYMENTS HEREUNDER OR
UNDER THE LOAN DOCUMENTS (INCLUDING ANY PAYMENT OF PRINCIPAL, INTEREST, OR FEES)
TO, OR FOR THE BENEFIT, OF ANY PERSON SHALL BE MADE BY THE COMPANY FREE AND
CLEAR OF AND WITHOUT DEDUCTION OR WITHHOLDING FOR, OR ACCOUNT OF, ANY TAXES NOW
OR HEREINAFTER IMPOSED BY ANY TAXING AUTHORITY.

 

(B)                                 IF THE COMPANY MAKES ANY PAYMENT HEREUNDER
OR UNDER ANY LOAN DOCUMENT IN RESPECT OF WHICH IT IS REQUIRED BY APPLICABLE LAW
TO DEDUCT OR WITHHOLD ANY TAXES, THE COMPANY SHALL INCREASE THE PAYMENT
HEREUNDER OR UNDER ANY SUCH LOAN DOCUMENT SUCH THAT AFTER THE REDUCTION FOR THE
AMOUNT OF TAXES WITHHELD (AND ANY TAXES WITHHELD OR IMPOSED WITH RESPECT TO THE
ADDITIONAL PAYMENTS REQUIRED UNDER THIS SECTION 7.6(B)), THE AMOUNT PAID TO THE
LENDERS OR THE ADMINISTRATIVE AGENT EQUALS THE AMOUNT THAT WAS PAYABLE HEREUNDER
OR UNDER ANY SUCH LOAN DOCUMENT WITHOUT REGARD TO THIS SECTION 7.6(B).  TO THE
EXTENT THE COMPANY WITHHOLDS ANY TAXES ON PAYMENTS HEREUNDER OR UNDER ANY LOAN
DOCUMENT, THE COMPANY SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT TAXING
AUTHORITY WITHIN THE TIME ALLOWED FOR PAYMENT UNDER APPLICABLE LAW AND SHALL
DELIVER TO THE ADMINISTRATIVE AGENT WITHIN 30 DAYS AFTER IT HAS MADE PAYMENT TO
SUCH AUTHORITY A RECEIPT ISSUED BY SUCH AUTHORITY (OR OTHER EVIDENCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT) EVIDENCING THE PAYMENT OF ALL AMOUNTS
SO REQUIRED TO BE DEDUCTED OR WITHHELD FROM SUCH PAYMENT.

 

(C)                                  IF ANY LENDER OR THE ADMINISTRATIVE AGENT
IS REQUIRED BY LAW TO MAKE ANY PAYMENTS OF ANY TAXES ON OR IN RELATION TO ANY
AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR
ANY TAX IS ASSESSED AGAINST A LENDER OR THE ADMINISTRATIVE AGENT WITH RESPECT TO
AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, THE
COMPANY WILL INDEMNIFY SUCH PERSON AGAINST (I) SUCH TAX (AND ANY REASONABLE
COUNSEL FEES AND EXPENSES ASSOCIATED WITH SUCH TAX) AND (II) ANY TAXES IMPOSED
AS A RESULT OF THE RECEIPT OF THE PAYMENT UNDER THIS SECTION 7.6(C).  A
CERTIFICATE PREPARED IN GOOD FAITH AS TO THE

 

34

--------------------------------------------------------------------------------


 

AMOUNT OF SUCH PAYMENT BY SUCH LENDER OR THE ADMINISTRATIVE AGENT SHALL, ABSENT
MANIFEST ERROR, BE FINAL, CONCLUSIVE, AND BINDING ON ALL PARTIES.

 

(D)                                 (I)                                     TO
THE EXTENT PERMITTED BY APPLICABLE LAW, EACH LENDER THAT IS NOT A UNITED STATES
PERSON WITHIN THE MEANING OF CODE SECTION 7701(A)(30) (A “NON-U.S. PARTICIPANT”)
SHALL DELIVER TO THE COMPANY AND THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE
CLOSING DATE (OR IN THE CASE OF A LENDER THAT IS AN ASSIGNEE, ON THE DATE OF
SUCH ASSIGNMENT TO SUCH LENDER) TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES
OF IRS FORM W-8BEN, W-8ECI, OR W-8IMY (OR ANY SUCCESSOR OR OTHER APPLICABLE FORM
PRESCRIBED BY THE IRS) CERTIFYING TO SUCH LENDER’S ENTITLEMENT TO A COMPLETE
EXEMPTION FROM, OR A REDUCED RATE IN, UNITED STATES WITHHOLDING TAX ON INTEREST
PAYMENTS TO BE MADE HEREUNDER OR ANY LOAN.  IF A LENDER THAT IS A NON-U.S.
PARTICIPANT IS CLAIMING A COMPLETE EXEMPTION FROM WITHHOLDING ON INTEREST
PURSUANT TO CODE SECTIONS 871(H) OR 881(C), THE LENDER SHALL DELIVER (ALONG WITH
TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF IRS FORM W-8BEN) A
CERTIFICATE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT
(ANY SUCH CERTIFICATE, A “WITHHOLDING CERTIFICATE”).  IN ADDITION, EACH LENDER
THAT IS A NON-U.S. PARTICIPANT AGREES THAT FROM TIME TO TIME AFTER THE CLOSING
DATE, (OR IN THE CASE OF A LENDER THAT IS AN ASSIGNEE, AFTER THE DATE OF THE
ASSIGNMENT TO SUCH LENDER), WHEN A LAPSE IN TIME (OR CHANGE IN CIRCUMSTANCES
OCCURS) RENDERS THE PRIOR CERTIFICATES HEREUNDER OBSOLETE OR INACCURATE IN ANY
MATERIAL RESPECT, SUCH LENDER SHALL, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, DELIVER TO THE COMPANY AND THE ADMINISTRATIVE AGENT TWO NEW AND ACCURATE
AND COMPLETE ORIGINAL SIGNED COPIES OF AN IRS FORM W-8BEN, W-8ECI, OR W-8IMY (OR
ANY SUCCESSOR OR OTHER APPLICABLE FORMS PRESCRIBED BY THE IRS), AND IF
APPLICABLE, A NEW WITHHOLDING CERTIFICATE, TO CONFIRM OR ESTABLISH THE
ENTITLEMENT OF SUCH LENDER OR THE ADMINISTRATIVE AGENT TO AN EXEMPTION FROM, OR
REDUCTION IN, UNITED STATES WITHHOLDING TAX ON INTEREST PAYMENTS TO BE MADE
HEREUNDER OR ANY LOAN.

 

(II)                                  EACH LENDER THAT IS NOT A NON-U.S.
PARTICIPANT (OTHER THAN ANY SUCH LENDER WHICH IS TAXED AS A CORPORATION FOR U.S.
FEDERAL INCOME TAX PURPOSES) SHALL PROVIDE TWO PROPERLY COMPLETED AND DULY
EXECUTED COPIES OF IRS FORM W-9 (OR ANY SUCCESSOR OR OTHER APPLICABLE FORM) TO
THE COMPANY AND THE ADMINISTRATIVE AGENT CERTIFYING THAT SUCH LENDER IS EXEMPT
FROM UNITED STATES BACKUP WITHHOLDING TAX.  TO THE EXTENT THAT A FORM PROVIDED
PURSUANT TO THIS SECTION 7.6(D)(II) IS RENDERED OBSOLETE OR INACCURATE IN ANY
MATERIAL RESPECTS AS RESULT OF CHANGE IN CIRCUMSTANCES WITH RESPECT TO THE
STATUS OF A LENDER, SUCH LENDER SHALL, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, DELIVER TO THE COMPANY AND THE ADMINISTRATIVE AGENT REVISED FORMS NECESSARY
TO CONFIRM OR ESTABLISH THE ENTITLEMENT TO SUCH LENDER’S OR AGENT’S EXEMPTION
FROM UNITED STATES BACKUP WITHHOLDING TAX.

 

(III)                               THE COMPANY SHALL NOT BE REQUIRED TO PAY
ADDITIONAL AMOUNTS TO A LENDER, OR INDEMNIFY ANY LENDER, UNDER THIS SECTION 7.6
TO THE EXTENT THAT SUCH OBLIGATIONS WOULD NOT HAVE ARISEN BUT FOR THE FAILURE OF
SUCH LENDER TO COMPLY WITH SECTION 7.6(D).

 

(IV)                              EACH LENDER AGREES TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND HOLD THE ADMINISTRATIVE AGENT HARMLESS FOR THE FULL
AMOUNT OF ANY AND ALL PRESENT OR FUTURE TAXES AND RELATED LIABILITIES (INCLUDING
PENALTIES, INTEREST, ADDITIONS TO TAX AND EXPENSES, AND ANY TAXES IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE TO THE ADMINISTRATIVE AGENT UNDER THIS
SECTION 7.6) WHICH ARE IMPOSED ON OR WITH RESPECT TO PRINCIPAL, INTEREST OR FEES
PAYABLE TO SUCH LENDER HEREUNDER AND WHICH ARE NOT PAID BY THE COMPANY PURSUANT
TO THIS SECTION 7.6, WHETHER OR NOT

 

35

--------------------------------------------------------------------------------


 

SUCH TAXES OR RELATED LIABILITIES WERE CORRECTLY OR LEGALLY ASSERTED.  THIS
INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS FROM THE DATE THE ADMINISTRATIVE
AGENT MAKES WRITTEN DEMAND THEREFOR.

 


SECTION 8                                   INCREASED COSTS; SPECIAL PROVISIONS
FOR LIBOR LOANS.


 


8.1                                 INCREASED COSTS.  (A)  IF, AFTER THE DATE
HEREOF, THE ADOPTION OF, OR ANY CHANGE IN, ANY APPLICABLE LAW, RULE OR
REGULATION, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION OF ANY
APPLICABLE LAW, RULE OR REGULATION BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK
OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF,
OR COMPLIANCE BY ANY LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING
THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY: 
(I) SHALL IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE (INCLUDING ANY RESERVE
IMPOSED BY THE FRB, BUT EXCLUDING ANY RESERVE INCLUDED IN THE DETERMINATION OF
THE LIBOR RATE PURSUANT TO SECTION 4), SPECIAL DEPOSIT OR SIMILAR REQUIREMENT
AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY
ANY LENDER; OR (II) SHALL IMPOSE ON ANY LENDER ANY OTHER CONDITION AFFECTING ITS
LIBOR LOANS, ITS NOTE OR ITS OBLIGATION TO MAKE LIBOR LOANS; AND THE RESULT OF
ANYTHING DESCRIBED IN CLAUSES (I) AND (II) ABOVE IS TO INCREASE THE COST TO (OR
TO IMPOSE A COST ON) SUCH LENDER (OR ANY LIBOR OFFICE OF SUCH LENDER) OF MAKING
OR MAINTAINING ANY LIBOR LOAN, OR TO REDUCE THE AMOUNT OF ANY SUM RECEIVED OR
RECEIVABLE BY SUCH LENDER (OR ITS LIBOR OFFICE) UNDER THIS AGREEMENT OR UNDER
ITS NOTE WITH RESPECT THERETO, THEN UPON DEMAND BY SUCH LENDER (WHICH DEMAND
SHALL BE ACCOMPANIED BY A STATEMENT SETTING FORTH THE BASIS FOR SUCH DEMAND AND
A CALCULATION OF THE AMOUNT THEREOF IN REASONABLE DETAIL, A COPY OF WHICH SHALL
BE FURNISHED TO THE ADMINISTRATIVE AGENT), THE COMPANY SHALL PAY DIRECTLY TO
SUCH LENDER SUCH ADDITIONAL AMOUNT AS WILL COMPENSATE SUCH LENDER FOR SUCH
INCREASED COST OR SUCH REDUCTION, SO LONG AS SUCH AMOUNTS HAVE ACCRUED ON OR
AFTER THE DAY WHICH IS 180 DAYS PRIOR TO THE DATE ON WHICH SUCH LENDER FIRST
MADE DEMAND THEREFOR.


 

(B)                                 IF ANY LENDER SHALL REASONABLY DETERMINE
THAT ANY CHANGE IN, OR THE ADOPTION OR PHASE-IN OF, ANY APPLICABLE LAW, RULE OR
REGULATION REGARDING CAPITAL ADEQUACY, OR ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR THE
COMPLIANCE BY ANY LENDER OR ANY PERSON CONTROLLING SUCH LENDER WITH ANY REQUEST
OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW)
OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR SUCH CONTROLLING
PERSON’S CAPITAL AS A CONSEQUENCE OF SUCH LENDER’S OBLIGATIONS HEREUNDER OR
UNDER ANY LETTER OF CREDIT TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH
CONTROLLING PERSON COULD HAVE ACHIEVED BUT FOR SUCH CHANGE, ADOPTION, PHASE-IN
OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH CONTROLLING
PERSON’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH
LENDER OR SUCH CONTROLLING PERSON TO BE MATERIAL, THEN FROM TIME TO TIME, UPON
DEMAND BY SUCH LENDER (WHICH DEMAND SHALL BE ACCOMPANIED BY A STATEMENT SETTING
FORTH THE BASIS FOR SUCH DEMAND AND A CALCULATION OF THE AMOUNT THEREOF IN
REASONABLE DETAIL, A COPY OF WHICH SHALL BE FURNISHED TO THE ADMINISTRATIVE
AGENT), THE COMPANY SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT AS WILL
COMPENSATE SUCH LENDER OR SUCH CONTROLLING PERSON FOR SUCH REDUCTION SO LONG AS
SUCH AMOUNTS HAVE ACCRUED ON OR AFTER THE DAY WHICH IS 180 DAYS PRIOR TO THE
DATE ON WHICH SUCH LENDER FIRST MADE DEMAND THEREFOR.

 

36

--------------------------------------------------------------------------------


 


8.2                                 BASIS FOR DETERMINING INTEREST RATE
INADEQUATE OR UNFAIR.  IF:


 

(A)                                  THE ADMINISTRATIVE AGENT REASONABLY
DETERMINES (WHICH DETERMINATION SHALL BE BINDING AND CONCLUSIVE ON THE COMPANY)
THAT BY REASON OF CIRCUMSTANCES AFFECTING THE INTERBANK LIBOR MARKET ADEQUATE
AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE APPLICABLE LIBOR RATE; OR

 

(B)                                 THE REQUIRED LENDERS ADVISE THE
ADMINISTRATIVE AGENT THAT THE LIBOR RATE AS DETERMINED BY THE ADMINISTRATIVE
AGENT WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS OF
MAINTAINING OR FUNDING LIBOR LOANS FOR SUCH INTEREST PERIOD (TAKING INTO ACCOUNT
ANY AMOUNT TO WHICH SUCH LENDERS MAY BE ENTITLED UNDER SECTION 8.1) OR THAT THE
MAKING OR FUNDING OF LIBOR LOANS HAS BECOME IMPRACTICABLE AS A RESULT OF AN
EVENT OCCURRING AFTER THE DATE OF THIS AGREEMENT WHICH IN THE OPINION OF SUCH
LENDERS MATERIALLY AFFECTS SUCH LOANS;

 

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and
(ii) on the last day of the current Interest Period for each LIBOR Loan, such
Loan shall, unless then repaid in full, automatically convert to a Base Rate
Loan.

 


8.3                                 CHANGES IN LAW RENDERING LIBOR LOANS
UNLAWFUL.  IF ANY CHANGE IN, OR THE ADOPTION OF ANY NEW, LAW OR REGULATION, OR
ANY CHANGE IN THE INTERPRETATION OF ANY APPLICABLE LAW OR REGULATION BY ANY
GOVERNMENTAL OR OTHER REGULATORY BODY CHARGED WITH THE ADMINISTRATION THEREOF,
SHOULD MAKE IT (OR IN THE GOOD FAITH JUDGMENT OF ANY LENDER CAUSE A SUBSTANTIAL
QUESTION AS TO WHETHER IT IS) UNLAWFUL FOR ANY LENDER TO MAKE, MAINTAIN OR FUND
LIBOR LOANS, THEN SUCH LENDER SHALL PROMPTLY NOTIFY EACH OF THE OTHER PARTIES
HERETO AND, SO LONG AS SUCH CIRCUMSTANCES SHALL CONTINUE, (A) SUCH LENDER SHALL
HAVE NO OBLIGATION TO MAKE OR CONVERT ANY BASE RATE LOAN INTO A LIBOR LOAN (BUT
SHALL MAKE BASE RATE LOANS CONCURRENTLY WITH THE MAKING OF OR CONVERSION OF BASE
RATE LOANS INTO LIBOR LOANS BY THE LENDERS WHICH ARE NOT SO AFFECTED, IN EACH
CASE IN AN AMOUNT EQUAL TO THE AMOUNT OF LIBOR LOANS WHICH WOULD BE MADE OR
CONVERTED INTO BY SUCH LENDER AT SUCH TIME IN THE ABSENCE OF SUCH CIRCUMSTANCES)
AND (B) ON THE LAST DAY OF THE CURRENT INTEREST PERIOD FOR EACH LIBOR LOAN OF
SUCH LENDER (OR, IN ANY EVENT, ON SUCH EARLIER DATE AS MAY BE REQUIRED BY THE
RELEVANT LAW, REGULATION OR INTERPRETATION), SUCH LIBOR LOAN SHALL, UNLESS THEN
REPAID IN FULL, AUTOMATICALLY CONVERT TO A BASE RATE LOAN.  EACH BASE RATE LOAN
MADE BY A LENDER WHICH, BUT FOR THE CIRCUMSTANCES DESCRIBED IN THE FOREGOING
SENTENCE, WOULD BE A LIBOR LOAN (AN “AFFECTED LOAN”) SHALL REMAIN OUTSTANDING
FOR THE PERIOD CORRESPONDING TO THE GROUP OF LIBOR LOANS OF WHICH SUCH AFFECTED
LOAN WOULD BE A PART ABSENT SUCH CIRCUMSTANCES.


 


8.4                                 FUNDING LOSSES.  THE COMPANY HEREBY AGREES
THAT UPON DEMAND BY ANY LENDER (WHICH DEMAND SHALL BE ACCOMPANIED BY A STATEMENT
SETTING FORTH THE BASIS FOR THE AMOUNT BEING CLAIMED, A COPY OF WHICH SHALL BE
FURNISHED TO THE ADMINISTRATIVE AGENT), THE COMPANY WILL INDEMNIFY SUCH LENDER
AGAINST ANY NET LOSS OR EXPENSE WHICH SUCH LENDER MAY SUSTAIN OR INCUR
(INCLUDING ANY NET LOSS OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR
REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH LENDER TO FUND OR
MAINTAIN ANY LIBOR LOAN), AS REASONABLY DETERMINED BY SUCH LENDER, AS A RESULT
OF (A) ANY PAYMENT, PREPAYMENT OR CONVERSION OF ANY LIBOR LOAN OF SUCH LENDER ON
A DATE OTHER THAN THE LAST DAY OF AN INTEREST PERIOD FOR SUCH LOAN (INCLUDING
ANY CONVERSION PURSUANT TO SECTION 8.3) OR (B) ANY FAILURE OF THE COMPANY TO
BORROW, CONVERT OR CONTINUE ANY LOAN ON A DATE SPECIFIED THEREFOR IN A NOTICE OF
BORROWING,

 

37

--------------------------------------------------------------------------------



 


CONVERSION OR CONTINUATION PURSUANT TO THIS AGREEMENT.  FOR THIS PURPOSE, ALL
NOTICES TO THE ADMINISTRATIVE AGENT PURSUANT TO THIS AGREEMENT SHALL BE DEEMED
TO BE IRREVOCABLE.


 


8.5                                 RIGHT OF LENDERS TO FUND THROUGH OTHER
OFFICES.  EACH LENDER MAY, IF IT SO ELECTS, FULFILL ITS COMMITMENT AS TO ANY
LIBOR LOAN BY CAUSING A FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH
LOAN; PROVIDED THAT IN SUCH EVENT FOR THE PURPOSES OF THIS AGREEMENT SUCH LOAN
SHALL BE DEEMED TO HAVE BEEN MADE BY SUCH LENDER AND THE OBLIGATION OF THE
COMPANY TO REPAY SUCH LOAN SHALL NEVERTHELESS BE TO SUCH LENDER AND SHALL BE
DEEMED HELD BY IT, TO THE EXTENT OF SUCH LOAN, FOR THE ACCOUNT OF SUCH BRANCH OR
AFFILIATE.


 


8.6                                 DISCRETION OF LENDERS AS TO MANNER OF
FUNDING.  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, EACH
LENDER SHALL BE ENTITLED TO FUND AND MAINTAIN ITS FUNDING OF ALL OR ANY PART OF
ITS LOANS IN ANY MANNER IT SEES FIT, IT BEING UNDERSTOOD, HOWEVER, THAT FOR THE
PURPOSES OF THIS AGREEMENT ALL DETERMINATIONS HEREUNDER SHALL BE MADE AS IF SUCH
LENDER HAD ACTUALLY FUNDED AND MAINTAINED EACH LIBOR LOAN DURING EACH INTEREST
PERIOD FOR SUCH LOAN THROUGH THE PURCHASE OF DEPOSITS HAVING A MATURITY
CORRESPONDING TO SUCH INTEREST PERIOD AND BEARING AN INTEREST RATE EQUAL TO THE
LIBOR RATE FOR SUCH INTEREST PERIOD.


 


8.7                                 MITIGATION OF CIRCUMSTANCES; REPLACEMENT OF
LENDERS.  (A)  EACH LENDER SHALL PROMPTLY NOTIFY THE COMPANY AND THE
ADMINISTRATIVE AGENT OF ANY EVENT OF WHICH IT HAS KNOWLEDGE WHICH WILL RESULT
IN, AND WILL USE REASONABLE COMMERCIAL EFFORTS AVAILABLE TO IT (AND NOT, IN SUCH
LENDER’S SOLE JUDGMENT, OTHERWISE DISADVANTAGEOUS TO SUCH LENDER) TO MITIGATE OR
AVOID, (I) ANY OBLIGATION BY THE COMPANY TO PAY ANY AMOUNT PURSUANT TO SECTIONS
7.6 OR 8.1 OR (II) THE OCCURRENCE OF ANY CIRCUMSTANCES DESCRIBED IN SECTIONS 8.2
OR 8.3 (AND, IF ANY LENDER HAS GIVEN NOTICE OF ANY SUCH EVENT DESCRIBED IN
CLAUSE (I) OR (II) ABOVE AND THEREAFTER SUCH EVENT CEASES TO EXIST, SUCH LENDER
SHALL PROMPTLY SO NOTIFY THE COMPANY AND THE ADMINISTRATIVE AGENT).  WITHOUT
LIMITING THE FOREGOING, EACH LENDER WILL DESIGNATE A DIFFERENT FUNDING OFFICE IF
SUCH DESIGNATION WILL AVOID (OR REDUCE THE COST TO THE COMPANY OF) ANY EVENT
DESCRIBED IN CLAUSE (I) OR (II) ABOVE AND SUCH DESIGNATION WILL NOT, IN SUCH
LENDER’S SOLE JUDGMENT, BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.


 


8.8                                 CONCLUSIVENESS OF STATEMENTS; SURVIVAL OF
PROVISIONS.  DETERMINATIONS AND STATEMENTS OF ANY LENDER PURSUANT TO SECTIONS
8.1, 8.2, 8.3 OR 8.4 SHALL BE CONCLUSIVE ABSENT DEMONSTRABLE ERROR.  LENDERS MAY
USE REASONABLE AVERAGING AND ATTRIBUTION METHODS IN DETERMINING COMPENSATION
UNDER SECTIONS 8.1 AND 8.4, AND THE PROVISIONS OF SUCH SECTIONS SHALL SURVIVE
REPAYMENT OF THE OBLIGATIONS, CANCELLATION OF ANY NOTES, EXPIRATION OR
TERMINATION OF THE LETTERS OF CREDIT AND TERMINATION OF THIS AGREEMENT.


 


SECTION 9                                   REPRESENTATIONS AND WARRANTIES.


 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, the Company represents and warrants to the Administrative
Agent and the Lenders that:

 


9.1                                 ORGANIZATION.  EACH LOAN PARTY IS VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
INCORPORATION; AND EACH LOAN PARTY IS DULY QUALIFIED TO DO BUSINESS IN EACH
JURISDICTION WHERE, BECAUSE OF THE NATURE OF ITS ACTIVITIES OR PROPERTIES, SUCH
QUALIFICATION IS

 

38

--------------------------------------------------------------------------------



 


REQUIRED, EXCEPT FOR SUCH JURISDICTIONS WHERE THE FAILURE TO SO QUALIFY WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT.


 


9.2                                 AUTHORIZATION; NO CONFLICT.  EACH LOAN PARTY
IS DULY AUTHORIZED TO EXECUTE AND DELIVER EACH LOAN DOCUMENT TO WHICH IT IS A
PARTY, THE COMPANY IS DULY AUTHORIZED TO BORROW MONIES HEREUNDER AND EACH LOAN
PARTY IS DULY AUTHORIZED TO PERFORM ITS OBLIGATIONS UNDER EACH LOAN DOCUMENT TO
WHICH IT IS A PARTY.  THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH LOAN PARTY
OF EACH LOAN DOCUMENT TO WHICH IT IS A PARTY, AND THE BORROWINGS BY THE COMPANY
HEREUNDER, DO NOT AND WILL NOT (A) REQUIRE ANY CONSENT OR APPROVAL OF ANY
GOVERNMENTAL AGENCY OR AUTHORITY (OTHER THAN ANY CONSENT OR APPROVAL WHICH HAS
BEEN OBTAINED AND IS IN FULL FORCE AND EFFECT), (B) CONFLICT WITH (I) ANY
PROVISION OF LAW APPLICABLE TO SUCH LOAN PARTY, THE VIOLATION OF WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, (II) THE CHARTER,
BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF ANY LOAN PARTY OR (III) ANY
AGREEMENT, INDENTURE, INSTRUMENT OR OTHER DOCUMENT, OR ANY JUDGMENT, ORDER OR
DECREE, WHICH IS BINDING UPON ANY LOAN PARTY OR ANY OF THEIR RESPECTIVE
PROPERTIES OR (C) REQUIRE, OR RESULT IN, THE CREATION OR IMPOSITION OF ANY LIEN
ON ANY ASSET OF ANY LOAN PARTY (OTHER THAN LIENS IN FAVOR OF THE ADMINISTRATIVE
AGENT CREATED PURSUANT TO THE COLLATERAL DOCUMENTS).


 


9.3                                 VALIDITY AND BINDING NATURE.  EACH OF THIS
AGREEMENT AND EACH OTHER LOAN DOCUMENT TO WHICH ANY LOAN PARTY IS A PARTY IS THE
LEGAL, VALID AND BINDING OBLIGATION OF SUCH PERSON, ENFORCEABLE AGAINST SUCH
PERSON IN ACCORDANCE WITH ITS TERMS, SUBJECT TO BANKRUPTCY, FRAUDULENT TRANSFER,
MORATORIUM, REORGANIZATION, INSOLVENCY AND SIMILAR LAWS AFFECTING THE
ENFORCEABILITY OF CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF
EQUITY.


 


9.4                                 FINANCIAL CONDITION.  THE AUDITED
CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES AS AT
DECEMBER 31, 2007, AND THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE
COMPANY AND ITS SUBSIDIARIES AS AT FEBRUARY 28, 2009 (SUCH FINANCIAL STATEMENTS
PROVIDING SALES AND PRE-TAX INCOME INFORMATION), COPIES OF WHICH HAVE BEEN
DELIVERED TO EACH LENDER, WERE PREPARED IN ACCORDANCE WITH GAAP (SUBJECT, IN THE
CASE OF SUCH UNAUDITED STATEMENTS, TO THE ABSENCE OF FOOTNOTES AND TO NORMAL
YEAR-END ADJUSTMENTS) AND PRESENT FAIRLY THE CONSOLIDATED FINANCIAL CONDITION OF
THE COMPANY AND ITS SUBSIDIARIES AS AT SUCH DATES AND THE RESULTS OF THEIR
OPERATIONS FOR THE PERIODS THEN ENDED.  THE COMPANY HAS DELIVERED TO THE
ADMINISTRATIVE AGENT A DRAFT OF THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF
THE COMPANY AND ITS SUBSIDIARIES AS AT DECEMBER 31, 2008 (THE “DRAFT 2008
FINANCIAL STATEMENTS”), WHICH WERE PREPARED IN ACCORDANCE WITH GAAP, THE
FINANCIAL RESULTS OF WHICH ARE CONSISTENT IN ALL RESPECTS WITH THE PRELIMINARY
CONSOLIDATED FINANCIAL INFORMATION PREVIOUSLY PROVIDED BY THE COMPANY WITH
RESPECT TO THE FINANCIAL PERFORMANCE OF THE COMPANY AND ITS SUBSIDIARIES IN
FISCAL YEAR 2008.  THE FINAL AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE
COMPANY AND ITS SUBSIDIARIES AS AT DECEMBER 31, 2008 (THE “FINAL 2008 FINANCIAL
STATEMENTS”) WILL BE DELIVERED TO THE ADMINISTRATIVE AGENT BY APRIL 20, 2009
(CERTIFIED WITHOUT ADVERSE REFERENCE TO GOING CONCERN VALUE AND WITHOUT
QUALIFICATION BY DELOITTE & TOUCHE LLP OR OTHER INDEPENDENT AUDITORS OF
RECOGNIZED STANDING SELECTED BY THE COMPANY AND REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT) AND SUCH FINAL 2008 FINANCIAL STATEMENTS WILL HAVE NO
MATERIAL CHANGES (TO THE EXTENT ADVERSE TO ANY LOAN PARTY) FROM THE DRAFT 2008
FINANCIAL STATEMENTS ON WHICH THE ADMINISTRATIVE AGENT AND EACH LENDER HAS
RELIED IN DETERMINING TO ENTER INTO THIS AGREEMENT AND TO PROVIDE THE
COMMITMENTS.

 

39

--------------------------------------------------------------------------------



 


9.5                                 NO MATERIAL ADVERSE CHANGE.  SINCE
DECEMBER 31, 2008 THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE BUSINESS,
ASSETS, LIABILITIES, PROPERTIES, CONDITION (FINANCIAL OR OTHERWISE) OR RESULTS
OF OPERATIONS OF THE LOAN PARTIES TAKEN AS A WHOLE.


 


9.6                                 LITIGATION AND CONTINGENT LIABILITIES.  NO
LITIGATION (INCLUDING DERIVATIVE ACTIONS), ARBITRATION PROCEEDING OR
GOVERNMENTAL INVESTIGATION OR PROCEEDING IS PENDING OR, TO THE COMPANY’S
KNOWLEDGE, THREATENED AGAINST ANY LOAN PARTY WHICH MIGHT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT, EXCEPT AS SET FORTH IN SCHEDULE 9.6.  OTHER
THAN ANY LIABILITY INCIDENT TO SUCH LITIGATION OR PROCEEDINGS, NO LOAN PARTY HAS
ANY MATERIAL CONTINGENT LIABILITIES NOT LISTED ON SCHEDULE 9.6 OR PERMITTED BY
SECTION 11.1.


 


9.7                                 OWNERSHIP OF PROPERTIES; LIENS.  EACH LOAN
PARTY OWNS GOOD AND, IN THE CASE OF REAL PROPERTY, MARKETABLE TITLE TO ALL OF
ITS MATERIAL PROPERTIES AND ASSETS, REAL AND PERSONAL, TANGIBLE AND INTANGIBLE,
OF ANY NATURE WHATSOEVER (INCLUDING PATENTS, TRADEMARKS, TRADE NAMES, SERVICE
MARKS AND COPYRIGHTS), FREE AND CLEAR OF ALL LIENS, CHARGES AND CLAIMS
(INCLUDING INFRINGEMENT CLAIMS WITH RESPECT TO PATENTS, TRADEMARKS, SERVICE
MARKS, COPYRIGHTS AND THE LIKE) OTHER THAN PERMITTED LIENS.


 


9.8                                 EQUITY OWNERSHIP; SUBSIDIARIES.  ALL ISSUED
AND OUTSTANDING CAPITAL SECURITIES OF THE LOAN PARTIES (OTHER THAN THE COMPANY)
ARE DULY AUTHORIZED AND VALIDLY ISSUED, FULLY-PAID, NON-ASSESSABLE, AND FREE AND
CLEAR OF ALL LIENS OTHER THAN THOSE IN FAVOR OF THE ADMINISTRATIVE AGENT, AND
SUCH SECURITIES WERE ISSUED IN COMPLIANCE WITH ALL APPLICABLE STATE AND FEDERAL
LAWS CONCERNING THE ISSUANCE OF SECURITIES.  SCHEDULE 9.8 SETS FORTH THE
AUTHORIZED CAPITAL SECURITIES OF EACH LOAN PARTY (OTHER THAN THE COMPANY) AS OF
THE CLOSING DATE.  ALL OF THE ISSUED AND OUTSTANDING CAPITAL SECURITIES OF THE
LOAN PARTIES (OTHER THAN THE COMPANY) ARE OWNED AS SET FORTH ON SCHEDULE 9.8 AS
OF THE CLOSING DATE.  AS OF THE CLOSING DATE, EXCEPT AS SET FORTH ON SCHEDULE
9.8, THERE ARE NO PRE-EMPTIVE OR OTHER OUTSTANDING RIGHTS, OPTIONS, WARRANTS,
CONVERSION RIGHTS OR OTHER SIMILAR AGREEMENTS OR UNDERSTANDINGS FOR THE PURCHASE
OR ACQUISITION OF ANY CAPITAL SECURITIES OF ANY LOAN PARTY (OTHER THAN THE
COMPANY).


 


9.9                                 PENSION PLANS.  (A) THE UNFUNDED LIABILITY
OF ALL PENSION PLANS DOES NOT IN THE AGGREGATE EXCEED TWENTY PERCENT OF THE
TOTAL PLAN LIABILITY FOR ALL SUCH PENSION PLANS.  EACH PENSION PLAN COMPLIES IN
ALL MATERIAL RESPECTS WITH ALL APPLICABLE REQUIREMENTS OF LAW AND REGULATIONS. 
NO CONTRIBUTION FAILURE UNDER SECTION 412 OF THE CODE, SECTION 302 OF ERISA OR
THE TERMS OF ANY PENSION PLAN HAS OCCURRED WITH RESPECT TO ANY PENSION PLAN,
SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF ERISA, OR OTHERWISE TO
HAVE A MATERIAL ADVERSE EFFECT.  THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF
COMPANY, THREATENED, CLAIMS, ACTIONS, INVESTIGATIONS OR LAWSUITS AGAINST ANY
PENSION PLAN, ANY FIDUCIARY OF ANY PENSION PLAN, OR COMPANY OR OTHER ANY MEMBER
OF THE CONTROLLED GROUP WITH RESPECT TO A PENSION PLAN OR A MULTIEMPLOYER
PENSION PLAN WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  NEITHER THE COMPANY NOR ANY OTHER MEMBER OF THE CONTROLLED GROUP HAS
ENGAGED IN ANY PROHIBITED TRANSACTION (AS DEFINED IN SECTION 4975 OF THE CODE OR
SECTION 406 OF ERISA) IN CONNECTION WITH ANY PENSION PLAN OR MULTIEMPLOYER
PENSION PLAN WHICH WOULD SUBJECT THAT PERSON TO ANY MATERIAL LIABILITY.  WITHIN
THE PAST FIVE YEARS, NEITHER THE COMPANY NOR ANY OTHER MEMBER OF THE CONTROLLED
GROUP HAS ENGAGED IN A TRANSACTION WHICH RESULTED IN A PENSION PLAN WITH AN
UNFUNDED LIABILITY BEING TRANSFERRED OUT OF THE CONTROLLED GROUP, WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO TERMINATION EVENT
HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR WITH

 

40

--------------------------------------------------------------------------------



 


RESPECT TO ANY PENSION PLAN, WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 

(B)                                 ALL CONTRIBUTIONS (IF ANY) HAVE BEEN MADE TO
ANY MULTIEMPLOYER PENSION PLAN THAT ARE REQUIRED TO BE MADE BY THE COMPANY OR
ANY OTHER MEMBER OF THE CONTROLLED GROUP UNDER THE TERMS OF THE PLAN OR OF ANY
COLLECTIVE BARGAINING AGREEMENT OR BY APPLICABLE LAW; NEITHER THE COMPANY NOR
ANY OTHER MEMBER OF THE CONTROLLED GROUP HAS WITHDRAWN OR PARTIALLY WITHDRAWN
FROM ANY MULTIEMPLOYER PENSION PLAN, INCURRED ANY WITHDRAWAL LIABILITY WITH
RESPECT TO ANY SUCH PLAN OR RECEIVED NOTICE OF ANY CLAIM OR DEMAND FOR
WITHDRAWAL LIABILITY OR PARTIAL WITHDRAWAL LIABILITY FROM ANY SUCH PLAN, AND NO
CONDITION HAS OCCURRED WHICH, IF CONTINUED, COULD RESULT IN A WITHDRAWAL OR
PARTIAL WITHDRAWAL FROM ANY SUCH PLAN; AND NEITHER THE COMPANY NOR ANY OTHER
MEMBER OF THE CONTROLLED GROUP HAS RECEIVED ANY NOTICE THAT ANY MULTIEMPLOYER
PENSION PLAN IS IN REORGANIZATION, THAT INCREASED CONTRIBUTIONS MAY BE REQUIRED
TO AVOID A REDUCTION IN PLAN BENEFITS OR THE IMPOSITION OF ANY EXCISE TAX, THAT
ANY SUCH PLAN IS OR HAS BEEN FUNDED AT A RATE LESS THAN THAT REQUIRED UNDER
SECTION 412 OF THE CODE, THAT ANY SUCH PLAN IS OR MAY BE TERMINATED, OR THAT ANY
SUCH PLAN IS OR MAY BECOME INSOLVENT.

 


9.10                           INVESTMENT COMPANY ACT.  NO LOAN PARTY IS AN
“INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” OR A
“SUBSIDIARY” OF AN “INVESTMENT COMPANY,” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940.


 


9.11                           INTENTIONALLY OMITTED.


 


9.12                           REGULATION U.  THE COMPANY IS NOT ENGAGED
PRINCIPALLY, OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF EXTENDING
CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.


 


9.13                           TAXES.  EACH LOAN PARTY HAS TIMELY FILED ALL TAX
RETURNS AND REPORTS REQUIRED BY LAW TO HAVE BEEN FILED BY IT AND HAS PAID ALL
TAXES AND GOVERNMENTAL CHARGES DUE AND PAYABLE WITH RESPECT TO SUCH RETURN,
EXCEPT ANY SUCH TAXES OR CHARGES WHICH ARE BEING DILIGENTLY CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES IN ACCORDANCE
WITH GAAP SHALL HAVE BEEN SET ASIDE ON ITS BOOKS.  THE LOAN PARTIES HAVE MADE
ADEQUATE RESERVES ON THEIR BOOKS AND RECORDS IN ACCORDANCE WITH GAAP FOR ALL
TAXES THAT HAVE ACCRUED BUT WHICH ARE NOT YET DUE AND PAYABLE.  NO LOAN PARTY
HAS PARTICIPATED IN ANY TRANSACTION THAT RELATES TO A YEAR OF THE TAXPAYER
(WHICH IS STILL OPEN UNDER THE APPLICABLE STATUTE OF LIMITATIONS) WHICH IS A
“REPORTABLE TRANSACTION” WITHIN THE MEANING OF TREASURY REGULATION
SECTION 1.6011-4(B)(2) (IRRESPECTIVE OF THE DATE WHEN THE TRANSACTION WAS
ENTERED INTO).


 


9.14                           SOLVENCY, ETC.  ON THE CLOSING DATE, AND
IMMEDIATELY PRIOR TO AND AFTER GIVING EFFECT TO THE ISSUANCE OF EACH LETTER OF
CREDIT AND EACH BORROWING HEREUNDER AND THE USE OF THE PROCEEDS THEREOF, WITH
RESPECT TO EACH LOAN PARTY OTHER THAN INACTIVE SUBSIDIARIES, INDIVIDUALLY,
(A) THE FAIR VALUE OF ITS ASSETS IS GREATER THAN THE AMOUNT OF ITS LIABILITIES
(INCLUDING DISPUTED, CONTINGENT AND UNLIQUIDATED LIABILITIES) AS SUCH VALUE IS
ESTABLISHED AND LIABILITIES EVALUATED IN ACCORDANCE WITH GAAP, (B) THE PRESENT
FAIR SALEABLE VALUE OF ITS ASSETS IS NOT LESS THAN THE AMOUNT THAT WILL BE
REQUIRED TO PAY THE PROBABLE LIABILITY ON ITS DEBTS AS THEY BECOME ABSOLUTE AND
MATURED, (C) IT IS ABLE TO REALIZE UPON ITS ASSETS AND PAY ITS DEBTS AND OTHER
LIABILITIES (INCLUDING DISPUTED, CONTINGENT AND UNLIQUIDATED LIABILITIES) AS
THEY MATURE IN THE NORMAL COURSE

 

41

--------------------------------------------------------------------------------



 


OF BUSINESS, (D) IT DOES NOT INTEND TO, AND DOES NOT BELIEVE THAT IT WILL, INCUR
DEBTS OR LIABILITIES BEYOND ITS ABILITY TO PAY AS SUCH DEBTS AND LIABILITIES
MATURE AND (E) IT IS NOT ENGAGED IN BUSINESS OR A TRANSACTION, AND IS NOT ABOUT
TO ENGAGE IN BUSINESS OR A TRANSACTION, FOR WHICH ITS PROPERTY WOULD CONSTITUTE
UNREASONABLY SMALL CAPITAL.


 


9.15                           ENVIRONMENTAL MATTERS.  THE ON-GOING OPERATIONS
OF EACH LOAN PARTY COMPLY IN ALL RESPECTS WITH ALL ENVIRONMENTAL LAWS, EXCEPT
SUCH NON-COMPLIANCE WHICH COULD NOT (IF ENFORCED IN ACCORDANCE WITH APPLICABLE
LAW) REASONABLY BE EXPECTED TO RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE,
IN A MATERIAL ADVERSE EFFECT.  EACH LOAN PARTY HAS OBTAINED, AND MAINTAINED IN
GOOD STANDING, ALL LICENSES, PERMITS, AUTHORIZATIONS, REGISTRATIONS AND OTHER
APPROVALS REQUIRED UNDER ANY ENVIRONMENTAL LAW AND REQUIRED FOR THEIR RESPECTIVE
ORDINARY COURSE OPERATIONS, AND FOR THEIR REASONABLY ANTICIPATED FUTURE
OPERATIONS, AND EACH LOAN PARTY IS IN COMPLIANCE WITH ALL TERMS AND CONDITIONS
THEREOF, EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO
RESULT IN MATERIAL LIABILITY TO ANY LOAN PARTY AND COULD NOT REASONABLY BE
EXPECTED TO RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL
ADVERSE EFFECT.  NO LOAN PARTY OR ANY OF ITS PROPERTIES OR OPERATIONS IS SUBJECT
TO, OR REASONABLY ANTICIPATES THE ISSUANCE OF, ANY WRITTEN ORDER FROM OR
AGREEMENT WITH ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL AUTHORITY, NOR SUBJECT
TO ANY JUDICIAL OR DOCKETED ADMINISTRATIVE OR OTHER PROCEEDING, RESPECTING ANY
ENVIRONMENTAL LAW, ENVIRONMENTAL CLAIM OR HAZARDOUS SUBSTANCE.  THERE ARE NO
HAZARDOUS SUBSTANCES OR OTHER CONDITIONS OR CIRCUMSTANCES EXISTING WITH RESPECT
TO ANY PROPERTY, ARISING FROM OPERATIONS PRIOR TO THE CLOSING DATE, OR RELATING
TO ANY WASTE DISPOSAL, OF ANY LOAN PARTY THAT WOULD REASONABLY BE EXPECTED TO
RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT. 
NO LOAN PARTY HAS ANY UNDERGROUND STORAGE TANKS THAT ARE NOT PROPERLY REGISTERED
OR PERMITTED UNDER APPLICABLE ENVIRONMENTAL LAWS OR THAT AT ANY TIME HAVE
RELEASED, LEAKED, DISPOSED OF OR OTHERWISE DISCHARGED HAZARDOUS SUBSTANCES.


 


9.16                           INSURANCE.  SET FORTH ON SCHEDULE 9.16 IS A
COMPLETE AND ACCURATE SUMMARY OF THE PROPERTY AND CASUALTY INSURANCE PROGRAM OF
THE LOAN PARTIES AS OF THE CLOSING DATE (INCLUDING THE NAMES OF ALL INSURERS,
POLICY NUMBERS, EXPIRATION DATES, AMOUNTS AND TYPES OF COVERAGE, ANNUAL
PREMIUMS, EXCLUSIONS, DEDUCTIBLES, SELF-INSURED RETENTION, AND A DESCRIPTION IN
REASONABLE DETAIL OF ANY SELF-INSURANCE PROGRAM, RETROSPECTIVE RATING PLAN,
FRONTING ARRANGEMENT OR OTHER RISK ASSUMPTION ARRANGEMENT INVOLVING ANY LOAN
PARTY).  EACH LOAN PARTY AND ITS PROPERTIES ARE INSURED WITH FINANCIALLY SOUND
AND REPUTABLE INSURANCE COMPANIES WHICH ARE NOT AFFILIATES OF THE LOAN PARTIES,
IN SUCH AMOUNTS, WITH SUCH DEDUCTIBLES AND COVERING SUCH RISKS AS ARE
CUSTOMARILY CARRIED BY COMPANIES ENGAGED IN SIMILAR BUSINESSES AND OWNING
SIMILAR PROPERTIES IN LOCALITIES WHERE SUCH LOAN PARTIES OPERATE.


 


9.17                           REAL PROPERTY.  SET FORTH ON SCHEDULE 9.17 IS A
COMPLETE AND ACCURATE LIST, AS OF THE CLOSING DATE, OF THE ADDRESS OF ALL REAL
PROPERTY OWNED OR LEASED BY ANY LOAN PARTY, TOGETHER WITH, IN THE CASE OF LEASED
PROPERTY, THE NAME AND MAILING ADDRESS OF THE LESSOR OF SUCH PROPERTY.


 


9.18                           INFORMATION.  ALL INFORMATION HERETOFORE OR
CONTEMPORANEOUSLY HEREWITH FURNISHED IN WRITING BY ANY LOAN PARTY TO THE
ADMINISTRATIVE AGENT OR ANY LENDER FOR PURPOSES OF OR IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY IS, AND ALL WRITTEN
INFORMATION HEREAFTER FURNISHED BY OR ON BEHALF OF ANY LOAN PARTY TO THE
ADMINISTRATIVE AGENT OR ANY LENDER PURSUANT HERETO OR IN CONNECTION HEREWITH
WILL BE (INCLUDING, WITHOUT LIMITATION, ALL INFORMATION FILED PRIOR TO OR AFTER
THE DATE HEREOF WITH THE SEC), TRUE AND ACCURATE

 

42

--------------------------------------------------------------------------------



 


IN EVERY MATERIAL RESPECT ON THE DATE AS OF WHICH SUCH INFORMATION IS DATED OR
CERTIFIED, AND NONE OF SUCH INFORMATION IS OR WILL BE INCOMPLETE BY OMITTING TO
STATE ANY MATERIAL FACT NECESSARY TO MAKE SUCH INFORMATION NOT MISLEADING IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH MADE (IT BEING RECOGNIZED BY THE
ADMINISTRATIVE AGENT AND THE LENDERS THAT ANY PROJECTIONS, FORECASTS AND OTHER
FORWARD LOOKING STATEMENTS PROVIDED BY THE LOAN PARTIES ARE BASED ON GOOD FAITH
ESTIMATES AND ASSUMPTIONS BELIEVED BY THE LOAN PARTIES TO BE REASONABLE AS OF
THE DATE OF THE APPLICABLE PROJECTIONS OR ASSUMPTIONS AND THAT ACTUAL RESULTS
DURING THE PERIOD OR PERIODS COVERED BY ANY SUCH PROJECTIONS AND FORECASTS MAY
DIFFER FROM PROJECTED OR FORECASTED RESULTS).


 


9.19                           INTELLECTUAL PROPERTY.  EACH LOAN PARTY OWNS AND
POSSESSES OR HAS A LICENSE OR OTHER RIGHT TO USE ALL PATENTS, PATENT RIGHTS,
TRADEMARKS, TRADEMARK RIGHTS, TRADE NAMES, TRADE NAME RIGHTS, SERVICE MARKS,
SERVICE MARK RIGHTS AND COPYRIGHTS AS ARE NECESSARY FOR THE CONDUCT OF THE
BUSINESSES OF THE LOAN PARTIES, WITHOUT ANY INFRINGEMENT UPON RIGHTS OF OTHERS
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


9.20                           BURDENSOME OBLIGATIONS.  NO LOAN PARTY IS A PARTY
TO ANY AGREEMENT OR CONTRACT OR SUBJECT TO ANY RESTRICTION CONTAINED IN ITS
ORGANIZATIONAL DOCUMENTS WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


9.21                           LABOR MATTERS.  EXCEPT AS SET FORTH ON SCHEDULE
9.21, NO LOAN PARTY IS SUBJECT TO ANY LABOR OR COLLECTIVE BARGAINING AGREEMENT. 
THERE ARE NO EXISTING OR THREATENED STRIKES, LOCKOUTS OR OTHER LABOR DISPUTES
INVOLVING ANY LOAN PARTY THAT SINGLY OR IN THE AGGREGATE COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  HOURS WORKED BY AND PAYMENT MADE TO
EMPLOYEES OF THE LOAN PARTIES ARE NOT IN VIOLATION OF THE FAIR LABOR STANDARDS
ACT OR ANY OTHER APPLICABLE LAW, RULE OR REGULATION DEALING WITH SUCH MATTERS.


 


9.22                           NO DEFAULT.  NO EVENT OF DEFAULT OR UNMATURED
EVENT OF DEFAULT EXISTS OR WOULD RESULT FROM THE INCURRENCE BY ANY LOAN PARTY OF
ANY DEBT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.


 


9.23                           INACTIVE SUBSIDIARIES.  EACH OF THE INACTIVE
SUBSIDIARIES HAS CEASED THE OPERATION OF BUSINESS AND HAS NO MATERIAL ASSETS OR
LIABILITIES.


 


SECTION 10                             AFFIRMATIVE COVENANTS.


 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full (other
than any Obligation arising solely from any Bank Product Agreement or contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) and all Letters of Credit have been terminated or Cash Collateralized,
the Company agrees that, unless at any time the Required Lenders shall otherwise
expressly consent in writing, it will:

 


10.1                           REPORTS, CERTIFICATES AND OTHER INFORMATION. 
FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER:


 


10.1.1                                          ANNUAL REPORT.  PROMPTLY WHEN
AVAILABLE AND IN ANY EVENT WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE CLOSE
OF EACH FISCAL YEAR: (A) A COPY OF THE ANNUAL AUDIT REPORT OF THE COMPANY AND
ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, INCLUDING THEREIN

 

43

--------------------------------------------------------------------------------



 


CONSOLIDATED BALANCE SHEETS AND STATEMENTS OF EARNINGS AND CASH FLOWS OF THE
COMPANY AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, CERTIFIED
WITHOUT ADVERSE REFERENCE TO GOING CONCERN VALUE AND WITHOUT QUALIFICATION BY
INDEPENDENT AUDITORS OF RECOGNIZED STANDING SELECTED BY THE COMPANY AND
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, TOGETHER WITH (I) A WRITTEN
STATEMENT FROM SUCH ACCOUNTANTS TO THE EFFECT THAT IN MAKING THE EXAMINATION
NECESSARY FOR THE SIGNING OF SUCH ANNUAL AUDIT REPORT BY SUCH ACCOUNTANTS,
NOTHING CAME TO THEIR ATTENTION THAT CAUSED THEM TO BELIEVE THAT THE COMPANY WAS
NOT IN COMPLIANCE WITH ANY PROVISION OF SECTION 11.13 OF THIS AGREEMENT INSOFAR
AS SUCH PROVISION RELATES TO ACCOUNTING MATTERS OR, IF SOMETHING HAS COME TO
THEIR ATTENTION THAT CAUSED THEM TO BELIEVE THAT THE COMPANY WAS NOT IN
COMPLIANCE WITH ANY SUCH PROVISION, DESCRIBING SUCH NON-COMPLIANCE IN REASONABLE
DETAIL AND (II) A COMPARISON WITH THE BUDGET FOR SUCH FISCAL YEAR AND A
COMPARISON WITH THE PREVIOUS FISCAL YEAR; AND (B) A CONSOLIDATING BALANCE SHEET
OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR AND
CONSOLIDATING STATEMENT OF EARNINGS AND CASH FLOWS FOR THE COMPANY AND ITS
SUBSIDIARIES FOR SUCH FISCAL YEAR, CERTIFIED BY A SENIOR OFFICER OF THE COMPANY.


 

10.1.2              Interim Reports.  (a)  Promptly when available and in any
event within 45 days after the end of each Fiscal Quarter, consolidated and
consolidating balance sheets of the Company and its Subsidiaries as of the end
of such Fiscal Quarter, together with consolidated and consolidating statements
of earnings and cash flows for such Fiscal Quarter and for the period beginning
with the first day of such Fiscal Year and ending on the last day of such Fiscal
Quarter, together with a comparison with the corresponding period of the
previous Fiscal Year and a comparison with the budget for such period of the
current Fiscal Year, certified by a Senior Officer of the Company; and
(b) promptly when available and in any event within 30 days after the end of
each month, consolidated and consolidating statements of earnings for the
Company and its Subsidiaries for such month and for the period beginning with
the first day of such Fiscal Year and ending on the last day of such month,
together with (x) a comparison with the corresponding period of the previous
Fiscal Year and a comparison with the budget for such period of the current
Fiscal Year, certified by a Senior Officer of the Company, and (y) a monthly
internal management report providing an analysis of the financial performance
for such month and for the period beginning with the first day of the applicable
Fiscal Year and ending on the last day of such month.


 

10.1.3              Compliance Certificates.  Contemporaneously with the
furnishing of a copy of each annual audit report pursuant to Section 10.1.1 and
each set of quarterly statements pursuant to Section 10.1.2, a duly completed
compliance certificate in the form of Exhibit B, with appropriate insertions,
dated the date of such annual report or such quarterly statements and signed by
a Senior Officer of the Company, containing (i) a computation of each of the
financial ratios, restrictions and requirements set forth in Section 11.13 and
to the effect that such officer has not become aware of any Event of Default or
Unmatured Event of Default that has occurred and is continuing or, if there is
any such event, describing it and the steps, if any, being taken to cure it and
(ii) to the extent there has been a change in the corporate structure of the
Company or the Subsidiaries since the previously delivered compliance
certificate under this Section 10.1.3, an updated organizational chart listing
all Subsidiaries and the jurisdictions of their respective incorporation.

 

44

--------------------------------------------------------------------------------



 

10.1.4                                          Reports to the SEC and to
Shareholders.  Promptly upon the filing or sending thereof, copies of all
regular, periodic or special reports of any Loan Party filed with the SEC;
copies of all registration statements of any Loan Party filed with the SEC
(other than on Form S-8); copies of all proxy statements or other communications
made to security holders generally; and copies of any other filings, reports or
other documents to or from any securities exchange or the SEC upon the
Administrative Agent’s request.

 

10.1.5                                          Notice of Default, Litigation
and ERISA Matters.  Promptly upon becoming aware of any of the following,
written notice describing the same and the steps being taken by the Company or
the Subsidiary affected thereby with respect thereto:

(A)           THE OCCURRENCE OF AN EVENT OF DEFAULT OR AN UNMATURED EVENT OF
DEFAULT;

 

(B)           ANY LITIGATION, ARBITRATION OR GOVERNMENTAL INVESTIGATION OR
PROCEEDING NOT PREVIOUSLY DISCLOSED BY THE COMPANY TO THE LENDERS WHICH HAS BEEN
INSTITUTED OR, TO THE KNOWLEDGE OF THE COMPANY, IS THREATENED AGAINST ANY LOAN
PARTY OR TO WHICH ANY OF THE PROPERTIES OF ANY THEREOF IS SUBJECT WHICH MIGHT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(C)           THE INSTITUTION OF ANY STEPS BY ANY MEMBER OF THE CONTROLLED GROUP
OR ANY OTHER PERSON TO TERMINATE ANY PENSION PLAN, OR THE FAILURE OF ANY MEMBER
OF THE CONTROLLED GROUP TO MAKE A REQUIRED CONTRIBUTION TO ANY PENSION PLAN (IF
SUCH FAILURE IS SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF ERISA)
OR TO ANY MULTIEMPLOYER PENSION PLAN, OR THE TAKING OF ANY ACTION WITH RESPECT
TO A PENSION PLAN WHICH COULD RESULT IN THE REQUIREMENT THAT THE COMPANY FURNISH
A BOND OR OTHER SECURITY TO THE PBGC OR SUCH PENSION PLAN, OR THE OCCURRENCE OF
ANY EVENT WITH RESPECT TO ANY PENSION PLAN OR MULTIEMPLOYER PENSION PLAN WHICH
COULD RESULT IN THE INCURRENCE BY ANY MEMBER OF THE CONTROLLED GROUP OF ANY
MATERIAL LIABILITY, FINE OR PENALTY (INCLUDING ANY CLAIM OR DEMAND FOR
WITHDRAWAL LIABILITY OR PARTIAL WITHDRAWAL FROM ANY MULTIEMPLOYER PENSION PLAN),
OR ANY MATERIAL INCREASE IN THE CONTINGENT LIABILITY OF THE COMPANY WITH RESPECT
TO ANY POST-RETIREMENT WELFARE BENEFIT PLAN OR OTHER EMPLOYEE BENEFIT PLAN OF
THE COMPANY OR ANOTHER MEMBER OF THE CONTROLLED GROUP, OR ANY NOTICE THAT ANY
MULTIEMPLOYER PENSION PLAN IS IN REORGANIZATION, THAT INCREASED CONTRIBUTIONS
MAY BE REQUIRED TO AVOID A REDUCTION IN PLAN BENEFITS OR THE IMPOSITION OF AN
EXCISE TAX, THAT ANY SUCH PLAN IS OR HAS BEEN FUNDED AT A RATE LESS THAN THAT
REQUIRED UNDER SECTION 412 OF THE CODE, THAT ANY SUCH PLAN IS OR MAY BE
TERMINATED, OR THAT ANY SUCH PLAN IS OR MAY BECOME INSOLVENT;

 

(D)           ANY CANCELLATION OR MATERIAL CHANGE IN ANY INSURANCE MAINTAINED BY
ANY LOAN PARTY; OR

 

(E)           ANY OTHER EVENT (INCLUDING (I) ANY VIOLATION OF ANY ENVIRONMENTAL
LAW OR THE ASSERTION OF ANY ENVIRONMENTAL CLAIM OR (II) THE ENACTMENT OR
EFFECTIVENESS OF ANY LAW, RULE OR REGULATION) WHICH MIGHT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 

10.1.6                                          Borrowing Base Certificates and
Additional Monthly Reports.  Within fifteen (15) days of the end of each month,
(i) a Borrowing Base Certificate dated as of the

 

45

--------------------------------------------------------------------------------



 


END OF SUCH MONTH AND EXECUTED BY A SENIOR OFFICER OF THE COMPANY ON BEHALF OF
THE COMPANY (PROVIDED THAT (A) THE COMPANY MAY DELIVER A BORROWING BASE
CERTIFICATE MORE FREQUENTLY IF IT CHOOSES AND (B) DURING ANY TIME AN EVENT OF
DEFAULT EXISTS, THE ADMINISTRATIVE AGENT MAY REQUIRE THE COMPANY TO DELIVER
BORROWING BASE CERTIFICATES MORE FREQUENTLY), AND (II) REPORTS SETTING FORTH THE
AGING AND OTHER RELEVANT INFORMATION OF THE ACCOUNTS RECEIVABLE, ACCOUNTS
PAYABLE AND INVENTORY OF THE LOAN PARTIES AS OF SUCH MONTH END (SUCH REPORTS TO
BE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT).


 

10.1.7              Management Reports.  Promptly upon receipt thereof, copies
of all detailed financial and management reports submitted to the Company by
independent auditors in connection with each annual or interim audit made by
such auditors of the books of the Company.

 

10.1.8              Projections.  As soon as practicable, and in any event not
later than thirty (30) days after the commencement of each Fiscal Year,
financial projections for the Company and its Subsidiaries for such Fiscal Year
(including monthly operating and cash flow budgets) prepared in a manner
consistent with the projections delivered by the Company to the Administrative
Agent prior to the Closing Date or otherwise in a manner reasonably satisfactory
to the Administrative Agent, accompanied by a certificate of a Senior Officer of
the Company on behalf of the Company to the effect that such projections were
based on good faith estimates of future financial performance prepared by the
Company.

 

10.1.9              Subordinated Debt Notices.  Promptly following receipt,
copies of any notices (including notices of default or acceleration) received
from any holder or trustee of, under or with respect to any Subordinated Debt.

 

10.1.10            Other Information.  Promptly from time to time, such other
information concerning the Loan Parties as any Lender or the Administrative
Agent may reasonably request.


 


10.2         BOOKS, RECORDS AND INSPECTIONS.  KEEP, AND CAUSE EACH OTHER LOAN
PARTY TO KEEP, ITS BOOKS AND RECORDS IN ACCORDANCE WITH SOUND BUSINESS PRACTICES
SUFFICIENT TO ALLOW THE PREPARATION OF FINANCIAL STATEMENTS IN ACCORDANCE WITH
GAAP; PERMIT, AND CAUSE EACH OTHER LOAN PARTY TO PERMIT, ANY LENDER OR THE
ADMINISTRATIVE AGENT OR ANY REPRESENTATIVE THEREOF TO INSPECT THE PROPERTIES AND
OPERATIONS OF THE LOAN PARTIES; AND PERMIT, AND CAUSE EACH OTHER LOAN PARTY TO
PERMIT, AT ANY REASONABLE TIME AND WITH REASONABLE NOTICE (OR AT ANY TIME
WITHOUT NOTICE IF AN EVENT OF DEFAULT EXISTS), ANY LENDER OR THE ADMINISTRATIVE
AGENT OR ANY REPRESENTATIVE THEREOF TO VISIT ANY OR ALL OF ITS OFFICES, TO
DISCUSS ITS FINANCIAL MATTERS WITH ITS OFFICERS AND ITS INDEPENDENT AUDITORS
(AND THE COMPANY HEREBY AUTHORIZES SUCH INDEPENDENT AUDITORS TO DISCUSS SUCH
FINANCIAL MATTERS WITH ANY LENDER OR THE ADMINISTRATIVE AGENT OR ANY
REPRESENTATIVE THEREOF), AND TO EXAMINE (AND, AT THE EXPENSE OF THE LOAN
PARTIES, PHOTOCOPY EXTRACTS FROM) ANY OF ITS BOOKS OR OTHER RECORDS; AND PERMIT,
AND CAUSE EACH OTHER LOAN PARTY TO PERMIT, THE ADMINISTRATIVE AGENT AND ITS
REPRESENTATIVES TO INSPECT THE INVENTORY AND OTHER TANGIBLE ASSETS OF THE LOAN
PARTIES, TO PERFORM APPRAISALS OF THE EQUIPMENT OF THE LOAN PARTIES, AND TO
INSPECT, AUDIT, CHECK AND MAKE COPIES OF AND EXTRACTS FROM THE BOOKS, RECORDS,
COMPUTER DATA, COMPUTER PROGRAMS, JOURNALS, ORDERS, RECEIPTS, CORRESPONDENCE AND
OTHER DATA RELATING TO INVENTORY, ACCOUNTS AND ANY OTHER COLLATERAL.  ALL SUCH
INSPECTIONS OR AUDITS BY THE ADMINISTRATIVE AGENT SHALL BE AT THE COMPANY’S

 

46

--------------------------------------------------------------------------------



 


EXPENSE, PROVIDED THAT SO LONG AS NO EVENT OF DEFAULT OR UNMATURED EVENT OF
DEFAULT EXISTS, THE COMPANY SHALL NOT BE REQUIRED TO REIMBURSE THE
ADMINISTRATIVE AGENT FOR INSPECTIONS OR AUDITS MORE FREQUENTLY THAN ONCE EACH
FISCAL YEAR.


 


10.3         MAINTENANCE OF PROPERTY; INSURANCE.  (A)  KEEP, AND CAUSE EACH
OTHER LOAN PARTY (OTHER THAN THE INACTIVE SUBSIDIARIES) TO KEEP, ALL PROPERTY
USEFUL AND NECESSARY IN THE BUSINESS OF THE LOAN PARTIES IN WORKING ORDER AND IN
SUBSTANTIALLY THE SAME CONDITION AS OF THE DATE HEREOF, ORDINARY WEAR AND TEAR
EXCEPTED.

 

(B)           MAINTAIN, AND CAUSE EACH OTHER LOAN PARTY (OTHER THAN THE INACTIVE
SUBSIDIARIES) TO MAINTAIN, WITH RESPONSIBLE INSURANCE COMPANIES, SUCH INSURANCE
COVERAGE AS MAY BE REQUIRED BY ANY LAW OR GOVERNMENTAL REGULATION OR COURT
DECREE OR ORDER APPLICABLE TO IT AND SUCH OTHER INSURANCE, TO SUCH EXTENT AND
AGAINST SUCH HAZARDS AND LIABILITIES, AS IS CUSTOMARILY MAINTAINED BY COMPANIES
SIMILARLY SITUATED, BUT WHICH SHALL INSURE AGAINST ALL RISKS AND LIABILITIES OF
THE TYPE IDENTIFIED ON SCHEDULE 9.16 AND SHALL HAVE INSURED AMOUNTS NO LESS
THAN, AND DEDUCTIBLES NO HIGHER THAN, THOSE SET FORTH ON SUCH SCHEDULE; AND,
UPON WRITTEN REQUEST OF THE ADMINISTRATIVE AGENT OR ANY LENDER, FURNISH WITHIN
THREE (3) BUSINESS DAYS OF SUCH REQUEST TO THE ADMINISTRATIVE AGENT OR SUCH
LENDER A CERTIFICATE SETTING FORTH IN REASONABLE DETAIL THE NATURE AND EXTENT OF
ALL INSURANCE MAINTAINED BY THE LOAN PARTIES.  THE COMPANY SHALL CAUSE EACH
ISSUER OF AN INSURANCE POLICY TO PROVIDE THE ADMINISTRATIVE AGENT WITH AN
ENDORSEMENT (I) SHOWING THE ADMINISTRATIVE AGENT AS LENDER’S LOSS PAYEE WITH
RESPECT TO EACH POLICY OF PROPERTY OR CASUALTY INSURANCE AND NAMING THE
ADMINISTRATIVE AGENT AS AN ADDITIONAL INSURED WITH RESPECT TO EACH POLICY OF
LIABILITY INSURANCE, (II) PROVIDING THAT THIRTY (30) DAYS’ NOTICE WILL BE GIVEN
TO THE ADMINISTRATIVE AGENT PRIOR TO ANY CANCELLATION OF, MATERIAL REDUCTION OR
CHANGE IN COVERAGE PROVIDED BY OR OTHER MATERIAL MODIFICATION TO SUCH POLICY AND
(III) REASONABLY ACCEPTABLE IN ALL OTHER RESPECTS TO THE ADMINISTRATIVE AGENT.

 

(C)           UNLESS THE COMPANY PROVIDES THE ADMINISTRATIVE AGENT WITH EVIDENCE
OF THE INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT WITHIN THREE (3) BUSINESS
DAYS OF WRITTEN REQUEST BY THE ADMINISTRATIVE AGENT OR ANY LENDER, THE
ADMINISTRATIVE AGENT MAY PURCHASE INSURANCE AT THE COMPANY’S EXPENSE TO PROTECT
THE ADMINISTRATIVE AGENT’S AND THE LENDERS’ INTERESTS IN THE COLLATERAL.  THIS
INSURANCE MAY, BUT NEED NOT, PROTECT ANY LOAN PARTY’S INTERESTS.  THE COVERAGE
THAT THE ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE
AGAINST ANY LOAN PARTY IN CONNECTION WITH THE COLLATERAL.  THE COMPANY MAY LATER
CANCEL ANY INSURANCE PURCHASED BY THE ADMINISTRATIVE AGENT, BUT ONLY AFTER
PROVIDING THE ADMINISTRATIVE AGENT WITH EVIDENCE THAT THE COMPANY HAS OBTAINED
INSURANCE AS REQUIRED BY THIS AGREEMENT.  IF THE ADMINISTRATIVE AGENT PURCHASES
INSURANCE FOR THE COLLATERAL, THE COMPANY WILL BE RESPONSIBLE FOR THE COSTS OF
THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE IMPOSED
WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE
ADDED TO THE PRINCIPAL AMOUNT OF THE LOANS OWING HEREUNDER. 

 

47

--------------------------------------------------------------------------------


 

THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE THE LOAN
PARTIES MAY BE ABLE TO OBTAIN ON THEIR OWN.


 


10.4         COMPLIANCE WITH LAWS, MATERIAL CONTRACTS; PAYMENT OF TAXES AND
LIABILITIES.  (A) COMPLY, AND CAUSE EACH LOAN PARTY TO COMPLY, IN ALL MATERIAL
RESPECTS WITH ALL MATERIAL APPLICABLE LAWS, RULES, REGULATIONS, DECREES, ORDERS,
JUDGMENTS, LICENSES, MATERIAL CONTRACTS AND PERMITS, THE NONCOMPLIANCE WITH
WHICH COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT; AND (B) PAY, AND CAUSE EACH LOAN PARTY TO PAY, PRIOR TO
DELINQUENCY, ALL UNITED STATES FEDERAL TAXES AND ALL OTHER MATERIAL TAXES AND
GOVERNMENTAL CHARGES AGAINST IT OR ANY OF ITS PROPERTY, AS WELL AS CLAIMS OF ANY
KIND WHICH, IF UNPAID, MIGHT BECOME A LIEN ON ANY OF ITS PROPERTY, OTHER THAN
LIENS PERMITTED BY SECTION 11.2; PROVIDED THAT THE FOREGOING SHALL NOT REQUIRE
THE COMPANY OR ANY SUBSIDIARY TO PAY ANY SUCH TAX OR CHARGE SO LONG AS IT SHALL
CONTEST THE VALIDITY THEREOF IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND SHALL
SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH
GAAP.


 


10.5         MAINTENANCE OF EXISTENCE, ETC.  MAINTAIN AND PRESERVE, AND (SUBJECT
TO SECTION 11.5) CAUSE EACH OTHER LOAN PARTY OTHER THAN THE INACTIVE
SUBSIDIARIES TO MAINTAIN AND PRESERVE, (A) ITS EXISTENCE AND GOOD STANDING IN
THE JURISDICTION OF ITS ORGANIZATION AND (B) ITS QUALIFICATION TO DO BUSINESS
AND GOOD STANDING IN EACH JURISDICTION WHERE THE NATURE OF ITS BUSINESS MAKES
SUCH QUALIFICATION NECESSARY (OTHER THAN SUCH JURISDICTIONS IN WHICH THE FAILURE
TO BE QUALIFIED OR IN GOOD STANDING COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT).  FOR THE AVOIDANCE OF DOUBT, THE COMPANY MAY DISSOLVE
ANY OF THE INACTIVE SUBSIDIARIES PRIOR TO THE FIRST ANNIVERSARY OF THIS
AGREEMENT WITH PRIOR NOTICE TO THE ADMINISTRATIVE AGENT.


 


10.6         USE OF PROCEEDS.  USE THE PROCEEDS OF THE LOANS AND THE LETTERS OF
CREDIT, SOLELY FOR WORKING CAPITAL PURPOSES, FOR CAPITAL EXPENDITURES AND FOR
OTHER GENERAL BUSINESS PURPOSES; AND NOT USE OR PERMIT ANY PROCEEDS OF ANY LOAN
TO BE USED, EITHER DIRECTLY OR INDIRECTLY, FOR THE PURPOSE, WHETHER IMMEDIATE,
INCIDENTAL OR ULTIMATE, OF “PURCHASING OR CARRYING” ANY MARGIN STOCK.


 


10.7         EMPLOYEE BENEFIT PLANS.

 

(A)           MAINTAIN, AND CAUSE EACH OTHER MEMBER OF THE CONTROLLED GROUP TO
MAINTAIN, EACH PENSION PLAN IN SUBSTANTIAL COMPLIANCE WITH ALL APPLICABLE
REQUIREMENTS OF LAW AND REGULATIONS.

 

(B)           MAKE, AND CAUSE EACH OTHER MEMBER OF THE CONTROLLED GROUP TO MAKE,
ON A TIMELY BASIS, ALL REQUIRED CONTRIBUTIONS TO ANY MULTIEMPLOYER PENSION PLAN.

 

(C)           NOT, AND NOT PERMIT ANY OTHER MEMBER OF THE CONTROLLED GROUP TO
(I) SEEK A WAIVER OF THE MINIMUM FUNDING STANDARDS OF ERISA, (II) TERMINATE OR
WITHDRAW FROM ANY PENSION PLAN OR MULTIEMPLOYER PENSION PLAN OR (III) TAKE ANY
OTHER ACTION WITH RESPECT TO ANY PENSION PLAN THAT WOULD REASONABLY BE EXPECTED
TO ENTITLE THE PBGC TO TERMINATE, IMPOSE LIABILITY IN RESPECT OF, OR CAUSE A
TRUSTEE TO BE APPOINTED TO ADMINISTER, ANY PENSION PLAN, UNLESS THE ACTIONS OR
EVENTS DESCRIBED IN CLAUSES (I), (II) AND (III) INDIVIDUALLY OR IN THE AGGREGATE
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


10.8         ENVIRONMENTAL MATTERS.  IF ANY RELEASE OR THREATENED RELEASE OR
OTHER DISPOSAL OF HAZARDOUS SUBSTANCES SHALL OCCUR OR SHALL HAVE OCCURRED ON ANY
REAL PROPERTY OR ANY OTHER ASSETS

 

48

--------------------------------------------------------------------------------



 


OF ANY LOAN PARTY, THE COMPANY SHALL, OR SHALL CAUSE THE APPLICABLE LOAN PARTY
TO, CAUSE THE PROMPT CONTAINMENT AND REMOVAL OF SUCH HAZARDOUS SUBSTANCES AND
THE REMEDIATION OF SUCH REAL PROPERTY OR OTHER ASSETS AS NECESSARY TO COMPLY
WITH ALL ENVIRONMENTAL LAWS AND TO PRESERVE THE VALUE OF SUCH REAL PROPERTY OR
OTHER ASSETS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY
SHALL, AND SHALL CAUSE EACH OTHER LOAN PARTY TO, COMPLY WITH ANY FEDERAL OR
STATE JUDICIAL OR ADMINISTRATIVE ORDER REQUIRING THE PERFORMANCE AT ANY REAL
PROPERTY OF ANY LOAN PARTY OF ACTIVITIES IN RESPONSE TO THE RELEASE OR
THREATENED RELEASE OF A HAZARDOUS SUBSTANCE.  TO THE EXTENT THAT THE
TRANSPORTATION OF HAZARDOUS SUBSTANCES IS PERMITTED BY THIS AGREEMENT, THE
COMPANY SHALL, AND SHALL CAUSE ITS SUBSIDIARIES TO, DISPOSE OF SUCH HAZARDOUS
SUBSTANCES, OR OF ANY OTHER WASTES, ONLY AT LICENSED DISPOSAL FACILITIES
OPERATING IN COMPLIANCE WITH ENVIRONMENTAL LAWS.


 


10.9         FURTHER ASSURANCES.  TAKE, AND CAUSE EACH OTHER LOAN PARTY TO TAKE,
SUCH ACTIONS AS ARE NECESSARY OR AS THE ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS MAY REASONABLY REQUEST FROM TIME TO TIME TO ENSURE THAT THE OBLIGATIONS
OF EACH LOAN PARTY UNDER THE LOAN DOCUMENTS ARE SECURED BY SUBSTANTIALLY ALL OF
THE ASSETS OF THE COMPANY AND EACH DOMESTIC SUBSIDIARY (AS WELL AS ALL CAPITAL
SECURITIES OF EACH DOMESTIC SUBSIDIARY AND 65% OF ALL CAPITAL SECURITIES OF EACH
DIRECT FOREIGN SUBSIDIARY) AND GUARANTEED BY EACH DOMESTIC SUBSIDIARY
(INCLUDING, UPON THE ACQUISITION OR CREATION THEREOF, ANY SUBSIDIARY ACQUIRED OR
CREATED AFTER THE CLOSING DATE), IN EACH CASE AS THE ADMINISTRATIVE AGENT MAY
DETERMINE, INCLUDING (A) THE EXECUTION AND DELIVERY OF GUARANTIES, SECURITY
AGREEMENTS, PLEDGE AGREEMENTS, MORTGAGES, DEEDS OF TRUST, FINANCING STATEMENTS
AND OTHER DOCUMENTS, AND THE FILING OR RECORDING OF ANY OF THE FOREGOING AND
(B) THE DELIVERY OF CERTIFICATED SECURITIES AND OTHER COLLATERAL WITH RESPECT TO
WHICH PERFECTION IS OBTAINED BY POSSESSION.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, THE INACTIVE SUBSIDIARIES SHALL NOT BE REQUIRED TO
BECOME LOAN PARTIES OR GUARANTORS SO LONG AS THE INACTIVE SUBSIDIARIES CONTINUE
TO BE DORMANT COMPANIES WITHOUT BUSINESS OPERATIONS AND SUCH INACTIVE
SUBSIDIARIES ARE DISSOLVED BY APRIL 16, 2010, IT BEING AGREED THAT ON THE
EARLIER OF SUCH DATE OR THE DATE ON WHICH ANY OF THE INACTIVE SUBSIDIARIES
COMMENCES BUSINESS OPERATIONS, THE INACTIVE SUBSIDIARIES SHALL BE REQUIRED TO
BECOME LOAN PARTIES AND GUARANTORS AND EXECUTE ALL REQUIRED DOCUMENTATION IN
CONNECTION THEREWITH.


 


10.10       DEPOSIT ACCOUNTS.  UNLESS THE ADMINISTRATIVE AGENT OTHERWISE
CONSENTS IN WRITING, THE LOAN PARTIES SHALL MAINTAIN, WITHIN SIXTY (60) DAYS OF
THE CLOSING DATE, ALL OF THEIR DEPOSIT AND SECURITIES ACCOUNTS WITH THE
ADMINISTRATIVE AGENT; PROVIDED THAT THE LOAN PARTIES MAY MAINTAIN A MAXIMUM
AGGREGATE BALANCE OF $400,000 IN LOCAL DEPOSITORY ACCOUNTS, EXCEPT THAT THE
ACCOUNTS WITH ANY SINGLE INSTITUTION SHALL NOT EXCEED A MAXIMUM AGGREGATE
BALANCE OF $75,000, IT BEING AGREED THAT EACH OF THE COMPANY AND THE
SUBSIDIARIES WILL, UPON THE ADMINISTRATIVE AGENT’S REQUEST, USE COMMERCIALLY
REASONABLE EFFORTS TO CAUSE THE LOCAL DEPOSITORY INSTITUTIONS TO ENTER INTO
ACCOUNT CONTROL AGREEMENTS IN FAVOR OF THE ADMINISTRATIVE AGENT (EACH SUCH
ACCOUNT CONTROL AGREEMENT TO BE ON TERMS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT IN ALL RESPECTS).


 


10.11       INTEREST RATE PROTECTION.  ENTER INTO, NOT LATER THAN NINETY (90)
DAYS AFTER THE CLOSING DATE, A HEDGING AGREEMENT WITH A TERM OF AT LEAST THREE
(3) YEARS ON AN ISDA STANDARD FORM WITH ONE OR MORE LENDERS OR AFFILIATES
THEREOF OR WITH COUNTERPARTIES REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT
TO HEDGE THE INTEREST RATE WITH RESPECT TO NOT LESS THAN 50% OF THE

 

49

--------------------------------------------------------------------------------



 


PRINCIPAL AMOUNT OF THE TERM LOAN IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


10.12       ROCKY MOUNTAIN TRANSACTION.  THE COMPANY SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO CONSUMMATE THE ROCKY MOUNTAIN TRANSACTION WITHIN ONE
HUNDRED TWENTY (120) DAYS OF THE CLOSING DATE (A) ON SUBSTANTIALLY THE TERMS SET
FORTH IN THE LETTER OF INTENT PREVIOUSLY PROVIDED TO THE ADMINISTRATIVE AGENT
REGARDING THE ROCKY MOUNTAIN TRANSACTION OR (B) ON TERMS CONSENTED TO BY THE
REQUIRED LENDERS IN THE EVENT THE FINAL TERMS OF THE ROCKY MOUNTAIN TRANSACTION
ARE MATERIALLY DIFFERENT FROM THE TERMS IN THE LETTER OF INTENT.  THE PROCEEDS
OF THE ROCKY MOUNTAIN TRANSACTION (NET OF THE REASONABLE COSTS AND EXPENSES
INCURRED BY THE COMPANY OR ROCKY MOUNTAIN IN CONNECTION WITH SUCH TRANSACTION)
SHALL BE USED TO PREPAY THE TERM LOAN ON THE TERMS SET FORTH IN SECTION 6.2.2
AND 6.3.1.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ON OR
PRIOR TO DECEMBER 31, 2009, EITHER THE ROCKY MOUNTAIN TRANSACTION SHALL HAVE
BEEN CONSUMMATED AS PROVIDED ABOVE OR THE COMPANY SHALL HAVE PROVIDED TO THE
LENDERS A DETAILED PLAN OF LIQUIDATION REGARDING ROCKY MOUNTAIN, WHICH PLAN
SHALL BE REASONABLY ACCEPTABLE TO THE REQUIRED LENDERS.


 


SECTION 11          NEGATIVE COVENANTS

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full (other
than any Obligation arising solely from any Bank Product Agreement or contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) and all Letters of Credit have been terminated or Cash Collateralized,
the Company agrees that, unless at any time the Required Lenders shall otherwise
expressly consent in writing, it will:


 


11.1         DEBT.  NOT, AND NOT PERMIT ANY OTHER LOAN PARTY TO, INCUR, PERMIT
TO REMAIN OUTSTANDING, ASSUME OR IN ANY WAY BECOME COMMITTED FOR DEBT, EXCEPT
(I) DEBT INCURRED HEREUNDER OR TO ANY LENDER OR THE ADMINISTRATIVE AGENT,
(II) DEBT EXISTING ON THE DATE OF THIS AGREEMENT AND SHOWN IN THE DRAFT 2008
FINANCIAL STATEMENTS (OTHER THAN THE DEBT TO BE REPAID) DELIVERED TO THE
ADMINISTRATIVE AGENT PRIOR TO THE DATE HEREOF, (III) DEBT EXISTING ON THE DATE
HEREOF AS LISTED IN SCHEDULE 11.1 HERETO, (IV) DEBT WITH RESPECT TO WHICH THE
REQUIRED LENDERS HAVE GIVEN THE COMPANY PRIOR WRITTEN CONSENT; AND (V) DEBT IN
THE AGGREGATE AMOUNT NOT GREATER THAN $500,000 AT ANY TIME.


 


11.2         LIENS.  NOT, AND NOT PERMIT ANY OTHER LOAN PARTY TO, CREATE, SUFFER
OR PERMIT TO EXIST ANY LIEN OF ANY KIND OR NATURE UPON ANY OF THEIR ASSETS NOW
OR HEREAFTER OWNED OR ACQUIRED, OR ACQUIRE OR AGREE TO ACQUIRE ANY PROPERTY OR
ASSETS OF ANY CHARACTER UNDER ANY CONDITIONAL SALE AGREEMENT OR OTHER TITLE
RETENTION AGREEMENT; NOTWITHSTANDING THE FOREGOING, PERMITTED LIENS ARE
PERMITTED HEREUNDER.


 


11.3         INTENTIONALLY OMITTED.


 


11.4         RESTRICTED PAYMENTS.  NOT, AND NOT PERMIT ANY OTHER LOAN PARTY TO,
(A) MAKE ANY DISTRIBUTION TO ANY HOLDERS OF ITS CAPITAL SECURITIES, (B) PURCHASE
OR REDEEM ANY OF ITS CAPITAL SECURITIES, (C) PAY ANY MANAGEMENT FEES OR SIMILAR
FEES TO ANY OF ITS EQUITYHOLDERS OR ANY AFFILIATE THEREOF, (D) MAKE ANY
REDEMPTION, PREPAYMENT, DEFEASANCE, REPURCHASE OR ANY OTHER

 

50

--------------------------------------------------------------------------------



 


PAYMENT IN RESPECT OF ANY SUBORDINATED DEBT OR (E) SET ASIDE FUNDS FOR ANY OF
THE FOREGOING.  NOTWITHSTANDING THE FOREGOING, (I) ANY SUBSIDIARY MAY PAY
DIVIDENDS OR MAKE OTHER DISTRIBUTIONS TO THE COMPANY OR TO A DOMESTIC
WHOLLY-OWNED SUBSIDIARY; (II) THE COMPANY MAY MAKE REGULARLY SCHEDULED PAYMENTS
OF INTEREST IN RESPECT OF SUBORDINATED DEBT TO THE EXTENT PERMITTED UNDER THE
SUBORDINATION PROVISIONS THEREOF; AND (III) FROM AND AFTER THE DATE OF THIS
AGREEMENT, THE COMPANY MAY PURCHASE ITS OUTSTANDING CAPITAL SECURITIES SO LONG
AS (A) NO EVENT OF DEFAULT EXISTS AS OF THE DATE OF ANY PROPOSED PURCHASE, AND
(B) THE TOTAL OF ALL SUCH PURCHASES FROM JUNE 30, 2005 (BOTH PRIOR TO AND AFTER
GIVING EFFECT TO THE CONTEMPLATED PURCHASE) SHALL NOT EXCEED $1,438,000 IN THE
AGGREGATE.


 


11.5         MERGERS, CONSOLIDATIONS, SALES.  NOT, AND NOT PERMIT ANY OTHER LOAN
PARTY TO, (A) BE A PARTY TO ANY MERGER OR CONSOLIDATION, OR PURCHASE OR
OTHERWISE ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR ANY CAPITAL
SECURITIES OF ANY CLASS OF, OR ANY PARTNERSHIP OR JOINT VENTURE INTEREST IN, ANY
OTHER PERSON, (B) SELL, TRANSFER, CONVEY OR LEASE ALL OR ANY SUBSTANTIAL PART OF
ITS ASSETS OR CAPITAL SECURITIES (INCLUDING THE SALE OF CAPITAL SECURITIES OF
ANY SUBSIDIARY) EXCEPT FOR SALES OF INVENTORY IN THE ORDINARY COURSE OF
BUSINESS, OR (C) SELL OR ASSIGN WITH OR WITHOUT RECOURSE ANY RECEIVABLES, EXCEPT
FOR (I) ANY SUCH MERGER, CONSOLIDATION, SALE, TRANSFER, CONVEYANCE, LEASE OR
ASSIGNMENT OF OR BY ANY WHOLLY-OWNED SUBSIDIARY INTO THE COMPANY OR INTO ANY
OTHER DOMESTIC WHOLLY-OWNED SUBSIDIARY; (II) ANY SUCH PURCHASE OR OTHER
ACQUISITION BY THE COMPANY OR ANY DOMESTIC WHOLLY-OWNED SUBSIDIARY OF THE ASSETS
OR CAPITAL SECURITIES OF ANY WHOLLY-OWNED SUBSIDIARY; AND (III) SALES AND
DISPOSITIONS OF ASSETS (EXCLUDING THE CAPITAL SECURITIES OF SUBSIDIARIES) FOR AT
LEAST FAIR MARKET VALUE (AS DETERMINED BY THE BOARD OF DIRECTORS OF THE COMPANY)
SO LONG AS THE NET BOOK VALUE OF ALL ASSETS SOLD OR OTHERWISE DISPOSED OF IN ANY
FISCAL YEAR DOES NOT EXCEED $3,000,000 (EXCLUDING THE ROCKY MOUNTAIN
TRANSACTION).  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
ROCKY MOUNTAIN TRANSACTION SHALL BE A PERMITTED TRANSACTION UNDER THIS AGREEMENT
(TO THE EXTENT SUCH TRANSACTION SATISFIES THE TERMS OF SECTION 10.12 HEREOF) AND
THIS SECTION 11.5 SHALL NOT APPLY TO THE ROCKY MOUNTAIN TRANSACTION.


 


11.6         MODIFICATION OF ORGANIZATIONAL DOCUMENTS.  NOT PERMIT THE CHARTER,
BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF ANY LOAN PARTY TO BE AMENDED OR
MODIFIED IN ANY WAY WHICH COULD REASONABLY BE EXPECTED TO MATERIALLY ADVERSELY
AFFECT THE INTERESTS OF THE LENDERS; NOT CHANGE, OR ALLOW ANY LOAN PARTY TO
CHANGE, ITS STATE OF INCORPORATION OR ITS ORGANIZATIONAL FORM UNLESS SUCH LOAN
PARTY GIVES THE ADMINISTRATIVE AGENT NINETY (90) DAYS’ PRIOR WRITTEN NOTICE;
PROVIDED, HOWEVER, THAT THE RESTRICTIONS CONTAINED IN THIS SECTION 11.6 SHALL
NOT APPLY TO THE INACTIVE SUBSIDIARIES SO LONG AS THE INACTIVE SUBSIDIARIES
REMAIN INACTIVE COMPANIES WITH NO BUSINESS OPERATIONS OR MATERIAL ASSETS.


 


11.7         TRANSACTIONS WITH AFFILIATES.  NOT, AND NOT PERMIT ANY OTHER LOAN
PARTY TO, ENTER INTO, OR CAUSE, SUFFER OR PERMIT TO EXIST ANY TRANSACTION,
ARRANGEMENT OR CONTRACT WITH ANY OF ITS OTHER AFFILIATES (OTHER THAN THE LOAN
PARTIES) WHICH IS ON TERMS WHICH ARE LESS FAVORABLE THAN ARE OBTAINABLE FROM ANY
PERSON WHICH IS NOT ONE OF ITS AFFILIATES.


 


11.8         UNCONDITIONAL PURCHASE OBLIGATIONS.  NOT, AND NOT PERMIT ANY OTHER
LOAN PARTY TO, ENTER INTO OR BE A PARTY TO ANY CONTRACT FOR THE PURCHASE OF
MATERIALS, SUPPLIES OR OTHER PROPERTY OR SERVICES IF SUCH CONTRACT REQUIRES THAT
PAYMENT BE MADE BY IT REGARDLESS OF WHETHER DELIVERY IS EVER MADE OF SUCH
MATERIALS, SUPPLIES OR OTHER PROPERTY OR SERVICES.

 

51

--------------------------------------------------------------------------------



 


11.9         INCONSISTENT AGREEMENTS.  NOT, AND NOT PERMIT ANY OTHER LOAN PARTY
TO, ENTER INTO ANY AGREEMENT CONTAINING ANY PROVISION WHICH WOULD (A) BE
VIOLATED OR BREACHED BY ANY BORROWING BY THE COMPANY HEREUNDER OR BY THE
PERFORMANCE BY ANY LOAN PARTY OF ANY OF ITS OBLIGATIONS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, (B) PROHIBIT ANY LOAN PARTY FROM GRANTING TO THE
ADMINISTRATIVE AGENT AND THE LENDERS, A LIEN ON ANY OF ITS ASSETS OR (C) CREATE
OR PERMIT TO EXIST OR BECOME EFFECTIVE ANY ENCUMBRANCE OR RESTRICTION ON THE
ABILITY OF ANY SUBSIDIARY TO (I) PAY DIVIDENDS OR MAKE OTHER DISTRIBUTIONS TO
THE COMPANY OR ANY OTHER SUBSIDIARY, OR PAY ANY DEBT OWED TO THE COMPANY OR ANY
OTHER SUBSIDIARY, (II) MAKE LOANS OR ADVANCES TO ANY LOAN PARTY OR
(III) TRANSFER ANY OF ITS ASSETS OR PROPERTIES TO ANY LOAN PARTY, OTHER THAN
(A) CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING TO
THE SALE OF ALL OR A SUBSTANTIAL PART OF THE ASSETS OF ANY SUBSIDIARY PENDING
SUCH SALE, PROVIDED THAT SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE
SUBSIDIARY TO BE SOLD AND SUCH SALE IS PERMITTED HEREUNDER (B) RESTRICTIONS OR
CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO PURCHASE MONEY DEBT, CAPITAL
LEASES AND OTHER SECURED DEBT PERMITTED BY THIS AGREEMENT IF SUCH RESTRICTIONS
OR CONDITIONS APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH DEBT AND
(C) CUSTOMARY PROVISIONS IN LEASES AND OTHER CONTRACTS RESTRICTING THE
ASSIGNMENT THEREOF.


 


11.10       BUSINESS ACTIVITIES; ISSUANCE OF EQUITY.  NOT, AND NOT PERMIT ANY
OTHER LOAN PARTY TO, ENGAGE IN ANY LINE OF BUSINESS OTHER THAN THE BUSINESSES
ENGAGED IN ON THE DATE HEREOF AND BUSINESSES REASONABLY RELATED THERETO.  NOT,
AND NOT PERMIT ANY OTHER LOAN PARTY TO, ISSUE ANY CAPITAL SECURITIES OTHER THAN
(A) ANY ISSUANCE OF SHARES OF THE COMPANY’S COMMON CAPITAL SECURITIES PURSUANT
TO ANY EMPLOYEE OR DIRECTOR OPTION PROGRAM, BENEFIT PLAN OR COMPENSATION PROGRAM
OR (B) ANY ISSUANCE BY A SUBSIDIARY TO THE COMPANY OR ANOTHER SUBSIDIARY IN
ACCORDANCE WITH SECTION 11.4.


 


11.11       INVESTMENTS.  NOT, AND NOT PERMIT ANY OTHER LOAN PARTY TO, MAKE OR
PERMIT TO EXIST ANY INVESTMENT IN ANY OTHER PERSON, EXCEPT THE FOLLOWING:

 

(A)           CONTRIBUTIONS BY THE COMPANY TO THE CAPITAL OF ANY WHOLLY-OWNED
SUBSIDIARY, OR BY ANY SUBSIDIARY TO THE CAPITAL OF ANY OTHER DOMESTIC
WHOLLY-OWNED SUBSIDIARY, SO LONG AS THE RECIPIENT OF ANY SUCH CAPITAL
CONTRIBUTION HAS GUARANTEED THE OBLIGATIONS AND SUCH GUARANTY IS SECURED BY A
PLEDGE OF ALL OF ITS CAPITAL SECURITIES AND SUBSTANTIALLY ALL OF ITS REAL AND
PERSONAL PROPERTY, IN EACH CASE IN ACCORDANCE WITH SECTION 11.10;

 

(B)           INVESTMENTS CONSTITUTING DEBT PERMITTED BY SECTION 11.1;

 

(C)           CONTINGENT LIABILITIES CONSTITUTING DEBT PERMITTED BY SECTION 11.1
OR LIENS PERMITTED BY SECTION 11.2;

 

(D)           CASH EQUIVALENT INVESTMENTS;

 

(E)           BANK DEPOSITS IN THE ORDINARY COURSE OF BUSINESS, PROVIDED THAT,
COMMENCING SIXTY (60) DAYS AFTER THE CLOSING DATE, THE AGGREGATE AMOUNT OF ALL
SUCH DEPOSITS WHICH ARE MAINTAINED WITH ANY BANK OTHER THAN A LENDER SHALL NOT
AT ANY TIME EXCEED THE AMOUNTS DESCRIBED IN SECTION 10.10 HEREOF;

 

52

--------------------------------------------------------------------------------


 

(F)            INVESTMENTS IN SECURITIES OF ACCOUNT DEBTORS RECEIVED PURSUANT TO
ANY PLAN OF REORGANIZATION OR SIMILAR ARRANGEMENT UPON THE BANKRUPTCY OR
INSOLVENCY OF SUCH ACCOUNT DEBTORS;

 

(G)           INVESTMENTS LISTED ON SCHEDULE 11.11 AS OF THE CLOSING DATE;

 

(H)           EXTENSIONS OF CREDIT UPON CUSTOMARY TERMS TO THEIR CUSTOMERS IN
THE ORDINARY COURSE OF THEIR BUSINESS; AND

 

(I)            EXTENSIONS OF CREDIT TO OFFICERS AND EMPLOYEES IN ACCORDANCE WITH
POLICIES IN EFFECT ON THE DATE OF THIS AGREEMENT TO THE EXTENT THE
ADMINISTRATIVE AGENT HAS RECEIVED A WRITTEN COPY OF SUCH POLICY;

 

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (b),
(c), (g), (h) or (i) of this Section 11.11 shall be permitted to be made if,
immediately before or after giving effect thereto, any Event of Default or
Unmatured Event of Default exists.


 


11.12       RESTRICTION OF AMENDMENTS TO CERTAIN DOCUMENTS.   NOT, AND NOT
PERMIT ANY OTHER LOAN PARTY TO, MAKE OR AGREE TO ANY AMENDMENT TO OR
MODIFICATION OF, OR WAIVE ANY OF ITS RIGHTS UNDER (A) ANY AGREEMENT OR
INSTRUMENT GOVERNING ANY SUBORDINATED DEBT WHICH WOULD (I) HAVE THE EFFECT OF
(X) PROVIDING FOR EARLIER PAYMENT IN RESPECT OF PRINCIPAL OR REDEMPTIONS OR
OTHERWISE, (Y) REQUIRING COLLATERAL OR GUARANTEES TO SECURE ANY SUBORDINATED
DEBT OR (Z) INCREASING THE INTEREST RATE PAYABLE WITH RESPECT TO ANY
SUBORDINATED DEBT OR (II) OTHERWISE ADVERSELY AFFECT THE INTEREST OF THE LENDERS
IN ANY MATERIAL RESPECT, OR (B) THE MINING ROYALTY AGREEMENT WITHOUT PROMPT
NOTICE THEREOF TO THE ADMINISTRATIVE AGENT (SUCH NOTICE TO INCLUDE A DESCRIPTION
OF THE AMENDMENT, MODIFICATION OR WAIVER).


 


11.13       FINANCIAL COVENANTS.


 


11.13.1            MINIMUM ADJUSTED EBITDA.  NOT PERMIT ADJUSTED EBITDA FOR ANY
COMPUTATION PERIOD TO BE LESS THAN THE APPLICABLE AMOUNT SET FORTH BELOW FOR
SUCH COMPUTATION PERIOD:

 

Computation
Period Ending

 

Adjusted EBITDA

 

 

 

 

 

June 30, 2009

 

$

7,500,000

 

 

 

 

 

September 30, 2009

 

$

8,150,000

 

 

 

 

 

December 31, 2009 and each Fiscal Quarter end thereafter

 

$

6,500,000

 

 

53

--------------------------------------------------------------------------------


 


11.13.2            MINIMUM FIXED CHARGE COVERAGE RATIO.  NOT PERMIT THE FIXED
CHARGE COVERAGE RATIO FOR ANY COMPUTATION PERIOD TO BE LESS THAN 1.30 TO 1.00
FOR SUCH COMPUTATION PERIOD.


 


11.13.3            MINIMUM TANGIBLE NET WORTH.  NOT PERMIT TANGIBLE NET WORTH AS
OF THE LAST DAY OF ANY COMPUTATION PERIOD TO BE LESS THAN $32,000,000 (PROVIDED
THAT THE REQUIRED AMOUNT OF TANGIBLE NET WORTH SHALL INCREASE (BUT NOT DECREASE)
EACH FISCAL YEAR, COMMENCING WITH FISCAL YEAR 2010, BY AN AMOUNT EQUAL TO FIFTY
PERCENT (50%) OF THE CONSOLIDATED NET INCOME FOR THE IMMEDIATELY PRECEDING
FISCAL YEAR.


 


11.13.4            MAXIMUM ADJUSTED TOTAL CASH FLOW LEVERAGE.  NOT PERMIT THE
ADJUSTED TOTAL CASH FLOW LEVERAGE AS OF THE LAST DAY OF ANY COMPUTATION PERIOD
TO EXCEED THE APPLICABLE RATIO SET FORTH BELOW FOR SUCH COMPUTATION PERIOD:

 

Computation
Period Ending

 

Adjusted Total Cash
Flow Leverage Ratio

 

 

 

 

 

June 30, 2009

 

2.75 to 1.00

 

 

 

 

 

September 30, 2009 and December 31, 2009

 

2.25 to 1.00

 

 

 

 

 

March 31, 2010 and June 30, 2010

 

2.75 to 1.00

 

 

 

 

 

September 30, 2010

 

2.50 to 1.00

 

 

 

 

 

December 31, 2010

 

2.00 to 1.00

 

 

 

 

 

March 31, 2011 and June 30, 2011

 

2.50 to 1.00

 

 

 

 

 

September 30, 2011

 

2.25 to 1.00

 

 

 

 

 

December 31, 2011

 

1.75 to 1.00

 

 

 

 

 

March 31, 2012 and each Fiscal Quarter end thereafter

 

2.25 to 1.00

 

 


11.13.5            CAPITAL EXPENDITURES.  NOT PERMIT THE AGGREGATE AMOUNT OF ALL
CAPITAL EXPENDITURES MADE BY THE LOAN PARTIES IN ANY FISCAL YEAR TO EXCEED
$3,500,000.


 


SECTION 12                             EFFECTIVENESS; CONDITIONS OF LENDING,
ETC.

 

The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:


 


12.1         INITIAL CREDIT EXTENSION.  THE OBLIGATION OF THE LENDERS TO MAKE
THE INITIAL LOANS AND THE OBLIGATION OF THE ISSUING LENDER TO ISSUE ITS INITIAL
LETTER OF CREDIT (WHICHEVER FIRST

 

54

--------------------------------------------------------------------------------



 


OCCURS) IS, IN ADDITION TO THE CONDITIONS PRECEDENT SPECIFIED IN SECTION 12.2,
SUBJECT TO THE CONDITIONS PRECEDENT THAT (A) ALL DEBT TO BE REPAID HAS BEEN (OR
CONCURRENTLY WITH THE INITIAL BORROWING WILL BE) PAID IN FULL, AND THAT ALL
AGREEMENTS AND INSTRUMENTS GOVERNING THE DEBT TO BE REPAID AND THAT ALL LIENS
SECURING SUCH DEBT TO BE REPAID HAVE BEEN (OR CONCURRENTLY WITH THE INITIAL
BORROWING WILL BE) TERMINATED AND (B) THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED ALL OF THE FOLLOWING, EACH DULY EXECUTED AND DATED THE CLOSING DATE (OR
SUCH EARLIER DATE AS SHALL BE SATISFACTORY TO THE ADMINISTRATIVE AGENT), IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (AND THE DATE ON WHICH
ALL SUCH CONDITIONS PRECEDENT HAVE BEEN SATISFIED OR WAIVED IN WRITING BY THE
ADMINISTRATIVE AGENT AND THE LENDERS IS CALLED THE “CLOSING DATE”):


 


12.1.1      NOTES.  A REVOLVING LOAN NOTE AND TERM LOAN NOTE FOR EACH LENDER.


 


12.1.2      AUTHORIZATION DOCUMENTS.  FOR EACH LOAN PARTY, SUCH PERSON’S
(A) CHARTER (OR SIMILAR FORMATION DOCUMENT), CERTIFIED BY THE APPROPRIATE
GOVERNMENTAL AUTHORITY; (B) GOOD STANDING CERTIFICATES IN ITS STATE OF
INCORPORATION AND IN EACH OTHER STATE REQUESTED BY THE ADMINISTRATIVE AGENT;
(C) BYLAWS; (D) RESOLUTIONS OF ITS BOARD OF DIRECTORS APPROVING AND AUTHORIZING
SUCH PERSON’S EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH
IT IS PARTY AND THE TRANSACTIONS CONTEMPLATED THEREBY; AND (E) SIGNATURE AND
INCUMBENCY CERTIFICATES OF ITS OFFICERS EXECUTING ANY OF THE LOAN DOCUMENTS (IT
BEING UNDERSTOOD THAT THE ADMINISTRATIVE AGENT AND EACH LENDER MAY CONCLUSIVELY
RELY ON EACH SUCH CERTIFICATE UNTIL FORMALLY ADVISED BY A LIKE CERTIFICATE OF
ANY CHANGES THEREIN), ALL CERTIFIED BY ITS SECRETARY OR AN ASSISTANT SECRETARY
(OR SIMILAR OFFICER) AS BEING IN FULL FORCE AND EFFECT WITHOUT MODIFICATION.


 


12.1.3      CONSENTS, ETC.  CERTIFIED COPIES OF ALL DOCUMENTS EVIDENCING ANY
NECESSARY CORPORATE ACTION, CONSENTS AND GOVERNMENTAL APPROVALS (IF ANY)
REQUIRED FOR THE EXECUTION, DELIVERY AND PERFORMANCE BY THE LOAN PARTIES OF THE
DOCUMENTS REFERRED TO IN THIS SECTION 12.


 


12.1.4      BORROWING REQUEST AND LETTER OF DIRECTION.  A BORROWING REQUEST AND
LETTER OF DIRECTION CONTAINING FUNDS FLOW INFORMATION WITH RESPECT TO THE
PROCEEDS OF THE LOANS ON THE CLOSING DATE.


 


12.1.5      GUARANTY AND COLLATERAL AGREEMENT.  A COUNTERPART OF THE GUARANTY
AND COLLATERAL AGREEMENT EXECUTED BY EACH LOAN PARTY, TOGETHER WITH ALL
INSTRUMENTS, TRANSFER POWERS AND OTHER ITEMS REQUIRED TO BE DELIVERED IN
CONNECTION THEREWITH.


 


12.1.6      PERFECTION CERTIFICATE.  A PERFECTION CERTIFICATE COMPLETED AND
EXECUTED BY EACH LOAN PARTY.


 


12.1.7      MORTGAGES.  WITH RESPECT TO EACH MORTGAGED PROPERTY, A DULY EXECUTED
MORTGAGE PROVIDING FOR A FULLY PERFECTED LIEN, IN FAVOR OF THE ADMINISTRATIVE
AGENT, IN ALL RIGHT, TITLE AND INTEREST OF THE COMPANY OR THE APPLICABLE
SUBSIDIARY IN SUCH REAL PROPERTY.


 


12.1.8      WILLIAMS FURNACE MORTGAGED PROPERTY.  WITH RESPECT TO THE MORTGAGED
PROPERTY OWNED BY WILLIAMS FURNACE, THE FOLLOWING ADDITIONAL ITEMS SHALL BE
PROVIDED OR PERMITTED:

 

55

--------------------------------------------------------------------------------


 

(A)           AN ALTA LOAN TITLE INSURANCE POLICY, ISSUED BY AN INSURER
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, INSURING THE ADMINISTRATIVE AGENT’S
FIRST PRIORITY LIEN ON SUCH REAL PROPERTY AND CONTAINING SUCH ENDORSEMENTS AS
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE (IT BEING UNDERSTOOD THAT THE
AMOUNT OF COVERAGE, EXCEPTIONS TO COVERAGE AND STATUS OF TITLE SET FORTH IN SUCH
POLICY SHALL BE ACCEPTABLE TO THE ADMINISTRATIVE AGENT, WHICH TITLE INSURANCE
SHALL INITIALLY BE IN THE AMOUNT OF $5,000,000, PROVIDED THAT THE AMOUNT OF SUCH
TITLE INSURANCE MAY BE INCREASED BY THE ADMINISTRATIVE AGENT AFTER THE CLOSING
DATE AT THE EXPENSE OF THE COMPANY TO AN AMOUNT EQUAL TO THE WILLIAMS FURNACE
VALUATION TO THE EXTENT THE WILLIAMS FURNACE VALUATION EXCEEDS $5,000,000);

 

(B)           COPIES OF ALL DOCUMENTS OF RECORD CONCERNING SUCH REAL PROPERTY AS
SHOWN ON THE COMMITMENT FOR THE ALTA LOAN TITLE INSURANCE POLICY REFERRED TO
ABOVE;

 

(C)           ORIGINAL OR CERTIFIED COPIES OF ALL INSURANCE POLICIES REQUIRED TO
BE MAINTAINED WITH RESPECT TO SUCH REAL PROPERTY BY THIS AGREEMENT, THE
APPLICABLE MORTGAGE OR ANY OTHER LOAN DOCUMENT (OR, IN EACH CASE, A CERTIFICATE
OF INSURANCE WITH RESPECT TO SUCH INSURANCE POLICIES REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT);

 

(D)           A SURVEY CERTIFIED TO THE ADMINISTRATIVE AGENT MEETING SUCH
STANDARDS AS THE ADMINISTRATIVE AGENT MAY REASONABLY ESTABLISH AND OTHERWISE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT (PROVIDED THAT IF THE SURVEY
IS NOT AVAILABLE ON THE CLOSING DATE WITH RESPECT TO SUCH MORTGAGED PROPERTY,
THE COMPANY WILL CAUSE WILLIAMS FURNACE TO DELIVER A SURVEY FOR SUCH MORTGAGED
PROPERTY WITHIN SIXTY (60) DAYS OF THE CLOSING DATE AND THE TITLE INSURANCE
POLICY SHALL BE BROUGHT FORWARD AND UPDATED ACCORDINGLY);

 

(E)           A PHASE II ENVIRONMENTAL SITE ASSESSMENT IN RESPECT OF SUCH
MORTGAGED PROPERTY, WHICH ASSESSMENT SHALL BE PERFORMED AFTER THE CLOSING DATE
(PROVIDED THAT (I) THE COMPANY SHALL PERMIT THE ADMINISTRATIVE AGENT AND ITS
CONSULTANTS AND AGENTS TO PERFORM THE PHASE II ENVIRONMENTAL SITE ASSESSMENT ON
SUCH MORTGAGED PROPERTY, (II) THE COMPANY SHALL CAUSE WILLIAMS FURNACE TO
PROVIDE FULL ACCESS TO THE APPLICABLE REAL PROPERTY AND ALL APPLICABLE
INFORMATION FOR PURPOSES OF SUCH ASSESSMENT, (III) THE COMPANY SHALL CAUSE
WILLIAMS FURNACE TO PROVIDE ALL ASSISTANCE REASONABLY REQUIRED TO PERFORM AND
COMPLETE SUCH ASSESSMENT, AND (IV) ALL COSTS AND EXPENSES RELATED THERETO SHALL
BE THE SOLE RESPONSIBILITY OF THE COMPANY);

 

(F)            FLOOD INSURANCE POLICY CONCERNING SUCH REAL PROPERTY, IF REQUIRED
BY THE FLOOD DISASTER PROTECTION ACT OF 1973; AND

 

(G)           AN APPRAISAL, PREPARED BY AN INDEPENDENT APPRAISER ENGAGED
DIRECTLY BY THE ADMINISTRATIVE AGENT, OF SUCH PARCEL OF REAL PROPERTY OR
INTEREST IN REAL PROPERTY.

 

In addition to the foregoing, (i) in the case of any leased real property, a
Collateral Access Agreement from the landlord of such property waiving any
landlord’s Lien in respect of personal property kept at the premises subject to
such lease and permitting access to the location by the Administrative Agent and
its agents and containing such other terms and provisions as may be required by
the Administrative Agent (to the extent that any Collateral Access

 

56

--------------------------------------------------------------------------------


 

Agreement is not delivered on the Closing Date and the Administrative Agent
elects to waive the delivery of such Collateral Access Agreement as a closing
condition, the Company and the applicable Subsidiaries shall have forty-five
(45) days after the Closing Date to deliver a Collateral Access Agreement for
each leased location listed on Schedule 9.17 hereof where a material amount of
Collateral is located or historically has been located, it being agreed that the
failure to provide a reasonably acceptable Collateral Access Agreement for all
such leased locations within such forty-five (45) day period shall result in an
Event of Default), and (ii) in the case of all real property owned by any Loan
Party that will not be subject to a Mortgage, a title search showing all Liens
affecting such real property within forty-five (45) days of the Closing Date (to
the extent such title search results are not reasonably acceptable to the
Administrative Agent, the Company shall make commercially reasonable efforts to
remove any encumbrances or other exceptions to title within forty-five (45) days
of written request from the Administrative Agent, and if such encumbrances or
other title exceptions are not removed or otherwise waived by Administrative
Agent in writing within such time period, such failure shall result in an Event
of Default).  All real property owned by any Loan Party that will not be subject
to a Mortgage will be subject to the negative pledge set forth in the Guaranty
and Collateral Agreement.


 


12.1.9      DRAFT 2008 FINANCIAL STATEMENTS.   THE COMPANY SHALL HAVE DELIVERED
TO THE ADMINISTRATIVE AGENT THE DRAFT 2008 FINANCIAL STATEMENTS, ALONG WITH A
CERTIFICATE FROM A SENIOR OFFICER STATING THAT THERE WILL BE NO MATERIAL CHANGES
(TO THE EXTENT ADVERSE TO ANY LOAN PARTY) TO THE FINAL 2008 FINANCIAL
STATEMENTS, EACH OF WHICH SHALL BE SATISFACTORY TO THE ADMINISTRATIVE AGENT IN
FORM AND SUBSTANCE.


 

12.1.10    Opinions of Counsel.  Opinions of counsel for each Loan Party,
including local counsel in respect of each Mortgage, in each case in form and
substance satisfactory to the Administrative Agent.


 

12.1.11    Insurance.  Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that the
Administrative Agent has been named as a lender’s loss payee and an additional
insured on all related insurance policies.


 

12.1.12    Intentionally Omitted.


 

12.1.13    Payment of Fees.  Evidence of payment by the Company of all accrued
and unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of the Administrative Agent to
the extent invoiced prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by the Administrative
Agent through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Company and the
Administrative Agent).

 

12.1.14    Solvency Certificate.  A Solvency Certificate executed by a Senior
Officer of the Company.

 

57

--------------------------------------------------------------------------------


 

12.1.15    Material Adverse Change.  The Administrative Agent shall be satisfied
that since December 31, 2008 there has been no material adverse change in the
business, assets, liabilities, properties, condition (financial or otherwise) or
results of operations of the Loan Parties taken as a whole.


 

12.1.16    Field Audit Report.  A field exam report prepared by an auditor
engaged by the Administrative Agent.

 

12.1.17    Search Results; Lien Terminations.  Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Closing Date,
listing all effective financing statements which name any Loan Party (under
their present names and any previous names) as debtors, together with (a) copies
of such financing statements, (b) payoff letters evidencing repayment in full of
all Debt to be Repaid, the termination of all agreements relating thereto and
the release of all Liens granted in connection therewith, with Uniform
Commercial Code or other appropriate termination statements and documents
effective to evidence the foregoing (other than Liens permitted by Section 11.2)
and (c) such other Uniform Commercial Code termination statements as the
Administrative Agent may reasonably request.

 

12.1.18    Filings, Registrations and Recordings.  The Administrative Agent
shall have received each document (including Uniform Commercial Code financing
statements) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected Lien on the collateral described therein, prior to any
other Liens (subject only to Liens permitted pursuant to Section 11.2), in
proper form for filing, registration or recording.

 

12.1.19    Borrowing Base Certificate.  A Borrowing Base Certificate dated as of
the Closing Date.

 

12.1.20    Closing Certificate.  A certificate executed by an officer of the
Company on behalf of the Company certifying the matters set forth in
Section 12.2.1 as of the Closing Date.

 

12.1.21    Other.  Such other documents as the Administrative Agent or any
Lender may reasonably request.


 


12.2                           CONDITIONS.  THE OBLIGATION (A) OF EACH LENDER TO
MAKE EACH LOAN AND (B) OF THE ISSUING LENDER TO ISSUE EACH LETTER OF CREDIT IS
SUBJECT TO THE FOLLOWING FURTHER CONDITIONS PRECEDENT THAT:


 

12.2.1      Compliance with Warranties, No Default, etc.  Both before and after
giving effect to any borrowing and the issuance of any Letter of Credit, the
following statements shall be true and correct:

 

(a)           the representations and warranties of each Loan Party set forth in
this Agreement and the other Loan Documents shall be true and correct in all
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier

 

58

--------------------------------------------------------------------------------


 

DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND
CORRECT AS OF SUCH EARLIER DATE); AND

 

(B)           NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT SHALL HAVE THEN
OCCURRED AND BE CONTINUING.

 

Each request by the Company for the making of a Loan or the issuance of a Letter
of Credit shall be deemed to constitute a representation and warranty by the
Company that the conditions precedent set forth in this Section 12.2.1 are
satisfied at the time of the making of such Loan or the issuance of such Letter
of Credit.


 


SECTION 13                             EVENTS OF DEFAULT AND THEIR EFFECT.


 


13.1                           EVENTS OF DEFAULT.  EACH OF THE FOLLOWING
SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THIS AGREEMENT:


 


13.1.1      NON-PAYMENT OF THE LOANS, ETC.  THE COMPANY OR ANY OTHER LOAN PARTY
SHALL FAIL TO MAKE ANY PAYMENT OF PRINCIPAL OR INTEREST WHEN AND AS DUE; OR, IN
THE CASE OF ANY OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT, THE COMPANY OR ANY OTHER LOAN PARTY SHALL FAIL TO MAKE SUCH PAYMENT
WITHIN FIVE (5) DAYS OF THE DUE DATE THEREOF.


 


13.1.2      CROSS-DEFAULT.  THERE SHALL OCCUR ANY DEFAULT OR EVENT OF DEFAULT,
OR ANY EVENT WHICH MIGHT BECOME SUCH WITH NOTICE OR THE PASSAGE OF TIME OR BOTH,
OR ANY SIMILAR EVENT, OR ANY EVENT WHICH REQUIRES THE PREPAYMENT OF BORROWED
MONEY OR THE ACCELERATION OF THE MATURITY THEREOF, UNDER THE TERMS OF ANY
EVIDENCE OF INDEBTEDNESS OR OTHER AGREEMENT ISSUED OR ASSUMED OR ENTERED INTO BY
THE COMPANY OR ANY OTHER LOAN PARTY OR UNDER THE TERMS OF ANY INDENTURE,
AGREEMENT OR INSTRUMENT UNDER WHICH ANY SUCH EVIDENCE OF INDEBTEDNESS OR OTHER
AGREEMENT IS ISSUED, ASSUMED, SECURED OR GUARANTEED, AND SUCH EVENT SHALL
CONTINUE BEYOND ANY APPLICABLE PERIOD OF GRACE.


 


13.1.3      BANKRUPTCY, INSOLVENCY, ETC.  ANY LOAN PARTY BECOMES INSOLVENT OR
GENERALLY FAILS TO PAY, OR ADMITS IN WRITING ITS INABILITY OR REFUSAL TO PAY,
DEBTS AS THEY BECOME DUE; OR ANY LOAN PARTY APPLIES FOR, CONSENTS TO, OR
ACQUIESCES IN THE APPOINTMENT OF A TRUSTEE, RECEIVER OR OTHER CUSTODIAN FOR SUCH
LOAN PARTY OR ANY PROPERTY THEREOF, OR MAKES A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS; OR, IN THE ABSENCE OF SUCH APPLICATION, CONSENT OR
ACQUIESCENCE, A TRUSTEE, RECEIVER OR OTHER CUSTODIAN IS APPOINTED FOR ANY LOAN
PARTY OR FOR A SUBSTANTIAL PART OF THE PROPERTY OF ANY THEREOF AND IS NOT
DISCHARGED WITHIN 60 DAYS; OR ANY BANKRUPTCY, REORGANIZATION, DEBT ARRANGEMENT,
OR OTHER CASE OR PROCEEDING UNDER ANY BANKRUPTCY OR INSOLVENCY LAW, OR ANY
DISSOLUTION OR LIQUIDATION PROCEEDING, IS COMMENCED IN RESPECT OF ANY LOAN
PARTY, AND IF SUCH CASE OR PROCEEDING IS NOT COMMENCED BY SUCH LOAN PARTY, IT IS
CONSENTED TO OR ACQUIESCED IN BY SUCH LOAN PARTY, OR REMAINS FOR 60 DAYS
UNDISMISSED; OR ANY LOAN PARTY TAKES ANY ACTION TO AUTHORIZE, OR IN FURTHERANCE
OF, ANY OF THE FOREGOING.


 


13.1.4      NON-COMPLIANCE WITH LOAN DOCUMENTS.  (A) FAILURE BY ANY LOAN PARTY
TO COMPLY WITH OR TO PERFORM ANY COVENANT SET FORTH IN SECTION 9.4 (SOLELY AS
SUCH SECTION RELATES TO THE DELIVERY OF THE FINAL 2008 FINANCIAL STATEMENTS),
SECTIONS 10.1.5, 10.3(B) 

 

59

--------------------------------------------------------------------------------



 


(SOLELY AS SUCH SECTION RELATES TO THE MAINTENANCE OF INSURANCE AT ALL TIMES),
10.5, 10.10 OR 10.12, SECTION 11 OR SECTION 12.1.8(D) OR (E); OR (B) FAILURE BY
ANY LOAN PARTY TO COMPLY WITH OR TO PERFORM ANY OTHER PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (AND NOT CONSTITUTING AN EVENT OF DEFAULT
UNDER ANY OTHER PROVISION OF THIS SECTION 13) AND CONTINUANCE OF SUCH FAILURE
DESCRIBED IN THIS CLAUSE (B) FOR 30 DAYS.


 


13.1.5      REPRESENTATIONS; WARRANTIES.  ANY REPRESENTATION OR WARRANTY MADE BY
ANY LOAN PARTY HEREIN OR ANY OTHER LOAN DOCUMENT IS BREACHED OR IS FALSE OR
MISLEADING IN ANY MATERIAL RESPECT, OR ANY SCHEDULE, CERTIFICATE, FINANCIAL
STATEMENT, REPORT, NOTICE OR OTHER WRITING FURNISHED BY ANY LOAN PARTY TO THE
ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION HEREWITH IS FALSE OR MISLEADING
IN ANY MATERIAL RESPECT ON THE DATE AS OF WHICH THE FACTS THEREIN SET FORTH ARE
STATED OR CERTIFIED.


 


13.1.6      PENSION PLANS.  (A) ANY PERSON INSTITUTES STEPS TO TERMINATE A
PENSION PLAN IF AS A RESULT OF SUCH TERMINATION THE COMPANY OR ANY MEMBER OF THE
CONTROLLED GROUP COULD BE REQUIRED TO MAKE A CONTRIBUTION TO SUCH PENSION PLAN,
OR COULD INCUR A LIABILITY OR OBLIGATION TO SUCH PENSION PLAN, IN EXCESS OF
$500,000; (B) A CONTRIBUTION FAILURE OCCURS WITH RESPECT TO ANY PENSION PLAN
SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF ERISA; (C) THE
UNFUNDED LIABILITY EXCEEDS TWENTY PERCENT OF THE TOTAL PLAN LIABILITY, OR
(D) THERE SHALL OCCUR ANY WITHDRAWAL OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER
PENSION PLAN AND THE WITHDRAWAL LIABILITY (WITHOUT UNACCRUED INTEREST) TO
MULTIEMPLOYER PENSION PLANS AS A RESULT OF SUCH WITHDRAWAL (INCLUDING ANY
OUTSTANDING WITHDRAWAL LIABILITY THAT THE COMPANY OR ANY MEMBER OF THE
CONTROLLED GROUP HAVE INCURRED ON THE DATE OF SUCH WITHDRAWAL) EXCEEDS $500,000.


 

13.1.7                                          Litigation.  Any suit, action or
other proceeding (judicial or administrative) commenced against the Company or
any other Loan Party, or with respect to any assets of the Company or any other
Loan Party, shall threaten to have a material and adverse effect on the future
operations of the Company or any other Loan Party; or a final judgment or
settlement shall be entered in, or agreed to in respect of, any such suit,
action or proceeding and said final judgment or settlement would have a Material
Adverse Effect on the Company and the other Loan Parties taken as a whole, it
being agreed that any final judgment or settlement (either individually or
collectively with all other judgments and settlements) in excess of $250,000
shall be deemed to have a Material Adverse Effect (provided that any amounts
covered by insurance shall not be included in such aggregate amount so long as
the insurance company has acknowledged coverage in writing).


 

13.1.8                                          Invalidity of Collateral
Documents, etc.  Any Collateral Document shall cease to be in full force and
effect; or any Loan Party (or any Person by, through or on behalf of any Loan
Party) shall contest in any manner the validity, binding nature or
enforceability of any Collateral Document.

 

13.1.9                                          Invalidity of Subordination
Provisions, etc.  Any subordination provision in any document or instrument
governing Subordinated Debt (if any), or any subordination provision in any
guaranty by any Subsidiary of any Subordinated Debt, shall cease to be in full
force and effect, or any Loan Party or any other Person (including the holder of
any

 

60

--------------------------------------------------------------------------------



 


APPLICABLE SUBORDINATED DEBT) SHALL CONTEST IN ANY MANNER THE VALIDITY, BINDING
NATURE OR ENFORCEABILITY OF ANY SUCH PROVISION.


 


13.1.10            CHANGE OF CONTROL.  A CHANGE OF CONTROL SHALL OCCUR.


 


13.1.11            MATERIAL ADVERSE EFFECT. THE OCCURRENCE OF ANY EVENT HAVING A
MATERIAL ADVERSE EFFECT.


 


13.2                           EFFECT OF EVENT OF DEFAULT.  IF ANY EVENT OF
DEFAULT DESCRIBED IN SECTION 13.1.3 SHALL OCCUR IN RESPECT OF THE COMPANY, THE
COMMITMENTS SHALL IMMEDIATELY TERMINATE AND THE LOANS AND ALL OTHER OBLIGATIONS
HEREUNDER SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND THE COMPANY SHALL BECOME
IMMEDIATELY OBLIGATED TO CASH COLLATERALIZE ALL LETTERS OF CREDIT, ALL WITHOUT
PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY KIND; AND, IF ANY OTHER EVENT OF
DEFAULT SHALL OCCUR AND BE CONTINUING, THE ADMINISTRATIVE AGENT MAY (AND, UPON
THE WRITTEN REQUEST OF THE REQUIRED LENDERS SHALL) DECLARE THE COMMITMENTS TO BE
TERMINATED IN WHOLE OR IN PART AND/OR DECLARE ALL OR ANY PART OF THE LOANS AND
ALL OTHER OBLIGATIONS HEREUNDER TO BE DUE AND PAYABLE AND/OR DEMAND THAT THE
COMPANY IMMEDIATELY CASH COLLATERALIZE ALL OR ANY LETTERS OF CREDIT, WHEREUPON
THE COMMITMENTS SHALL IMMEDIATELY TERMINATE (OR BE REDUCED, AS APPLICABLE)
AND/OR THE LOANS AND OTHER OBLIGATIONS HEREUNDER SHALL BECOME IMMEDIATELY DUE
AND PAYABLE (IN WHOLE OR IN PART, AS APPLICABLE) AND/OR THE COMPANY SHALL
IMMEDIATELY BECOME OBLIGATED TO CASH COLLATERALIZE THE LETTERS OF CREDIT (ALL OR
ANY, AS APPLICABLE), ALL WITHOUT PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY
KIND.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY ADVISE THE COMPANY OF ANY SUCH
DECLARATION, BUT FAILURE TO DO SO SHALL NOT IMPAIR THE EFFECT OF SUCH
DECLARATION.  ANY CASH COLLATERAL DELIVERED HEREUNDER SHALL BE HELD BY THE
ADMINISTRATIVE AGENT (WITHOUT LIABILITY FOR INTEREST THEREON) AND APPLIED TO THE
OBLIGATIONS ARISING IN CONNECTION WITH ANY DRAWING UNDER A LETTER OF CREDIT. 
AFTER THE EXPIRATION OR TERMINATION OF ALL LETTERS OF CREDIT, SUCH CASH
COLLATERAL SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO ANY REMAINING
OBLIGATIONS HEREUNDER AND ANY EXCESS SHALL BE DELIVERED TO THE COMPANY OR AS A
COURT OF COMPETENT JURISDICTION MAY ELECT.


 


SECTION 14                             THE AGENT.


 


14.1                           APPOINTMENT AND AUTHORIZATION.  EACH LENDER
HEREBY IRREVOCABLY (SUBJECT TO SECTION 14.10) APPOINTS, DESIGNATES AND
AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE
PROVISIONS OF THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND TO EXERCISE SUCH
POWERS AND PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO IT BY THE TERMS OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TOGETHER WITH SUCH POWERS AS ARE
REASONABLY INCIDENTAL THERETO.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY
CONTAINED ELSEWHERE IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, THE
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY EXCEPT THOSE
EXPRESSLY SET FORTH HEREIN, NOR SHALL THE ADMINISTRATIVE AGENT HAVE OR BE DEEMED
TO HAVE ANY FIDUCIARY RELATIONSHIP WITH ANY LENDER OR PARTICIPANT, AND NO
IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR
LIABILITIES SHALL BE READ INTO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
OTHERWISE EXIST AGAINST THE ADMINISTRATIVE AGENT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING SENTENCE, THE USE OF THE TERM “AGENT” HEREIN AND IN
OTHER LOAN DOCUMENTS WITH REFERENCE TO THE ADMINISTRATIVE AGENT IS NOT INTENDED
TO CONNOTE ANY FIDUCIARY OR OTHER IMPLIED (OR EXPRESS) OBLIGATIONS ARISING UNDER
AGENCY DOCTRINE OF ANY APPLICABLE LAW. 

 

61

--------------------------------------------------------------------------------



 


INSTEAD, SUCH TERM IS USED MERELY AS A MATTER OF MARKET CUSTOM, AND IS INTENDED
TO CREATE OR REFLECT ONLY AN ADMINISTRATIVE RELATIONSHIP BETWEEN INDEPENDENT
CONTRACTING PARTIES.


 


14.2         ISSUING LENDER.  THE ISSUING LENDER SHALL ACT ON BEHALF OF THE
LENDERS (ACCORDING TO THEIR PRO RATA SHARES) WITH RESPECT TO ANY LETTERS OF
CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED THEREWITH.  THE ISSUING LENDER
SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (A) PROVIDED TO THE ADMINISTRATIVE
AGENT IN THIS SECTION 14 WITH RESPECT TO ANY ACTS TAKEN OR OMISSIONS SUFFERED BY
THE ISSUING LENDER IN CONNECTION WITH LETTERS OF CREDIT ISSUED BY IT OR PROPOSED
TO BE ISSUED BY IT AND THE APPLICATIONS AND AGREEMENTS FOR LETTERS OF CREDIT
PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE
AGENT”, AS USED IN THIS SECTION 14, INCLUDED THE ISSUING LENDER WITH RESPECT TO
SUCH ACTS OR OMISSIONS AND (B) AS ADDITIONALLY PROVIDED IN THIS AGREEMENT WITH
RESPECT TO THE ISSUING LENDER.


 


14.3         DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT MAY EXECUTE ANY OF
ITS DUTIES UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY OR THROUGH AGENTS,
EMPLOYEES OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO ADVICE OF COUNSEL AND
OTHER CONSULTANTS OR EXPERTS CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES. 
THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR
MISCONDUCT OF ANY AGENT OR ATTORNEY-IN-FACT THAT IT SELECTS IN THE ABSENCE OF
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


14.4         EXCULPATION OF ADMINISTRATIVE AGENT.  NONE OF THE ADMINISTRATIVE
AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS SHALL (A) BE
LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (EXCEPT TO THE EXTENT RESULTING FROM ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION WITH ITS DUTIES EXPRESSLY SET
FORTH HEREIN AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION), OR (B) BE RESPONSIBLE IN ANY MANNER TO ANY LENDER OR
PARTICIPANT FOR ANY RECITAL, STATEMENT, REPRESENTATION OR WARRANTY MADE BY ANY
LOAN PARTY OR AFFILIATE OF THE COMPANY, OR ANY OFFICER THEREOF, CONTAINED IN
THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, OR IN ANY CERTIFICATE, REPORT,
STATEMENT OR OTHER DOCUMENT REFERRED TO OR PROVIDED FOR IN, OR RECEIVED BY THE
ADMINISTRATIVE AGENT UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR THE VALIDITY, EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR
SUFFICIENCY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OR THE CREATION,
PERFECTION OR PRIORITY OF ANY LIEN OR SECURITY INTEREST THEREIN), OR FOR ANY
FAILURE OF THE COMPANY OR ANY OTHER PARTY TO ANY LOAN DOCUMENT TO PERFORM ITS
OBLIGATIONS HEREUNDER OR THEREUNDER.  THE ADMINISTRATIVE AGENT SHALL NOT BE
UNDER ANY OBLIGATION TO ANY LENDER TO ASCERTAIN OR TO INQUIRE AS TO THE
OBSERVANCE OR PERFORMANCE OF ANY OF THE AGREEMENTS CONTAINED IN, OR CONDITIONS
OF, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR TO INSPECT THE PROPERTIES,
BOOKS OR RECORDS OF THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES OR
AFFILIATES.


 


14.5         RELIANCE BY ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL
BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY WRITING,
COMMUNICATION, SIGNATURE, RESOLUTION, REPRESENTATION, NOTICE, CONSENT,
CERTIFICATE, ELECTRONIC MAIL MESSAGE, AFFIDAVIT, LETTER, TELEGRAM, FACSIMILE,
TELEX OR TELEPHONE MESSAGE, STATEMENT OR OTHER DOCUMENT OR CONVERSATION BELIEVED
BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE
PROPER PERSON OR PERSONS, AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL
(INCLUDING COUNSEL TO THE COMPANY), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL BE FULLY
JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER

 

62

--------------------------------------------------------------------------------



 


THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST RECEIVE SUCH
ADVICE OR CONCURRENCE OF THE REQUIRED LENDERS AS IT DEEMS APPROPRIATE AND, IF IT
SO REQUESTS, CONFIRMATION FROM THE LENDERS OF THEIR OBLIGATION TO INDEMNIFY THE
ADMINISTRATIVE AGENT AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE
INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.  THE
ADMINISTRATIVE AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN
REFRAINING FROM ACTING, UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN
ACCORDANCE WITH A REQUEST OR CONSENT OF THE REQUIRED LENDERS AND SUCH REQUEST
AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON
EACH LENDER.  FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE CONDITIONS
SPECIFIED IN SECTION 12, EACH LENDER THAT HAS SIGNED THIS AGREEMENT SHALL BE
DEEMED TO HAVE CONSENTED TO, APPROVED OR ACCEPTED OR TO BE SATISFIED WITH, EACH
DOCUMENT OR OTHER MATTER REQUIRED THEREUNDER TO BE CONSENTED TO OR APPROVED BY
OR ACCEPTABLE OR SATISFACTORY TO A LENDER UNLESS THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED WRITTEN NOTICE FROM SUCH LENDER PRIOR TO THE PROPOSED CLOSING DATE
SPECIFYING ITS OBJECTION THERETO.


 


14.6         NOTICE OF DEFAULT.  THE ADMINISTRATIVE AGENT SHALL NOT BE DEEMED TO
HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY EVENT OF DEFAULT OR UNMATURED
EVENT OF DEFAULT EXCEPT WITH RESPECT TO DEFAULTS IN THE PAYMENT OF PRINCIPAL,
INTEREST AND FEES REQUIRED TO BE PAID TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE LENDERS, UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
WRITTEN NOTICE FROM A LENDER OR THE COMPANY REFERRING TO THIS AGREEMENT,
DESCRIBING SUCH EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT AND STATING THAT
SUCH NOTICE IS A “NOTICE OF DEFAULT”.  THE ADMINISTRATIVE AGENT WILL NOTIFY THE
LENDERS OF ITS RECEIPT OF ANY SUCH NOTICE.  THE ADMINISTRATIVE AGENT SHALL TAKE
SUCH ACTION WITH RESPECT TO SUCH EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT
AS MAY BE REQUESTED BY THE REQUIRED LENDERS IN ACCORDANCE WITH SECTION 13;
PROVIDED THAT UNLESS AND UNTIL THE ADMINISTRATIVE AGENT HAS RECEIVED ANY SUCH
REQUEST, THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH
ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH EVENT OF
DEFAULT OR UNMATURED EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE OR IN THE BEST
INTEREST OF THE LENDERS.


 


14.7         CREDIT DECISION.  EACH LENDER ACKNOWLEDGES THAT THE ADMINISTRATIVE
AGENT HAS NOT MADE ANY REPRESENTATION OR WARRANTY TO IT, AND THAT NO ACT BY THE
ADMINISTRATIVE AGENT HEREAFTER TAKEN, INCLUDING ANY CONSENT AND ACCEPTANCE OF
ANY ASSIGNMENT OR REVIEW OF THE AFFAIRS OF THE LOAN PARTIES, SHALL BE DEEMED TO
CONSTITUTE ANY REPRESENTATION OR WARRANTY BY THE ADMINISTRATIVE AGENT TO ANY
LENDER AS TO ANY MATTER, INCLUDING WHETHER THE ADMINISTRATIVE AGENT HAS
DISCLOSED MATERIAL INFORMATION IN ITS POSSESSION.  EACH LENDER REPRESENTS TO THE
ADMINISTRATIVE AGENT THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS
DEEMED APPROPRIATE, MADE ITS OWN APPRAISAL OF AND INVESTIGATION INTO THE
BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION AND
CREDITWORTHINESS OF THE LOAN PARTIES, AND MADE ITS OWN DECISION TO ENTER INTO
THIS AGREEMENT AND TO EXTEND CREDIT TO THE COMPANY HEREUNDER.  EACH LENDER ALSO
REPRESENTS THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL
DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT ANALYSIS,
APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AND TO MAKE SUCH INVESTIGATIONS AS IT DEEMS NECESSARY
TO INFORM ITSELF AS TO THE BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL
AND OTHER CONDITION AND CREDITWORTHINESS OF THE COMPANY.  EXCEPT FOR NOTICES,
REPORTS AND OTHER DOCUMENTS EXPRESSLY HEREIN REQUIRED TO BE FURNISHED TO THE
LENDERS BY THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY
DUTY OR RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER

 

63

--------------------------------------------------------------------------------


 


INFORMATION CONCERNING THE BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL
OR OTHER CONDITION OR CREDITWORTHINESS OF THE COMPANY WHICH MAY COME INTO THE
POSSESSION OF THE ADMINISTRATIVE AGENT.


 


14.8         INDEMNIFICATION.  WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY ARE CONSUMMATED, EACH LENDER SHALL INDEMNIFY UPON DEMAND THE
ADMINISTRATIVE AGENT AND ITS DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS (TO THE
EXTENT NOT REIMBURSED BY OR ON BEHALF OF THE COMPANY AND WITHOUT LIMITING THE
OBLIGATION OF THE COMPANY TO DO SO), ACCORDING TO ITS APPLICABLE PRO RATA SHARE,
FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES (AS HEREINAFTER DEFINED);
PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PAYMENT TO ANY SUCH PERSON OF
ANY PORTION OF THE INDEMNIFIED LIABILITIES TO THE EXTENT DETERMINED BY A FINAL,
NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM THE APPLICABLE PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  NO
ACTION TAKEN IN ACCORDANCE WITH THE DIRECTIONS OF THE REQUIRED LENDERS SHALL BE
DEEMED TO CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT FOR PURPOSES OF THIS
SECTION.  WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER SHALL REIMBURSE THE
ADMINISTRATIVE AGENT UPON DEMAND FOR ITS RATABLE SHARE OF ANY COSTS OR
OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEY COSTS AND TAXES) INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR
ANY DOCUMENT CONTEMPLATED BY OR REFERRED TO HEREIN, TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH EXPENSES BY OR ON BEHALF OF THE
COMPANY.  THE UNDERTAKING IN THIS SECTION SHALL SURVIVE REPAYMENT OF THE LOANS,
CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT,
ANY FORECLOSURE UNDER, OR MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF
THE COLLATERAL DOCUMENTS, TERMINATION OF THIS AGREEMENT AND THE RESIGNATION OR
REPLACEMENT OF THE ADMINISTRATIVE AGENT.


 


14.9         ADMINISTRATIVE AGENT IN INDIVIDUAL CAPACITY.  PVBT AND ITS
AFFILIATES MAY MAKE LOANS TO, ISSUE LETTERS OF CREDIT FOR THE ACCOUNT OF, ACCEPT
DEPOSITS FROM, ACQUIRE EQUITY INTERESTS IN AND GENERALLY ENGAGE IN ANY KIND OF
BANKING, TRUST, FINANCIAL ADVISORY, UNDERWRITING OR OTHER BUSINESS WITH THE LOAN
PARTIES AND AFFILIATES AS THOUGH PVBT WERE NOT THE ADMINISTRATIVE AGENT
HEREUNDER AND WITHOUT NOTICE TO OR CONSENT OF ANY LENDER.  EACH LENDER
ACKNOWLEDGES THAT, PURSUANT TO SUCH ACTIVITIES, PVBT OR ITS AFFILIATES MAY
RECEIVE INFORMATION REGARDING THE COMPANY OR ITS AFFILIATES (INCLUDING
INFORMATION THAT MAY BE SUBJECT TO CONFIDENTIALITY OBLIGATIONS IN FAVOR OF THE
COMPANY OR SUCH AFFILIATE) AND ACKNOWLEDGE THAT THE ADMINISTRATIVE AGENT SHALL
BE UNDER NO OBLIGATION TO PROVIDE SUCH INFORMATION TO THEM.  WITH RESPECT TO
THEIR LOANS (IF ANY), PVBT AND ITS AFFILIATES SHALL HAVE THE SAME RIGHTS AND
POWERS UNDER THIS AGREEMENT AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS
THOUGH PVBT WERE NOT THE ADMINISTRATIVE AGENT, AND THE TERMS “LENDER” AND
“LENDERS” INCLUDE PVBT AND ITS AFFILIATES, TO THE EXTENT APPLICABLE, IN THEIR
INDIVIDUAL CAPACITIES.


 


14.10       SUCCESSOR ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY RESIGN
AS ADMINISTRATIVE AGENT UPON 30 DAYS’ NOTICE TO THE LENDERS.  IF THE
ADMINISTRATIVE AGENT RESIGNS UNDER THIS AGREEMENT, THE REQUIRED LENDERS SHALL,
WITH (SO LONG AS NO EVENT OF DEFAULT EXISTS) THE CONSENT OF THE COMPANY (WHICH
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), APPOINT FROM AMONG THE LENDERS A
SUCCESSOR AGENT FOR THE LENDERS.  IF NO SUCCESSOR AGENT IS APPOINTED PRIOR TO
THE EFFECTIVE DATE OF THE RESIGNATION OF THE ADMINISTRATIVE AGENT, THE
ADMINISTRATIVE AGENT MAY

 

64

--------------------------------------------------------------------------------



 


APPOINT, AFTER CONSULTING WITH THE LENDERS AND THE COMPANY, A SUCCESSOR AGENT
FROM AMONG THE LENDERS.  UPON THE ACCEPTANCE OF ITS APPOINTMENT AS SUCCESSOR
AGENT HEREUNDER, SUCH SUCCESSOR AGENT SHALL SUCCEED TO ALL THE RIGHTS, POWERS
AND DUTIES OF THE RETIRING ADMINISTRATIVE AGENT AND THE TERM “ADMINISTRATIVE
AGENT” SHALL MEAN SUCH SUCCESSOR AGENT, AND THE RETIRING ADMINISTRATIVE AGENT’S
APPOINTMENT, POWERS AND DUTIES AS ADMINISTRATIVE AGENT SHALL BE TERMINATED.
AFTER ANY RETIRING ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AS
ADMINISTRATIVE AGENT, THE PROVISIONS OF THIS SECTION 14 AND SECTIONS 15.5 AND
15.17 SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN
BY IT WHILE IT WAS ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.  IF NO SUCCESSOR
AGENT HAS ACCEPTED APPOINTMENT AS ADMINISTRATIVE AGENT BY THE DATE WHICH IS 30
DAYS FOLLOWING A RETIRING ADMINISTRATIVE AGENT’S NOTICE OF RESIGNATION, THE
RETIRING ADMINISTRATIVE AGENT’S RESIGNATION SHALL NEVERTHELESS THEREUPON BECOME
EFFECTIVE AND THE LENDERS SHALL PERFORM ALL OF THE DUTIES OF THE ADMINISTRATIVE
AGENT HEREUNDER UNTIL SUCH TIME, IF ANY, AS THE REQUIRED LENDERS APPOINT A
SUCCESSOR AGENT AS PROVIDED FOR ABOVE.


 


14.11       COLLATERAL MATTERS.  THE LENDERS IRREVOCABLY AUTHORIZE THE
ADMINISTRATIVE AGENT, AT ITS OPTION AND IN ITS DISCRETION, (A) TO RELEASE ANY
LIEN GRANTED TO OR HELD BY THE ADMINISTRATIVE AGENT UNDER ANY COLLATERAL
DOCUMENT (I) UPON TERMINATION OF THE COMMITMENTS AND PAYMENT IN FULL OF ALL
LOANS AND ALL OTHER OBLIGATIONS OF THE COMPANY HEREUNDER (OTHER THAN ANY
OBLIGATION ARISING SOLELY FROM ANY BANK PRODUCT AGREEMENT OR CONTINGENT
INDEMNIFICATION OBLIGATIONS TO THE EXTENT NO CLAIM GIVING RISE THERETO HAS BEEN
ASSERTED) AND THE EXPIRATION OR TERMINATION OF ALL LETTERS OF CREDIT (OR CASH
COLLATERALIZATION OF ALL SUCH LETTERS OF CREDIT); (II) CONSTITUTING PROPERTY
SOLD OR TO BE SOLD OR DISPOSED OF AS PART OF OR IN CONNECTION WITH ANY
DISPOSITION PERMITTED HEREUNDER; OR (III) SUBJECT TO SECTION 15.1, IF APPROVED,
AUTHORIZED OR RATIFIED IN WRITING BY THE REQUIRED LENDERS; OR (B) TO SUBORDINATE
ITS INTEREST IN ANY COLLATERAL TO ANY HOLDER OF A LIEN ON SUCH COLLATERAL WHICH
IS PERMITTED BY SECTION 11.2  (IT BEING UNDERSTOOD THAT THE ADMINISTRATIVE AGENT
MAY CONCLUSIVELY RELY ON A CERTIFICATE FROM THE COMPANY IN DETERMINING WHETHER
THE DEBT SECURED BY ANY SUCH LIEN IS PERMITTED BY SECTION 11.1).  UPON REQUEST
BY THE ADMINISTRATIVE AGENT AT ANY TIME, THE LENDERS WILL CONFIRM IN WRITING THE
ADMINISTRATIVE AGENT’S AUTHORITY TO RELEASE, OR SUBORDINATE ITS INTEREST IN,
PARTICULAR TYPES OR ITEMS OF COLLATERAL PURSUANT TO THIS SECTION 14.11.  EACH
LENDER HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO GIVE BLOCKAGE NOTICES IN
CONNECTION WITH ANY SUBORDINATED DEBT AT THE DIRECTION OF REQUIRED LENDERS AND
AGREES THAT IT WILL NOT ACT UNILATERALLY TO DELIVER SUCH NOTICES.


 


14.12       ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.  IN CASE OF THE
PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY, LIQUIDATION, BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER JUDICIAL
PROCEEDING RELATIVE TO ANY LOAN PARTY, THE ADMINISTRATIVE AGENT (IRRESPECTIVE OF
WHETHER THE PRINCIPAL OF ANY LOAN SHALL THEN BE DUE AND PAYABLE AS HEREIN
EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF WHETHER THE
ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON THE COMPANY) SHALL BE
ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE:


 

(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, AND ALL OTHER OBLIGATIONS
THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE NECESSARY
OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS AND THE ADMINISTRATIVE
AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES,
DISBURSEMENTS AND ADVANCES OF THE LENDERS AND THE ADMINISTRATIVE AGENT AND THEIR

 

65

--------------------------------------------------------------------------------


 

RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS AND THE
ADMINISTRATIVE AGENT UNDER SECTIONS 5, 15.5 AND 15.17) ALLOWED IN SUCH JUDICIAL
PROCEEDINGS; AND

 

(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.17.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 


SECTION 15          GENERAL.


 


15.1         WAIVER; AMENDMENTS.  NO DELAY ON THE PART OF THE ADMINISTRATIVE
AGENT OR ANY LENDER IN THE EXERCISE OF ANY RIGHT, POWER OR REMEDY SHALL OPERATE
AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE BY ANY OF THEM OF
ANY RIGHT, POWER OR REMEDY PRECLUDE OTHER OR FURTHER EXERCISE THEREOF, OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY.  NO AMENDMENT, MODIFICATION OR
WAIVER OF, OR CONSENT WITH RESPECT TO, ANY PROVISION OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN
WRITING AND ACKNOWLEDGED BY LENDERS HAVING AGGREGATE PRO RATA SHARES OF NOT LESS
THAN THE AGGREGATE PRO RATA SHARES EXPRESSLY DESIGNATED HEREIN WITH RESPECT
THERETO OR, IN THE ABSENCE OF SUCH DESIGNATION AS TO ANY PROVISION OF THIS
AGREEMENT, BY THE REQUIRED LENDERS, AND THEN ANY SUCH AMENDMENT, MODIFICATION,
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE FOR WHICH GIVEN.  NO AMENDMENT, MODIFICATION, WAIVER OR CONSENT
SHALL (A) EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN
CONSENT OF SUCH LENDER, (B) EXTEND THE DATE SCHEDULED FOR PAYMENT OF ANY
PRINCIPAL (EXCLUDING MANDATORY PREPAYMENTS) OF OR INTEREST ON THE LOANS OR ANY
FEES PAYABLE HEREUNDER WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY
AFFECTED THEREBY, (C) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN, THE RATE OF
INTEREST THEREON OR ANY FEES PAYABLE HEREUNDER, WITHOUT THE CONSENT OF EACH
LENDER DIRECTLY AFFECTED THEREBY (EXCEPT FOR PERIODIC ADJUSTMENTS OF INTEREST
RATES AND FEES RESULTING FROM A CHANGE IN THE APPLICABLE MARGIN AS PROVIDED FOR
IN THIS AGREEMENT); OR (D) RELEASE ANY PARTY FROM ITS OBLIGATIONS UNDER THE
GUARANTY AND COLLATERAL AGREEMENT OR ALL OR ANY SUBSTANTIAL PART OF THE
COLLATERAL GRANTED UNDER THE COLLATERAL DOCUMENTS, CHANGE THE DEFINITION OF
REQUIRED LENDERS, ANY PROVISION OF THIS SECTION 15.1 OR REDUCE THE AGGREGATE PRO
RATA SHARE REQUIRED TO EFFECT AN AMENDMENT, MODIFICATION, WAIVER OR CONSENT,
WITHOUT, IN EACH CASE, THE WRITTEN CONSENT OF ALL LENDERS.  NO PROVISION OF
SECTIONS 6.2.2 OR 6.3 WITH RESPECT TO THE TIMING OR APPLICATION OF MANDATORY
PREPAYMENTS OF THE LOANS SHALL BE AMENDED, MODIFIED OR WAIVED WITHOUT THE
CONSENT OF LENDERS HAVING A MAJORITY OF THE AGGREGATE PRO RATA SHARES OF THE
TERM LOANS AFFECTED

 

66

--------------------------------------------------------------------------------



 


THEREBY.  NO PROVISION OF SECTION 14 OR OTHER PROVISION OF THIS AGREEMENT
AFFECTING THE ADMINISTRATIVE AGENT IN ITS CAPACITY AS SUCH SHALL BE AMENDED,
MODIFIED OR WAIVED WITHOUT THE CONSENT OF THE ADMINISTRATIVE AGENT.  NO
PROVISION OF THIS AGREEMENT RELATING TO THE RIGHTS OR DUTIES OF THE ISSUING
LENDER IN ITS CAPACITY AS SUCH SHALL BE AMENDED, MODIFIED OR WAIVED WITHOUT THE
CONSENT OF THE ISSUING LENDER.


 


15.2         CONFIRMATIONS.  THE COMPANY AND EACH HOLDER OF A NOTE AGREE FROM
TIME TO TIME, UPON WRITTEN REQUEST RECEIVED BY IT FROM THE OTHER, TO CONFIRM TO
THE OTHER IN WRITING (WITH A COPY OF EACH SUCH CONFIRMATION TO THE
ADMINISTRATIVE AGENT) THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE LOANS THEN
OUTSTANDING UNDER SUCH NOTE.


 


15.3         NOTICES.  EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 2.2.2 AND 2.2.3,
ALL NOTICES HEREUNDER SHALL BE IN WRITING (INCLUDING FACSIMILE TRANSMISSION) AND
SHALL BE SENT TO THE APPLICABLE PARTY AT ITS ADDRESS SHOWN ON ANNEX B OR AT SUCH
OTHER ADDRESS AS SUCH PARTY MAY, BY WRITTEN NOTICE RECEIVED BY THE OTHER
PARTIES, HAVE DESIGNATED AS ITS ADDRESS FOR SUCH PURPOSE.  NOTICES SENT BY
FACSIMILE TRANSMISSION SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN SENT; NOTICES
SENT BY MAIL SHALL BE DEEMED TO HAVE BEEN GIVEN THREE BUSINESS DAYS AFTER THE
DATE WHEN SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID; AND NOTICES
SENT BY HAND DELIVERY OR OVERNIGHT COURIER SERVICE SHALL BE DEEMED TO HAVE BEEN
GIVEN WHEN RECEIVED.  FOR PURPOSES OF SECTIONS 2.2.2 AND 2.2.3, THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY ON TELEPHONIC INSTRUCTIONS FROM
ANY PERSON THAT THE ADMINISTRATIVE AGENT IN GOOD FAITH BELIEVES IS AN AUTHORIZED
OFFICER OR EMPLOYEE OF THE COMPANY, AND THE COMPANY SHALL HOLD THE
ADMINISTRATIVE AGENT AND EACH OTHER LENDER HARMLESS FROM ANY LOSS, COST OR
EXPENSE RESULTING FROM ANY SUCH RELIANCE.


 


15.4         COMPUTATIONS.  WHERE THE CHARACTER OR AMOUNT OF ANY ASSET OR
LIABILITY OR ITEM OF INCOME OR EXPENSE IS REQUIRED TO BE DETERMINED, OR ANY
CONSOLIDATION OR OTHER ACCOUNTING COMPUTATION IS REQUIRED TO BE MADE, FOR THE
PURPOSE OF THIS AGREEMENT, SUCH DETERMINATION OR CALCULATION SHALL, TO THE
EXTENT APPLICABLE AND EXCEPT AS OTHERWISE SPECIFIED IN THIS AGREEMENT, BE MADE
IN ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED; PROVIDED THAT IF THE COMPANY
NOTIFIES THE ADMINISTRATIVE AGENT THAT THE COMPANY WISHES TO AMEND ANY COVENANT
IN SECTIONS 10 OR 11.13 (OR ANY RELATED DEFINITION) TO ELIMINATE OR TO TAKE INTO
ACCOUNT THE EFFECT OF ANY CHANGE IN GAAP ON THE OPERATION OF SUCH COVENANT (OR
IF THE ADMINISTRATIVE AGENT NOTIFIES THE COMPANY THAT THE REQUIRED LENDERS WISH
TO AMEND SECTIONS 10 OR 11.13 (OR ANY RELATED DEFINITION) FOR SUCH PURPOSE),
THEN THE COMPANY’S COMPLIANCE WITH SUCH COVENANT SHALL BE DETERMINED ON THE
BASIS OF GAAP IN EFFECT IMMEDIATELY BEFORE THE RELEVANT CHANGE IN GAAP BECAME
EFFECTIVE, UNTIL EITHER SUCH NOTICE IS WITHDRAWN OR SUCH COVENANT (OR RELATED
DEFINITION) IS AMENDED IN A MANNER SATISFACTORY TO THE COMPANY AND THE REQUIRED
LENDERS.


 


15.5         COSTS, EXPENSES AND TAXES.  THE COMPANY AGREES TO PAY ON DEMAND ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT
(INCLUDING ATTORNEY COSTS AND ANY TAXES) IN CONNECTION WITH THE PREPARATION,
NEGOTIATION, EXECUTION, SYNDICATION, DELIVERY AND ADMINISTRATION (INCLUDING
PERFECTION AND PROTECTION OF ANY COLLATERAL AND THE COSTS OF INTRALINKS (OR
OTHER SIMILAR SERVICE), IF APPLICABLE) OF THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND ALL OTHER DOCUMENTS PROVIDED FOR HEREIN OR DELIVERED OR TO BE
DELIVERED HEREUNDER OR IN CONNECTION HEREWITH (INCLUDING ANY AMENDMENT,
SUPPLEMENT OR WAIVER TO ANY LOAN DOCUMENT), WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED, AND ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING ATTORNEY COSTS

 

67

--------------------------------------------------------------------------------



 


AND ANY TAXES) INCURRED BY THE ADMINISTRATIVE AGENT AND EACH LENDER AFTER AN
EVENT OF DEFAULT IN CONNECTION WITH THE COLLECTION OF THE OBLIGATIONS OR THE
ENFORCEMENT OF THIS AGREEMENT THE OTHER LOAN DOCUMENTS OR ANY SUCH OTHER
DOCUMENTS OR DURING ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT
THEREOF.  IN ADDITION, THE COMPANY AGREES TO PAY, AND TO HOLD THE ADMINISTRATIVE
AGENT AND THE LENDERS HARMLESS FROM ALL LIABILITY FOR, ANY FEES OF THE COMPANY’S
AUDITORS IN CONNECTION WITH ANY REASONABLE EXERCISE BY THE ADMINISTRATIVE AGENT
AND THE LENDERS OF THEIR RIGHTS PURSUANT TO SECTION 10.2.  ALL OBLIGATIONS
PROVIDED FOR IN THIS SECTION 15.5 SHALL SURVIVE REPAYMENT OF THE LOANS,
CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT
AND TERMINATION OF THIS AGREEMENT.


 


15.6         ASSIGNMENTS; PARTICIPATIONS.


 


15.6.1  ASSIGNMENTS.  (A)  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR MORE
PERSONS (ANY SUCH PERSON, AN “ASSIGNEE”) ALL OR ANY PORTION OF SUCH LENDER’S
LOANS AND COMMITMENTS, WITH THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT, THE ISSUING LENDER (FOR AN ASSIGNMENT OF THE REVOLVING LOANS AND THE
REVOLVING COMMITMENT) AND, SO LONG AS NO EVENT OF DEFAULT EXISTS, THE COMPANY
(WHICH CONSENTS SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED AND SHALL NOT BE
REQUIRED FOR AN ASSIGNMENT BY A LENDER TO A LENDER OR AN AFFILIATE OF A
LENDER).  EXCEPT AS THE ADMINISTRATIVE AGENT MAY OTHERWISE AGREE, ANY SUCH
ASSIGNMENT SHALL BE IN A MINIMUM AGGREGATE AMOUNT EQUAL TO $5,000,000 OR, IF
LESS, THE REMAINING COMMITMENT AND LOANS HELD BY THE ASSIGNING LENDER.  THE
COMPANY AND THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH THE INTERESTS SO
ASSIGNED TO AN ASSIGNEE UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AND
ACCEPTED AN EFFECTIVE ASSIGNMENT AGREEMENT IN SUBSTANTIALLY THE FORM OF
EXHIBIT D HERETO (AN “ASSIGNMENT AGREEMENT”) EXECUTED, DELIVERED AND FULLY
COMPLETED BY THE APPLICABLE PARTIES THERETO AND A PROCESSING FEE OF $3,500.  ANY
ATTEMPTED ASSIGNMENT BY A LENDER NOT MADE IN ACCORDANCE WITH THIS SECTION 15.6.1
SHALL BE TREATED AS THE SALE OF A PARTICIPATION UNDER SECTION 15.6.2.


 

(b)   From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder.  Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Company shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment plus the principal amount of the Assignee’s
Term Loan (and, as applicable, a Note in the principal amount of the Pro Rata
Share of the Revolving Commitment retained by the assigning Lender plus the
principal amount of the Term Loan retained by the assigning Lender).  Each such
Note shall be dated the effective date of such assignment.  Upon receipt by the
assigning Lender of such Note, the assigning Lender shall return to the Company
any prior Note held by it.

 

(c)   Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any

 

68

--------------------------------------------------------------------------------


 

pledge or assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 


15.6.2  PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME SELL TO ONE OR MORE PERSONS
PARTICIPATING INTERESTS IN ITS LOANS, COMMITMENTS OR OTHER INTERESTS HEREUNDER
(ANY SUCH PERSON, A “PARTICIPANT”).  IN THE EVENT OF A SALE BY A LENDER OF A
PARTICIPATING INTEREST TO A PARTICIPANT, (A) SUCH LENDER’S OBLIGATIONS HEREUNDER
SHALL REMAIN UNCHANGED FOR ALL PURPOSES, (B) THE COMPANY AND THE ADMINISTRATIVE
AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION
WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS HEREUNDER AND (C) ALL AMOUNTS PAYABLE
BY THE COMPANY SHALL BE DETERMINED AS IF SUCH LENDER HAD NOT SOLD SUCH
PARTICIPATION AND SHALL BE PAID DIRECTLY TO SUCH LENDER.  NO PARTICIPANT SHALL
HAVE ANY DIRECT OR INDIRECT VOTING RIGHTS HEREUNDER EXCEPT WITH RESPECT TO ANY
EVENT DESCRIBED IN SECTION 15.1 EXPRESSLY REQUIRING THE UNANIMOUS VOTE OF ALL
LENDERS OR, AS APPLICABLE, ALL AFFECTED LENDERS.  EACH LENDER AGREES TO
INCORPORATE THE REQUIREMENTS OF THE PRECEDING SENTENCE INTO EACH PARTICIPATION
AGREEMENT WHICH SUCH LENDER ENTERS INTO WITH ANY PARTICIPANT.  THE COMPANY
AGREES THAT IF AMOUNTS OUTSTANDING UNDER THIS AGREEMENT ARE DUE AND PAYABLE (AS
A RESULT OF ACCELERATION OR OTHERWISE), EACH PARTICIPANT SHALL BE DEEMED TO HAVE
THE RIGHT OF SET-OFF IN RESPECT OF ITS PARTICIPATING INTEREST IN AMOUNTS OWING
UNDER THIS AGREEMENT AND WITH RESPECT TO ANY LETTER OF CREDIT TO THE SAME EXTENT
AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING DIRECTLY TO IT AS A
LENDER UNDER THIS AGREEMENT; PROVIDED THAT SUCH RIGHT OF SET-OFF SHALL BE
SUBJECT TO THE OBLIGATION OF EACH PARTICIPANT TO SHARE WITH THE LENDERS, AND THE
LENDERS AGREE TO SHARE WITH EACH PARTICIPANT, AS PROVIDED IN SECTION 7.5.  THE
COMPANY ALSO AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF
SECTION 7.6 OR 8 AS IF IT WERE A LENDER (PROVIDED THAT ON THE DATE OF THE
PARTICIPATION NO PARTICIPANT SHALL BE ENTITLED TO ANY GREATER COMPENSATION
PURSUANT TO SECTION 7.6 OR 8 THAN WOULD HAVE BEEN PAID TO THE PARTICIPATING
LENDER ON SUCH DATE IF NO PARTICIPATION HAD BEEN SOLD AND THAT EACH PARTICIPANT
COMPLIES WITH SECTION 7.6(D) AS IF IT WERE AN ASSIGNEE).


 


15.7         REGISTER.  THE ADMINISTRATIVE AGENT SHALL MAINTAIN A COPY OF EACH
ASSIGNMENT AGREEMENT DELIVERED AND ACCEPTED BY IT AND REGISTER (THE “REGISTER”)
FOR THE RECORDATION OF NAMES AND ADDRESSES OF THE LENDERS AND THE COMMITMENT OF
EACH LENDER FROM TIME TO TIME AND WHETHER SUCH LENDER IS THE ORIGINAL LENDER OR
THE ASSIGNEE.  NO ASSIGNMENT SHALL BE EFFECTIVE UNLESS AND UNTIL THE ASSIGNMENT
AGREEMENT IS ACCEPTED AND REGISTERED IN THE REGISTER. ALL RECORDS OF TRANSFER OF
A LENDER’S INTEREST IN THE REGISTER SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR,
AS TO THE OWNERSHIP OF THE INTERESTS IN THE LOANS. THE ADMINISTRATIVE AGENT
SHALL NOT INCUR ANY LIABILITY OF ANY KIND WITH RESPECT TO ANY LENDER WITH
RESPECT TO THE MAINTENANCE OF THE REGISTER.


 

15.8         GOVERNING LAW.  THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES.

 

69

--------------------------------------------------------------------------------



 


15.9         CONFIDENTIALITY.  AS REQUIRED BY FEDERAL LAW AND THE ADMINISTRATIVE
AGENT’S POLICIES AND PRACTICES, THE ADMINISTRATIVE AGENT MAY NEED TO OBTAIN,
VERIFY, AND RECORD CERTAIN CUSTOMER IDENTIFICATION INFORMATION AND DOCUMENTATION
IN CONNECTION WITH OPENING OR MAINTAINING ACCOUNTS, OR ESTABLISHING OR
CONTINUING TO PROVIDE SERVICES.  THE ADMINISTRATIVE AGENT AND EACH LENDER AGREE
TO USE COMMERCIALLY REASONABLE EFFORTS (EQUIVALENT TO THE EFFORTS THE
ADMINISTRATIVE AGENT OR SUCH LENDER APPLIES TO MAINTAIN THE CONFIDENTIALITY OF
ITS OWN CONFIDENTIAL INFORMATION) TO MAINTAIN AS CONFIDENTIAL ALL INFORMATION
PROVIDED TO THEM BY ANY LOAN PARTY AND DESIGNATED AS CONFIDENTIAL, EXCEPT THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER MAY DISCLOSE SUCH INFORMATION (A) TO
PERSONS EMPLOYED OR ENGAGED BY THE ADMINISTRATIVE AGENT OR SUCH LENDER IN
EVALUATING, APPROVING, STRUCTURING OR ADMINISTERING THE LOANS AND THE
COMMITMENTS; (B) TO ANY ASSIGNEE OR PARTICIPANT OR POTENTIAL ASSIGNEE OR
PARTICIPANT THAT HAS AGREED TO COMPLY WITH THE COVENANT CONTAINED IN THIS
SECTION 15.9 (AND ANY SUCH ASSIGNEE OR PARTICIPANT OR POTENTIAL ASSIGNEE OR
PARTICIPANT MAY DISCLOSE SUCH INFORMATION TO PERSONS EMPLOYED OR ENGAGED BY THEM
AS DESCRIBED IN CLAUSE (A) ABOVE); (C) AS REQUIRED OR REQUESTED BY ANY FEDERAL
OR STATE REGULATORY AUTHORITY OR EXAMINER, OR ANY INSURANCE INDUSTRY
ASSOCIATION, OR AS REASONABLY BELIEVED BY THE ADMINISTRATIVE AGENT OR SUCH
LENDER TO BE COMPELLED BY ANY COURT DECREE, SUBPOENA OR LEGAL OR ADMINISTRATIVE
ORDER OR PROCESS; (D) AS, ON THE ADVICE OF THE ADMINISTRATIVE AGENT’S OR SUCH
LENDER’S COUNSEL, IS REQUIRED BY LAW; (E) IN CONNECTION WITH THE EXERCISE OF ANY
RIGHT OR REMEDY UNDER THE LOAN DOCUMENTS OR IN CONNECTION WITH ANY LITIGATION TO
WHICH THE ADMINISTRATIVE AGENT OR SUCH LENDER IS A PARTY; (F) TO ANY NATIONALLY
RECOGNIZED RATING AGENCY THAT REQUIRES ACCESS TO INFORMATION ABOUT A LENDER’S
INVESTMENT PORTFOLIO IN CONNECTION WITH RATINGS ISSUED WITH RESPECT TO SUCH
LENDER; (G) TO ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE ISSUING LENDER OR
ANY OTHER LENDER WHO MAY PROVIDE BANK PRODUCTS TO THE LOAN PARTIES; OR (H) THAT
CEASES TO BE CONFIDENTIAL THROUGH NO FAULT OF THE ADMINISTRATIVE AGENT OR ANY
LENDER.  NOTWITHSTANDING THE FOREGOING, THE COMPANY CONSENTS TO THE PUBLICATION
BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF A TOMBSTONE OR SIMILAR ADVERTISING
MATERIAL RELATING TO THE FINANCING TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AND THE ADMINISTRATIVE AGENT RESERVES THE RIGHT TO PROVIDE TO INDUSTRY TRADE
ORGANIZATIONS INFORMATION NECESSARY AND CUSTOMARY FOR INCLUSION IN LEAGUE TABLE
MEASUREMENTS.


 


15.10       SEVERABILITY.  WHENEVER POSSIBLE EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT.  ALL OBLIGATIONS OF THE
COMPANY AND RIGHTS OF THE ADMINISTRATIVE AGENT AND THE LENDERS EXPRESSED HEREIN
OR IN ANY OTHER LOAN DOCUMENT SHALL BE IN ADDITION TO AND NOT IN LIMITATION OF
THOSE PROVIDED BY APPLICABLE LAW.


 


15.11       NATURE OF REMEDIES.  ALL OBLIGATIONS OF THE COMPANY AND RIGHTS OF
THE ADMINISTRATIVE AGENT AND THE LENDERS EXPRESSED HEREIN OR IN ANY OTHER LOAN
DOCUMENT SHALL BE IN ADDITION TO AND NOT IN LIMITATION OF THOSE PROVIDED BY
APPLICABLE LAW.  NO FAILURE TO EXERCISE AND NO DELAY IN EXERCISING, ON THE PART
OF THE ADMINISTRATIVE AGENT OR ANY LENDER, ANY RIGHT, REMEDY, POWER OR PRIVILEGE
HEREUNDER, SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER
OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR
PRIVILEGE.

 

70

--------------------------------------------------------------------------------



 


15.12       ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES
HERETO AND SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS AND UNDERSTANDINGS
OF SUCH PERSONS, VERBAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF (EXCEPT AS RELATES TO THE FEES DESCRIBED IN SECTION 5.3) AND ANY PRIOR
ARRANGEMENTS MADE WITH RESPECT TO THE PAYMENT BY THE COMPANY OF (OR ANY
INDEMNIFICATION FOR) ANY FEES, COSTS OR EXPENSES PAYABLE TO OR INCURRED (OR TO
BE INCURRED) BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT OR THE LENDERS.


 


15.13       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS AND
EACH SUCH COUNTERPART SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME AGREEMENT.  RECEIPT
OF AN EXECUTED SIGNATURE PAGE TO THIS AGREEMENT BY FACSIMILE OR OTHER ELECTRONIC
TRANSMISSION SHALL CONSTITUTE EFFECTIVE DELIVERY THEREOF.  ELECTRONIC RECORDS OF
EXECUTED LOAN DOCUMENTS MAINTAINED BY THE LENDERS SHALL BE DEEMED TO BE
ORIGINALS.


 


15.14       SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON THE
COMPANY, THE LENDERS AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF THE COMPANY, THE
LENDERS AND THE ADMINISTRATIVE AGENT AND THE SUCCESSORS AND ASSIGNS OF THE
LENDERS AND THE ADMINISTRATIVE AGENT.  NO OTHER PERSON SHALL BE A DIRECT OR
INDIRECT LEGAL BENEFICIARY OF, OR HAVE ANY DIRECT OR INDIRECT CAUSE OF ACTION OR
CLAIM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. 
THE COMPANY MAY NOT ASSIGN OR TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS UNDER
THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND
EACH LENDER.


 


15.15       CAPTIONS.  SECTION CAPTIONS USED IN THIS AGREEMENT ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS AGREEMENT.


 


15.16       CUSTOMER IDENTIFICATION - USA PATRIOT ACT NOTICE.  EACH LENDER AND
PVBT (FOR ITSELF AND NOT ON BEHALF OF ANY OTHER PARTY) HEREBY NOTIFIES THE LOAN
PARTIES THAT, PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT, TITLE III OF
PUB. L. 107-56, SIGNED INTO LAW OCTOBER 26, 2001 (THE “ACT”), IT IS REQUIRED TO
OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE LOAN PARTIES, WHICH
INFORMATION INCLUDES THE NAME AND ADDRESS OF THE LOAN PARTIES AND OTHER
INFORMATION THAT WILL ALLOW SUCH LENDER OR PVBT, AS APPLICABLE, TO IDENTIFY THE
LOAN PARTIES IN ACCORDANCE WITH THE ACT.


 


15.17       INDEMNIFICATION BY THE COMPANY.  IN CONSIDERATION OF THE EXECUTION
AND DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT AND THE LENDERS AND
THE AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE COMPANY HEREBY
AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT, EACH LENDER
AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE
ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A

 

71

--------------------------------------------------------------------------------



 


RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS OR SIMILAR TRANSACTION
FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY,
WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION,
DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY, (C) ANY VIOLATION
OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR
LEASED BY ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON, (D) THE
INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN
PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR
INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON
ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION.  IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, THE COMPANY HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.  ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 15.17 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF
THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT, ANY FORECLOSURE
UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE
COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.


 


15.18       NONLIABILITY OF LENDERS.  THE RELATIONSHIP BETWEEN THE COMPANY ON
THE ONE HAND AND THE LENDERS AND THE ADMINISTRATIVE AGENT ON THE OTHER HAND
SHALL BE SOLELY THAT OF BORROWER AND LENDER.  NEITHER THE ADMINISTRATIVE AGENT
NOR ANY LENDER HAS ANY FIDUCIARY RELATIONSHIP WITH OR DUTY TO ANY LOAN PARTY
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, AND THE RELATIONSHIP BETWEEN THE LOAN PARTIES, ON THE ONE HAND, AND
THE ADMINISTRATIVE AGENT AND THE LENDERS, ON THE OTHER HAND, IN CONNECTION
HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR.  NEITHER THE
ADMINISTRATIVE AGENT NOR ANY LENDER UNDERTAKES ANY RESPONSIBILITY TO ANY LOAN
PARTY TO REVIEW OR INFORM ANY LOAN PARTY OF ANY MATTER IN CONNECTION WITH ANY
PHASE OF ANY LOAN PARTY’S BUSINESS OR OPERATIONS.  THE COMPANY AGREES, ON BEHALF
OF ITSELF AND EACH OTHER LOAN PARTY, THAT NEITHER THE ADMINISTRATIVE AGENT NOR
ANY LENDER SHALL HAVE LIABILITY TO ANY LOAN PARTY (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) FOR LOSSES SUFFERED BY ANY LOAN PARTY IN CONNECTION WITH,
ARISING OUT OF, OR IN ANY WAY RELATED TO THE TRANSACTIONS CONTEMPLATED AND THE
RELATIONSHIP ESTABLISHED BY THE LOAN DOCUMENTS, OR ANY ACT, OMISSION OR EVENT
OCCURRING IN CONNECTION THEREWITH, UNLESS IT IS DETERMINED IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION THAT SUCH LOSSES
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY FROM WHICH
RECOVERY IS SOUGHT.  NO LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING
FROM THE USE BY

 

72

--------------------------------------------------------------------------------



 


OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR
OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT, NOR SHALL ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND
THE COMPANY ON BEHALF OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER
BEFORE OR AFTER THE CLOSING DATE).  THE COMPANY ACKNOWLEDGES THAT IT HAS BEEN
ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY.  NO JOINT VENTURE IS
CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS OR OTHERWISE EXISTS BY VIRTUE OF
THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE LENDERS OR AMONG THE LOAN PARTIES
AND THE LENDERS.


 


15.19       FORUM SELECTION AND CONSENT TO JURISDICTION.  ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION.  THE COMPANY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS
AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.  THE COMPANY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS.  THE
COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


 


15.20       WAIVER OF JURY TRIAL.  EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT
AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

73

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

 

CONTINENTAL MATERIALS CORPORATION,

 

as the Company and a Loan Party

 

 

 

By:

 

 

 

Joseph J. Sum

 

 

Chief Financial Officer

 

 

 

 

 

THE PRIVATEBANK AND TRUST COMPANY, as Administrative Agent, as a Lender and the
initial Issuing Lender

 

 

 

By:

 

 

 

Steven M. Cohen

 

 

Managing Director & Senior Vice President

 

74

--------------------------------------------------------------------------------


 

ANNEX A

 

LENDERS AND PRO RATA SHARES

 

Lender

 

Revolving
Commitment
Amount

 

Pro Rata
Share

 

Term Loan
Commitment

 

Pro Rata
Share

 

 

 

 

 

 

 

 

 

 

 

The PrivateBank and Trust Company

 

$

20,000,000

 

100

%

$

10,000,000

 

100

%

 

 

 

 

 

 

 

 

 

 

TOTALS

 

$

20,000,000

 

100

%

$

10,000,000

 

100

%

 

75

--------------------------------------------------------------------------------


 

ANNEX B

 

ADDRESSES FOR NOTICES

 

CONTINENTAL MATERIALS CORPORATION, as the Company

 

200 South Wacker Drive
Suite 4000
Chicago, Illinois 60606
Attention:  Vice President & CFO
Facsimile:  (312) 541-8089

 

THE PRIVATEBANK AND TRUST COMPANY, as Administrative Agent, Issuing Lender and a
Lender

 

Notices of Borrowing, Conversion, Continuation and Letter of Credit Issuance

 

120 South LaSalle Street

Chicago, Illinois 60603

Attention:  Rosina Ordaz

Telephone: (312) 564-1321

Facsimile:  (312) 564-6886

 

All Other Notices

 

120 South LaSalle Street

Chicago, Illinois 60603

Attention:  Steven M. Cohen

Facsimile:  (312) 564-6887

 

76

--------------------------------------------------------------------------------


 

ANNEX C

 

APPLICABLE MARGIN

 

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:

 

 

 

 

 

Revolving Loan and
Term Loan

 

 

 

 

 

Level

 

Total Cash Flow Leverage Ratio

 

LIBOR
Margin

 

Base Rate
Margin

 

Non-Use
Fee Rate

 

L/C Fee
Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

I

 

Less than 1.50 to 1.0

 

2.0

%

0

%

0.25

%

1.50

%

 

 

 

 

 

 

 

 

 

 

 

 

II

 

Equal to or greater than 1.50 to 1.0 but less than 2.0 to 1.0

 

2.50

%

0.25

%

0.25

%

1.50

%

 

 

 

 

 

 

 

 

 

 

 

 

III

 

Equal to or greater than 2.0 to 1.0 but less than 2.50 to 1.0

 

3.0

%

0.75

%

0.25

%

1.50

%

 

 

 

 

 

 

 

 

 

 

 

 

IV

 

Equal to or greater than 2.50 to 1.0 but less than 3.0 to 1.0

 

3.50

%

1.25

%

0.25

%

1.50

%

 

 

 

 

 

 

 

 

 

 

 

 

V

 

Equal to or greater than 3.0 to 1.0

 

4.0

%

1.75

%

0.25

%

1.50

%

 

The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after the Company provides the annual and quarterly financial statements and
other information pursuant to Sections 10.1.1 or 10.1.2, as applicable, and the
related Compliance Certificate, pursuant to Section 10.1.3.  Notwithstanding
anything contained in this paragraph to the contrary, (a) if the Company fails
to deliver the financial statements and Compliance Certificate in accordance
with the provisions of Sections 10.1.1, 10.1.2 and 10.1.3, the LIBOR Margin, the
Base Rate Margin, the Non-Use Fee Rate and the L/C Fee Rate shall be based upon
Level V above beginning on the date such financial statements and Compliance
Certificate were required to be delivered until the fifth (5th) Business Day
after such financial statements and Compliance Certificate are actually
delivered, whereupon the Applicable Margin shall be determined by the then
current Level; (b)  no reduction to any Applicable Margin shall become effective
at any time when an Event of Default or Unmatured Event of Default has occurred
and is continuing; and (c) notwithstanding anything to the contrary contained
herein, the initial Applicable Margin on the Closing Date shall be based on
Level III and such margin shall continue until the date on which the financial

 

77

--------------------------------------------------------------------------------


 

statements and Compliance Certificate are delivered for the Fiscal Quarter
ending September 30, 2009 (at which point the margin may be adjusted as provided
above).

 

78

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTE

 

 

April     , 2009

$                                 

Chicago, Illinois

 

The undersigned, for value received, promises to pay to the order of
                        (the “Lender”) at the principal office of The
PrivateBank and Trust Company (the “Administrative Agent”) in Chicago, Illinois
the aggregate unpaid amount of all Loans made to the undersigned by the Lender
pursuant to the Credit Agreement referred to below (as shown on the schedule
attached hereto (and any continuation thereof) or in the records of the Lender),
such principal amount to be payable on the dates set forth in the Credit
Agreement.

 

The undersigned further promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Credit Agreement.  Payments
of both principal and interest are to be made in lawful money of the United
States of America.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, dated as of April                   , 2009
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms not otherwise defined herein are used herein as
defined in the Credit Agreement), among the undersigned, certain financial
institutions (including the Lender) and the Administrative Agent, to which
Credit Agreement reference is hereby made for a statement of the terms and
provisions under which this Note may or must be paid prior to its due date or
its due date accelerated.

 

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

 

 

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

79

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

To:          The PrivateBank and Trust Company, as Administrative Agent

 

Please refer to the Credit Agreement dated as of April     , 2009 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Continental Materials Corporation (the “Company”), various
financial institutions and The PrivateBank and Trust Company, as Administrative
Agent.  Terms used but not otherwise defined herein are used herein as defined
in the Credit Agreement.

 

I.                                                         Reports.  Enclosed
herewith is a copy of the [annual audited/quarterly/monthly] report of the
Company as at                     ,          (the “Computation Date”), which
report fairly presents in all material respects the financial condition and
results of operations [(subject to the absence of footnotes and to normal
year-end adjustments)] of the Company as of the Computation Date and has been
prepared in accordance with GAAP consistently applied.

 

II.                                                     Financial Tests.  The
Company hereby certifies and warrants to you that the following is a true and
correct computation as at the Computation Date of the following ratios and/or
financial restrictions contained in the Credit Agreement:

 

A.

 

Section 11.13.1 - Minimum Adjusted EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

1.

Consolidated Net Income

 

$

 

 

 

 

 

 

 

 

 

 

2.

Plus:

(i)  income tax expense

 

$

 

 

 

 

 

(ii)  Interest Expense

 

$

 

 

 

 

 

(iii) depreciation

 

$

 

 

 

 

 

(iv)  amortization

 

$

 

 

 

 

 

(v)  depletion

 

$

 

 

 

 

 

(vi)  other non-cash charges (to the extent reasonably approved by the
Administrative Agent, except that no approval is necessary for impairment
charges taken by Rocky Mountain in 2008 and 2009)

 

$

 

 

 

 

 

 

 

 

 

 

 

3.

Total (EBITDA)

 

$

 

 

 

 

 

 

 

 

 

 

 

4.

Plus:

any gains from Asset Dispositions, any extraordinary gains and any gains from
discontinued operations (net of costs and expenses)

 

$

 

 

 

 

 

 

 

 

 

 

 

5.

Total (Adjusted EBITDA)

 

$

 

 

 

 

 

 

 

 

 

 

6.

Minimum required

 

$

 

 

80

--------------------------------------------------------------------------------


 

B.

 

Section 11.13.2 - Minimum Fixed Charge Coverage Ratio

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

Adjusted EBITDA

 

$

 

 

 

 

 

 

 

 

 

 

 

2.

Income taxes paid

 

$

 

 

 

 

 

 

 

 

 

 

 

3.

Capital Expenditures (unfinanced)

 

$

 

 

 

 

 

 

 

 

 

 

 

4.

Sum of (2) and (3)

 

$

 

 

 

 

 

 

 

 

 

 

 

5.

Remainder of (1) minus (4)

 

$

 

 

 

 

 

 

 

 

 

 

 

6.

Interest Expense

 

$

 

 

 

 

 

 

 

 

 

 

 

7.

Required payments of principal of Funded Debt (including Term Loans but
excluding Revolving Loans)

 

$

 

 

 

 

 

 

 

 

 

 

8.

Sum of (6) and (7)

 

$

 

 

 

 

 

 

 

 

 

 

9.

Ratio of (5) to (8)

 

             to 1

 

 

 

 

 

 

 

 

 

 

10.

Minimum Required

 

             to 1

 

 

 

 

 

 

 

 

C.

 

Section 11.13.3 - Minimum Tangible Net Worth

 

 

 

 

 

 

 

 

 

 

 

 

1.

Net Worth plus Subordinated Debt

 

$

 

 

 

 

 

 

 

 

 

 

2.

Intangible assets (goodwill, intellectual property, prepaid expenses, deferred
charges, etc.)

 

$

 

 

 

 

 

 

 

 

 

 

3.

Obligations payable by Affiliates

 

$

 

 

 

 

 

 

 

 

 

 

4.

Loans to Officers, Stockholders, etc.

 

$

 

 

 

 

 

 

 

 

 

 

5.

Sum of (2), (3) and (4)

 

$

 

 

 

 

 

 

 

 

 

 

6.

Tangible Net Worth

(Item 1 less Item 5)

 

$

 

 

 

 

 

 

 

 

 

 

7.

Minimum Required

 

$

 

 

81

--------------------------------------------------------------------------------


 

D.

 

Section 11.13.4 - Maximum Adjusted Total Cash Flow Leverage

 

 

 

 

 

 

 

 

 

 

 

1.

Total Debt

 

$

 

 

 

 

 

 

 

 

 

 

2.

Adjusted EBITDA

(from Item A(5) above)

 

$

 

 

 

 

 

 

 

 

 

 

3.

Ratio of (1) to (2)

 

             to 1

 

 

 

 

 

 

 

 

 

 

4.

Maximum allowed

 

             to 1

 

 

 

 

 

 

 

 

E.

 

Section 11.13.5 - Capital Expenditures

 

 

 

 

 

 

 

 

 

 

 

 

1.

Capital Expenditures for the
Fiscal Year

 

$

 

 

 

 

 

 

 

 

 

 

2.

Maximum Permitted Capital Expenditures

 

$

 

 

The Company further certifies to you that no Event of Default or Unmatured Event
of Default has occurred and is continuing.

 

The Company has caused this Certificate to be executed and delivered by its duly
authorized officer on                ,       .

 

 

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

82

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF BORROWING BASE CERTIFICATE

 

To:          The PrivateBank and Trust Company, as Administrative Agent

 

Please refer to the Credit Agreement dated as of April     , 2009 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Continental Materials Corporation (the “Company”), various
financial institutions and The PrivateBank and Trust Company, as Administrative
Agent.  This certificate (this “Certificate”), together with supporting
calculations attached hereto, is delivered to you pursuant to the terms of the
Credit Agreement.  Capitalized terms used but not otherwise defined herein shall
have the same meanings herein as in the Credit Agreement.

 

The Company hereby certifies and warrants to the Administrative Agent and the
Lenders that at the close of business on                      ,          (the
“Calculation Date”), the Borrowing Base was $                  , computed as set
forth on the schedule attached hereto.

 

The Company has caused this Certificate to be executed and delivered by its
officer thereunto duly authorized on                     ,           .

 

 

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

83

--------------------------------------------------------------------------------


 

SCHEDULE TO BORROWING BASE CERTIFICATE
Dated as of [                         ]

 

See Attached Form

 

84

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF
ASSIGNMENT AGREEMENT

 

Date:                              

 

To:                              Continental Materials Corporation

 

and

 

The PrivateBank and Trust Company, as Administrative Agent

 

Re:                               Assignment under the Credit Agreement referred
to below

 

Gentlemen and Ladies:

 

Please refer to Section 15.6.1 of the Credit Agreement dated as of
April             , 2009 (as amended or otherwise modified from time to time,
the “Credit Agreement”) among Continental Materials Corporation (the “Company”),
various financial institutions and The PrivateBank and Trust Company, as
administrative agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein or the context otherwise requires, terms used herein
have the meanings provided in the Credit Agreement.

 

                          (the “Assignor”) hereby sells and assigns, without
recourse, to                                  (the “Assignee”), and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to      % of all of the Loans, of the participation interests in
the Letters of Credit and of the Commitments, such sale, purchase, assignment
and assumption to be effective as of                ,                , or such
later date on which the Company and the Administrative Agent shall have
consented hereto (the “Effective Date”).  After giving effect to such sale,
purchase, assignment and assumption, the Assignee’s and the Assignor’s
respective percentages for purposes of the Credit Agreement will be as set forth
opposite their names on the signature pages hereof.

 

The Assignor hereby instructs the Administrative Agent to make all payments from
and after the Effective Date in respect of the interest assigned hereby directly
to the Assignee.  The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date are the property of the
Assignor, and not the Assignee.  The Assignee agrees that, upon receipt of any
such interest or fees, the Assignee will promptly remit the same to the
Assignor.

 

85

--------------------------------------------------------------------------------


 

The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim.

 

Unless otherwise waived by the Administrative Agent, the Assignor shall pay the
fee payable to the Administrative Agent pursuant to Section 15.6.1 of the Credit
Agreement.

 

The Assignee hereby confirms that it has received a copy of the Credit
Agreement.  Except as otherwise provided in the Credit Agreement, effective as
of the Effective Date:

 

(a)                                  the Assignee (i) shall be deemed
automatically to have become a party to the Credit Agreement and to have all the
rights and obligations of a “Lender” under the Credit Agreement as if it were an
original signatory thereto to the extent specified in the second paragraph
hereof; and (ii) agrees to be bound by the terms and conditions set forth in the
Credit Agreement as if it were an original signatory thereto; and

 

(b)                                 the Assignor shall be released from its
obligations under the Credit Agreement to the extent specified in the second
paragraph hereof.

 

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and Commitment:

 

(A)                              Institution Name:

 

Address:

 

Attention:

 

Telephone:

 

Facsimile:

 

(B)                                Payment Instructions:

 

This Assignment shall be governed by and construed in accordance with the laws
of the State of Illinois

 

Please evidence your receipt hereof and your consent to the sale, assignment,
purchase and assumption set forth herein by signing and returning counterparts
hereof to the Assignor and the Assignee.

 

86

--------------------------------------------------------------------------------


 

Percentage =      %

[ASSIGNEE]

 

 

 

By:

 

 

Title:

 

 

 

Adjusted Percentage =     %

[ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

ACKNOWLEDGED AND CONSENTED TO

this           day of                   ,          

 

THE PRIVATEBANK AND TRUST COMPANY, as Administrative Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO

this     day of               ,

 

CONTINENTAL MATERIALS CORPORATION

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

87

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF BORROWING

 

To:          The PrivateBank and Trust Company, as Administrative Agent

 

Please refer to the Credit Agreement dated as of April          , 2009 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Continental Materials Corporation (the “Company”),
various financial institutions and The PrivateBank and Trust Company, as
Administrative Agent.  Terms used but not otherwise defined herein are used
herein as defined in the Credit Agreement.

 

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Credit Agreement, of a request hereby for a borrowing as follows:

 

(i)            The requested borrowing date for the proposed borrowing (which is
a Business Day) is                             ,           .

 

(ii)           The aggregate amount of the proposed borrowing is
$                      .

 

(iii)          The type of Revolving Loans comprising the proposed borrowing are
[Base Rate] [LIBOR] Loans.

 

(iv)          The duration of the Interest Period for each LIBOR Loan made as
part of the proposed borrowing, if applicable, is                         months
(which shall be 1, 2, 3 or 6 months).

 

The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Unmatured Event of
Default or Event of Default under the Credit Agreement; and (ii) each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct as of the date hereof, except to the extent
that such representation or warranty expressly relates to another date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement.

 

The Company has caused this Notice of Borrowing to be executed and delivered by
its officer thereunto duly authorized on                         ,
              .

 

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

88

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

To:          The PrivateBank and Trust Company, as Administrative Agent

 

Please refer to the Credit Agreement dated as of April           , 2009 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Continental Materials Corporation (the “Company”),
various financial institutions and The PrivateBank and Trust Company, as
Administrative Agent.  Terms used but not otherwise defined herein are used
herein as defined in the Credit Agreement.

 

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Credit Agreement, of its request to:

 

(a)           on [    date    ] convert $[                 ]of the aggregate
outstanding principal amount of the [                ] Loan, bearing interest at
the [               ] Rate, into a(n) [                   ] Loan [and, in the
case of a LIBOR Loan, having an Interest Period of [              ] month(s)];



[(b)          on [    date    ] continue $[                ]of the aggregate
outstanding principal amount of the [              ] Loan, bearing interest at
the LIBOR Rate, as a LIBOR Loan having an Interest Period of [            ]
month(s)].

 

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the conversion/continuation requested hereby, before and after giving effect
thereto.

 

The Company has caused this Notice of Conversion/Continuation to be executed and
delivered by its officer thereunto duly authorized on
                           ,                .

 

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

89

--------------------------------------------------------------------------------